Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 1 of 268

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

JUDGE LOWELL REED
FILED SEPTEMBER 22, 1992
| Tuesday- 1:00 p.m.
ROBERT DI GIAN : CIVIL ACTION
Plaintiff, : FILE NO. 92-CV-5494
V.
WILLIAM CLINTON :

Defendant,

COMPLAINT FOR SPECIAL EXTRAORDINARY EMERGENCY RELIEF

 

JURISDICTION .

1. The jurisdiction of this Court is invoked under 28 USC Section 1331, 2201,
2202, and under the Constitution of the United States of America Article II Sections
I, IL, Hl and Article IV as here in after more fully appears.

| PARTIES

2. Plaintiff, Robert Di Gian, inhabitant of the State of Pennsyivania address as
follows C/O 318 South Fairview Avenue, Upper Darby, Pennsylvania, zip exempt
DMM 122.32. .

3. Defendant, William Clinton, is an individual engaged as a registered Federal
Election Commission Candidate in the current 1992 General Election for the Office
of President for the United States of America that being the Executive branch of
Government which embodies the authority of the Commander in Chief for the
Armed Forces also for the United States of America. Defendant, William Clinton is
also known as Governor of the State of Arkansas, herein after referred to as
Defendant. | . . .

4. Defendant represents that he meets the requirements outlined in the
Constitution for the United States of America. __

5. Plaintiff avers that meeting the physical requirements of the Law is the partial,

]
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 2 of 268

now comes the requirements of a renewed mind or psychological behavior to fulfill
the duty of the Office of the President of the United States specifically pertaining to
vicissitude moral and ethical manifestations demonstrated by the defendant who is
to uphold and defend the Law.

6. Plaintiff requires the defendant to show cause (outside the orbit of Political
*Verbage and inside a Court of Record) under oath, why he should not be
disqualified by a Court of Law, Federal Jurisdiction in the Eastern District of
Pennsylvania specifically on the issues of Service to Country and using a illegal
controlled substances. |

7. Defendant did extend his hand to take upon himself money from the Federal
Election Commission which Plaintiff has in times past permitted along with others
to finance Presidential Elections as is the case in the 1992 General Election.

8. Plaintiff avers that Federal Jurisdiction and Plaintiff's rights are concrete an
shall not be recast or moved....thus this action will by design impregnate the Court
of the United States of America and come to swift terms concerning these matters of
National scope.

9, Plaintiff avers that the Spirit of the Law embraced in the Constitution for the
United States of America so speaks that the character of candidates be free and clear
of any and all doubts, Witness a recent candidate for the Supreme Court Justice who
was disqualified for smoking a illegal controlled substances while in College.

10. Plaintiff further avers that all candidates Past become their Future through
the Present, witness Senator Broc Adam's Past destroying his Future as a Present
candidate for re-election due to allegations of drugging eight (8) woman and sexually
raping them.

11. Plaintiff requires that these matters are in the best interest and welfare of the
public and to set free the defendants political drag factor in a court of record
employing the rules of evidence to resolve and set firm for future Political
Campaigns what is required of all candidates not written but presumed in relation
to the standards of morals and demanded ethical behavior of said candidates.

12. Plaintiff observes at random times that this Republic is fast becoming RIGHT
for all the WRONG people, this Court has a charged duty to uphold the values that
are mandated in the Constitution for the United States of America and affords the
Plaintiff the Liberty his right to prosecute at Law.

*From Vertigo Language: Verbal - Garbage
2
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 3 of 268

WHEREFORE, the Plaintiff, Robert Di Gian prays that this matter for SPECIAL
EXTRAORDINARY EMERGENCY RELIEF be heard in the UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA, to put to
rest this challenge to the candidacy of William Clinton as to his morals and/or
qualifications; and

A. To declare that defendant has committed high crimes and misdemeanors of
a kind or type to disqualify his candidacy for President; and

B. That this Court award Plaintiff his cost for prosecution of this cause; and for
such other and further relief as to this Court seems proper and just.

 

ROBERT DI GIAN,
PLAINTIFF
PRO-SE
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 4 of 268

COMMONWEALTH OF PENNSYLVANIA .
COUNTY OF DELAWARE SS:

ROBERT DI GIAN, being duly sworn according to law, doth depose and say
that he is the individual Plaintiff so named in the foregoing Complaint and as such
has the authority to make this affidavit: that the facts set forth therein are true and
correct to the best of his knowledge, information and belief.

 

ROBERT DI GIAN

SWORN to and Subscribed before me this day of

A.D. 199

 

Notary Public
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 5 of 268

TIMELINE OF OCCURRENCES RELATED TO DIGIAN VS. CLINTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FTLENA
_ EXHIBIT OR ME/
-DATE- DESCRIPTION OF OCCURRENCE .
: EXPOSITION DOCUM
ENT
oy June DiGian gets idea of lawsuit on character issues DiGian Affidavit idaffprel.
July '92 {Consults with long-time friends IDiGian Affidavit idaffprel.
August, Cli we .
199 inton nominated at Democrat Convention
Sept 22 IDIGIAN VS.
' 507 ICase 92. CV-5494 \CLINTON: dve-xerp
excerpts
Sept 28, }Case 92CV-5494 served on William Clinton, by Oo ldve-xer
'92 agency, at Democrats for Clinton hdgrtrs., Phila ° P
yexcerpts.
DiGian Custody case suddenly called, two years after
Oct -- children taken from DiGian's custody and snatched DiGian Affidavit idaffcust
92 from grandparents arms, on fraudulent emergency ex
parte order; should have been heard within two weeks
Oct - Clinton's private law firm, Schnader, Harrison, Segal & |DIGIAN VS.
“> {Lewis responds, stip- ulates 14thAm Sec 3 a character ICLINTON; adve-xerp
92 : : : vs .
qualifi- cation; claim DiGian has not standing excerpts
Nov DIGIAN VS. .
199 _ {Counter response CLINTON, idvc-xcrp
excepts
IN DIGIAN VS.
32. jresponse ICLINTON, dvc-xerp
excerpts
flan DIGIAN VS.
193 ‘ dcounter response Judge Lowell Reed opinion of moot — ON; dvc-xcrp
excerpts
Jan '93 iDiGian declares intent to appeal; prepares to do so
Februar {Burglary from local youths including son of courthouse }Police Report, —_jpolrep93.,

 

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 6 of 268

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

y 5, '93 iguard, reducing DiGian resources, time, plan had been {Damages List Cimelist3.
to burn house down after trashing it DiGian affidavit  jdaffvand.
Feb. 8 {Notice of Appeal, case 92cv5494 of Reed opinion, as PIGIAN VS. \dvc-apxr.
\ CLINTON; Appeal, :
93 93cv1123 : idok-ap.
exrpts; docket
4. . . DiGian vs. Reno,
Feb 18, {Clinton switches, for defense, to Justice Dept. lawyers, dvc-apxr.
'93 approved by Janet Reno on taking up post 93-cv-3421, idok-ap
excerpts :
Maron Senate approves Janet Reno for A.G.
June 25 DiGian vs. Reno,
193 -dDiGian sues Reno for so doing 493-cv-3421, lavreno-x.
excerpts
April 26 {Justice Dept. Lawyers say DiGian seeks to nullify '92 DIGIAN VS. dvc-apxr.
. | lecti CLINTON, Appeal,
93 election for Pres. j idok-ap.
lexrpts, docket
Sept 29, Appeals court final rejection of appeal; Statement [pician VS. idve-apxr.
‘ aan CLINTON, Appeal, :
93 about DiGian coming on undaunted idok-ap.
exrpts; docket
Oct. '93 {Anderson, Roscoe& Lowndes contact pDiGian DiGian Affidavit idaff-arl.
moo Appeal to Supreme Court deadline (90d)
INov 29 inen: . . ‘cian Affidavi lat
193 DiGian arrested, without charges, without warrant DiGian idavit | daff-arr.
Dec g 4pDiGian offered to be let out, if signs over executorship; DiGian Affidavit ‘ daffexec.
93 doubts, refuses
Betwee wa: . Lert . wu
Roscoe and Lowndes seen by DiGian friend in DiGian {Affidavit of DiGian
n Dec : . : \ , amm-aff.
10 - 20 house, having broken 1n. friend "meter man’ :
Dec. 23 Through friend 'Dreamer" DiGian makes proxy
193 - “94dolivery of appeal of DiGian vs Clinton to Supreme DiGian Affidavit idafdream.
Court
Dec. 28{Deadline of Appeal of DiGian vs Clinton to U.S.
'93 Supreme Court

 

 

 

 

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 7 of 268

 

 

 

 

 

 

 

 

 

 

 

 

 

Mid- wes . FFF affidavit; qiff-aff.
Feb nen finds out about burglary and theft of his legai DiGian affidavit {daffdtbb.
‘94 ipolice report dpolrdtbb.
Jan- — {DiGian brought to court from jail six times on false
April, 14. eenaily dispissed alse DiGian affidavit {daff-fis.
194 charges, case finally dismissed
March Supreme Court issues opinion, upholds lower court on Law week brief isclawwk.
21 '94 imootness; now re-appealable for five years
DiGian affidavit;
April 7, , was DiGian certified _idaff-ss.
4 Secret Service Interrogates DiGian letter to Secret do2ss.
Service
April IDiGian writes notice and demand DiGian to S.8., IDiGian certified
P ia, asking how they had knowledge of detailed information jletter to Secret dg2ss.
7,13 '94
taken from burglary Service
Mae 29, DiGian released, after six months
Tune Seeking Congress' sponsor for "Articles of {Petition for Prep. of
' Impeachment" for Sup.Ct., DiGian petitions Judiciary Articles of ‘icong-pet.
94 :
Committeemen iTmpeachment; $.C
‘Oct. 3 Seeking Congress’ sponsor for “Articles of
04 ‘> Impeachment" for Sup.Ct., sends "Good Faith Notice," {Good Faith Notice jcong-gfn.
. to all Congressmen
Oct '94- {DiGian makes many calls to Office of Newt Gingrich, {DiGian Affidavit;
Feb '95 jas Minority Leader & Speaker of House; inclding i{Telephone record jdaffging.
& after jpersonal message machine: Gingrich never replies '94]
_ . . Affidavit Notice &
ee 21, on sends Affidavit Notice and Demand to whole Demand: Mailer |daff-n&d.
ongress Rept
Jan. 10, 7... . iNotice of Default;
1995 IDiGian advises Congress of Default lAffidavit of Notice daffdfit.
Supreme court rules 9-0 that private civil complaint of
i... '96 /Paula Jones on Clinto behavior before election may be
jheard; DiGian vs Clinton made reappealable
Jan 17, {Report of Congress on ethics violations of Speaker of

 

 

 

 

 

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 8 of 268

 

 

 

 

10, '97

11997 House Gingrich
DiGian seeks to bring Newt Gingrich up on ethics IDiGian Notice on
Feb ar . te te : . .
' violations, for failure to respond to inescapable iGingrich failure in jging-eth.
10 '97 yr faa ; ure
fiduciary obligation fiduciary obligation
Temporary moratorium on private. citizen complaints ns «,
Feb jagainst House members; issued day after DiGian feBthies Com daff-mor
11'97 scomplaint; prob. only one by citizen. To be lifted April info)
il
April SMoratorium extended “\Ethics Com. info |

 

Sept. 10 {House changes rules; closes off all House ethics

v.Ethics Com. info :

 

 

 

May'98 jas support for new grand jury

 

 

 

‘97 violations brought by non-members
Jan J. Reno asks Judge Johnson to expand OIC Grand Jury
'98 investigation to Lewinsky affair, after Starr-Tripp info
2starr 1,2;
Jan- DiGian starts organizing all info to send forward Letters to Starr, 2nhj
Reno, Johnson 2renond&

IM

 

 

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 9 of 268

NUREMBERG II TRIALS

707 East Atlantic Street

Philadelphia, Pennsylvania

Zone Improvement Plan (ZIP) 19134
267-205-6153 (Primary 215-680-4591)

Code Name: “MOTHER of al! Civil Lawsuits” 2018-2619

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

R. Caesar Augustus DiGianvittorio

Unincorporated, 12 January 1946 - Capricorn
US Army Infantry Officer, Vietnam - 1968
Commission, Act of US Congress

Plaintiff, in Fiduciary - Under Oath

¥S.
ROBERT SWAN MUELLER IH & Estate
Incorporated, 7 August 1944 - Leo
US Marine Infantry Officer, Vietnam — 1968
Commission, Act of US Congress

ANNE CABELL STANDISH MUELLER & Estate
[You judge a man by the woman he keeps.]

Defendants(s)

Notice to U.S. Court or Military Tribunals-
Massive Defendant List,

Calculated In the Thousands,

To Accommodate High Volume

Requires Defendant Exhibition Section
NOTE: Suit to requires Many Amendments

- #8 os oe Oe

CIVIL ACTION

Jury Trial Demanded
Criminal - Military Tribunals
Criminal - NUREMBERG II TRIALS

Case Number(s):

Assigned Judge(s):

SPECIAL NOTICE:
To Clerk, Please be advised

All Judges commissioned under the

Following Pedophile Presidents:1992-
2016

#42.Bill J. Clinton,

#43,George W. Bush / Scherff
#44,.Barack H. Obama / Barry Soetoro

Must Recuse because all three
Presidential Administrations

are under challenge in this suit being
Subject to be retroactive nullification.

COMPLAINT

For Special Extraordinary National Emergency Relief
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 10 of 268

COMPLAINT
FOR
SPECIAL EXTRAORDINARY EMERGENCY
MOTION FOR A TEMPORARY RESTRAINING ORDER (TRO)
AND PRELIMINARY AND PERMANENT INJUNCTIONS

Comes Now the herein above listed Plaintiff relying primarily on Rule 65 of
the Federal Rules of Civil Procedure and in the nature of a reasonable ex parte
action. The plaintiff was last active in the United States District Court for the
District of Columbia back in April 4" 2008 SEE: DIGIAN vs JOHN MC CAIN &
BARACK OBAMA 1:08-cv-00686 before Judge Henry H, Kennedy Jr.

Yes, the action was very dense against MC CAIN & OBAMA and Judge
Kennedy panicked and sat on the case for almost a year before coming up with a
way to jettison the matter. Judge Kenndey was a member of the mystery 12 that
met once a week in President Judge Norma Holloway Johnson's Chambers to rig
Judge assignments to help Bill Clinton's friend in criminal cases. When called on
the carpet before then Senate Judiciary Chairman, Orrin G. Hatch, concerning her
secret weekly meeting with Clinton appointed Judges in the District of Columbia
who rigged case assignments as opposed to random computer assignment.

President Judge, Norma Holloway Johnson told Hatch to pound sand and

continued in her crooked ways and Henry H. Kennedy Jr. was party to that
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 11 of 268

misbehavior but who can judge a black judge, only another black judge as Senator
Orrin Hatch immediately realized and fell on his pencil into silence that spoke
volumes.

The Plaintiff requires to satisfy the equity remedy and seeks all three
available injunctions to affirmatively “counter attack” what has been defined as a
“STATE SPONSORED FRAUDULENT MORTGAGE FORECLOSURE.” That is
to say Governmental officers, agents and employees are wholly complicit in this
matter to attack the plaintiff's financial standings. However, something very
strange has manifested with the arrival of President Donald J. Trump.

It was the herein Plaintiff that was summoned to delivered a 15 page
prophetic document to TRUMP TOWER at 725 5 Avenue New York, NY on
Monday, April 18, 2016 before the Tuesday, April 19, 2016 New York Republican
Primary in which Trump took the prize.

In part of the 15 prophetic pages was a statement from on high that Donald J.
Trump was declared in the Heavenly Courts as the “UNDISPUTED MESSENGER
FOR THIS SEASON.”

Then Trump extrapolated the term “MESSENGER” and that term served

Candidate Trump well during the Republican Primaries. After Trump won the
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 12 of 268

2016 election he went out on his thank you rallies campaigns and would come out
on the stage and in Trumpian Fashion state, “Well, how did I do as the Messenger.”
This inclusion into the case for as many that have an intact working memory.

After Candidate Trump became President Trump in the 2016 election, one of
Trump's most hostile and vocal adversaries from Chicago, a Black Muslin and a
Democrat to boot had a major personality sea change, his name Minister Louis
Farrakhan so stated “DON'T MESS WITH PRESIDENT TRUMP, HE'S GOD'S
MAN.

INTRODUCTION

Yes, this matter before the court is reasonably deemed “Complex Litigation”
but the subject matters are so expansive that in the end, by necessity, will
completely redefine “Complex Litigation” forever under case citations.

The Plaintiff's background will paint a Da Vinci work of Art for the court.
However, the major premise, Immediate and Upfront, remains the “STATE
SPONSORED FRAUDULENT MORTGAGE FORECLOSURE” and specifically
scheduled to be subject to a criminal sham Sheriff Sale on Tuesday, October 1
2019 with respect to an “EMERGENCY STATUS REMEDY.”

The last Philadelphia Sheriff, former Sheriff so named: JOHN GREEN was
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 13 of 268

sentenced to five years for $675,000 bribery on or about August 1% 2019 SEE:
attached Article from Philadelphia NEWS Outlets.

The current Philadelphia Sheriff, JEWELL WILLIAMS, who is the master
mind over the current Plaintiff's SHERIFF FORECLOSURE SALE, again,
scheduled for Tuesday, October 1* 2019.

Plaintiff will try for a ten(10) year sentence if the Sheriff Sale goes down.
Former Philly District Attorney, Seth Williams and former U. 8. Rep. CHAKA
FATTAH are among those convicted and currently imprisoned in the Federal
Prison System. So much for the “SANCTUARY CITY” of Philadelphia,
Pennsylvania.

For what ever strange reason this matter has been postponed for Two(2)
years and Four(4) months by the Attorney, “PREDRAG FILIPOVIC” for the
private mortgage holder, WAYNE SHADOW, LLC and the criminal who
authorized to fabricate a Fraudulent Mortgage Foreclosure remains: ASHLEY L.
MUNZ listed as Managing Member of WAYNE SHADOW, LLC.

What manner of Attorney takes a case and never questions if in fact a default
of payment existed. The PNC BANK Cashier's Checks, all 50 of then hands down

support the Plaintiff's contention and succinetly bear witness no default of
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 14 of 268

Mortgage Payments per month at $443.81 ever existed.

The Attorney, under color of criminal behavior “PREDRAG FILIPOVIC” is
deemed a “ENEMY COMBATANT” and operating under color as a FOREIGN
AGENT but not registered as a “SERBIAN AGENT” in violation of the
“FOREIGN AGENTS REGISTRATION ACT” of 1938.

TOTAL RECALL: PAUL MANAFORT was prosecuted by, herein listed as
Number One defendant, Robert S. Mueller II under his Special Counsel Authority,
did of record prosecute Paul Manaport under the”Foreign Agent Registration Act.”

Of “Special Interest” to the court one finds major DUE PROCESS violations
up and down the herein matter. One such violation was no due process “NOTICE”
that a MORTGAGE FORECLOSURE was in process.

The herein Plaintiff found out of the “Mortgage Foreclosure” after Real
Estate agents started calling and requesting if the Plaintiff would sell the property
before the Foreclosure. That was the juncture of time when the herein Plaintiff
became aware that a scheme was in operation to steal the private property.

FACT: The Plaintiff invested $500,000 plus dollars over a six year period.
Plus property values have been on the increase. The property is a full half City

Block Jong and Plaintiff would never sell the property because the amount of
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 15 of 268

money invested far exceeds what could ever be recovered from any outright Real
Estate sale.

To expand Due Process violations in concert and under STATE
SPONSORSHIP of “CORPORATE” UNITED STATES, “PENNSYLVANIA
STATE,” Democrat Governor, TOM WOLF, in sheep's clothing! “SANCTUARY
CITY OF PHILADELPHIA;” “COURT of COMMON PLEAS of
PHILADELPHIA;” DEPARTMENT of JUSTICE under U. S. ATTORNEY for the
EASTERN DISTRICT OF PENNSYLVANIA so named WILLIAM S. MC SWAIN
in conclusion: GEORGE SOROS hand picked COMMUNIST AGENT, LARRY S.
KRASNER as recorded DISTRICT ATTORNEY of PHILADELPHIA.

The U. S. Attorney and the Philadelphia District Attorneys did receive hand
served NOTICES on three(3) separate occasions. Three strikes and your out. The
last NOTICE served by hand Process Server being in late September of 2019 by
resident in house Process Server “MICHAEL ALBRECHT.” ALBRECHT who will
be in attendance to the September 30" TRO filings and available for Proof of
Service in person and accounted for.

The U. S. Attorney and Philly D.A. are twin brothers and in tandem have

refused to open up investigations and now affording both LAW ENFORCEMENT
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 16 of 268

OFFICES to be listed as unindicted co-conspirators who consensually agreed to
ioin_a conspiracy to obstruct the administration of Fair and Substantial Justice
after Substantial and Credible Evidence was presented by the herein Plaintiff.

At all times material to this Case and Controversy the herein Plaintiff has
proof of Fifty-One (51) mortgage payments. On his person for the Court to
examine on demand. Each and every mortgage payment made by same issuing
source that being PNC BANK and one exception of a March 01, 2014 payment, said
exception made out from Police & Fire Federal Credit Union Cashier's Check.

Nevertheless, all 51 payments were BANK CASHIER”’S CHECK. Upon the
“STATE SPONSORED FRAUDULENT MORTGAGE FORECLOSURE” scheme
the Plaintiff stopped the May 03, 2017 Cashier's Check of normal mortgage
payment because of ultimate discovery of LAWSUIT for non payment of Six(6)
months when no default of payment ever occurred and supported by the PNC Bank
Cashier's Check being all 50 Mortgage Payment were indeed cashed by “WAYNE
SHADOW, LLC.” The last prepared mortgage payment in the form of a PNC
BANK Cashier's Check amount being $443.81 is still in the “possession of the
Plaintiff” still dated May 93, 2017, then scheduled for delivery to the drop off

location at 423 Avondale Avenue, Haddonfield, NJ 08033 as was the drop location
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 17 of 268

for the previous 50 Cashier's Check payments.

In furtherance of the criminal scheme, on or about May of 2017 or there
about, Enemy Combatant, “PREDRAG FILIPOVIC” and active co-conspirator,
ASHLEY L. MUNZ assembled a Philadelphia Police Department Detail of at lease
Six (6) officers and a contingent of several “white shirt” Sheriff Officers to arrive at
the Mortgaged property known as 3434-56 Weymouth Street, Philadelphia, Pa
19134.

Upon arrival of the alleged but fraudulent official “Task Force” in strength,
herein defendant, ASHLEY L. MUNZ shouted out words to the effect according to
Plaintiff's renters “DIGIANVITTORIO no longer owns this property and you are
no longer permitted to pay him any rents.”

The renters taken back by the “Show of Force” and were convinced by
intimidation to obey the orders and for TWO(2) years and FOURQ() months the
renters present that day have yet to pay any rents. This case will eventually require
an ORDER from the court to mandate the renters start paying again on a timely
schedule.

Now the estimated Joss of income amounts to over $48,000.00 from the 18

garages impacted by the “Intimidation Shake Down Scheme.”
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 18 of 268

That $48,000.00 amount shall be incorporated into this Case and
Controversy and assessed against all and any of the listed Defendants in this case to
include the Sanctuary City of Philadelphia.

Interestingly enough no attempts were ever initiated to collect rents from the
“Shake Down Scheme” on the intimidated renters.

Currently as of September 2019 interviews by the herein Plaintiff with the
impacted renters their first hand eyewitness testimony declare no one has returned
to repeat another “Shake Down Exercise” for a period of TWO(2) years and
FOUR(4) months culminating with the STATE SPONSORED FRAUDULENT
MORTGAGE FORECLOSURE in the path of the FRAUDULENT CITY of
PHILADELPHIA SHERIFF FORECLOSURE SALE dated for Tuesday, October
1 2019 for which the Plaintiff has arrived in Washington, D. C. for the much
required Emergency “TRO” against all Parties of Interest.

When plaintiff asked non-paying renters to describe who was present as the
attorney representing the “Shake Down Intimidation” when Ashley L. Munz did
arrive on the scene at 3434-56 Weymoth Street. In unison they all described the one
and only “PREDRAG FILIPOVIC”’as being tall, short balding hair, no facial hair

such as beard or mustache. Perfect match, however when “PREDRAG
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 19 of 268

FILIPOVIC” was asked by plaintiff if he was ever at 3434-56 Weymouth Street
Property his reply was he was never there.

Washington, D. C. For the District of Columbia Court is baseline proper
venue since the Genesis of the foundation of attacks have emanated from the three
following de facto Presidential Administrations: Bill J. Clinton, George W. Bush
Scherff and Barry Soetoro (A.K.A. Barack Hussein Obama)

These three Presidential entities have several things in common as follows:
All three are left handed; all three are life long members of secret intelligence
organizations; all three are life long practicing pedophiles, all three were directly
complicit to the 9-11 attacks.

Bill Clinton was assigned to prepare the ground work for 9-11 like shutting
down military air bases near and around the New York City area so that no
intercepts would be immediately available by military guard planes; George W.
Bush Scherff was in position to execute the 9-11 attacks; and Barry/Barack was
stationed to continue the cover up of 9-11 attacks.

All three entities working in synchronized concert to achieve the mission of
one sole narrative shouting-must invade the Middle East, weapons of mass

destruction everywhere.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 20 of 268

NEXT the Court should observe the precise timing of a well planned scheme
by criminal experts. It should be explained that when the Plaintiff originally made
settlement after waiting four years to settle. The original owners were named Munz
Partnership. What transpired was four partners up and died in four years straight,

Like clock work it took almost exactly one year to process and settle each of
the estates over a four(4) year span of time. The issue at hand was there could be no
settlement until the partner who died was completely settled in order to proceed for
a Real Estate settlement. The original properties were not side by side or
contiguous but in close proximity a half City block of separation. The original title
for the two properties that the Plaintiff purchased were “in fact” on the same title
and one Tax Assessment. The Plaintiff was reasonably thinking the taxes being paid
were for all of the properties under one title and one amount.

Unbeknownst to the Plaintiff some time after settlement the single titled
properties were separated without consent of the “Buyer,” herein Plaintiff. That
separation created four separate and distinct tax assessments revenues as opposed
to the original single Tax Bill.

Now comes the furtherance of the criminal scheme to which the City of

Philadelphia is a Major Defendant “BIG TIME.”
Case 2:19-cv-
@ 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 21 of 268

During the entire 50 months of mortgage payments of $443.81 in the form of
PNC BANK Cashier's Checks of which payment were made on time to WAYNE
SHADOW, LLC in Haddonfield, NJ 08033. The record is attached herein and every
month to which the BANK will back up the evidence that the Cashier's Checks to
WAYNE SHADOW, LLC were all cashed in full.

Then, Out of the blue come the auxiliary “coup de tete” from the
“CRIMINAL SANCTUARY CITY OF PHILADELPHIA.” A tax bill dated from
the original sit down settlement date of September 2013 to current 2019 almost
FIVEG) billable years. The tax bill is printed out that $8,000.00 dollars is due in
back Real Estate Taxes plus late charges & penalties which amounts to $11,000.00
plus dollars.

FIVE(5) years and the “CRIMINAL SANCTUARY CITY OF
PHILADELPHIA” never but never sent any TAX BILL NOTICES by mail
supported, in part, by the mail carriers. Not one mailed tax billing ever arrived at
the well known Plaintiff's mailing address known to all as 707 East Atlantic Street ,
Philadelphia, Pa. 19134 NOTICE!

Once the tax bill is revealed the plaintiff without any consultation with the

City Revenue Department pays down half of the alleged $8,000.00 back taxes or
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 22 of 268

$4,000.00 to show a good faith response. This Tax Real Estate Billing comes as the
“STATE SPONSORED FRAUDULENT MORTGAGE FORECLOSURE is m
operation like a German Pincer Movement from both sides towards the center
focus being the herein Plaintiff.

These assaults continue against the plaintiff for over 27 years since the
DiGian vs Clinton 92CV-5494 was lodged in the Eastern District of Pennsylvania
before Federal Judge Lowell Reed dated September 22, 1992. Then in the Third
(3) Circuit Court of appeals SEE: DiGIAN vs Clinton _93CV-1123, Next, SEE:
DIGIAN ys CLINTON U. S. Supreme Court on Writ of Certiorari_ 93CV-1056
where Ruth Bader Ginsberg is immediately brought into the Supreme court as de
facto Clinton first candidate and puts a fork in plaintiff's Writ of Certiorari and
ends the Judicial branch exercise.

The constant attacks were designed to make the plaintiff “INSOLVENT” so
that Plaintiff will stop demanding to get paid for the FIRE BOMBING at 6924-28

Woodland Avenue. SEE: DIGIANVITTORIO vs CITY of PHILADELPHIA 96CV-

 

6974 Filed on October 15" 1996 same day as Complaint filing for TRO before
Federal Judge Donald West Van Artsdalen.

The herein Plaintiff prevailed against the City of Philadelphia and walked
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 23 of 268

out of the 6" and Market Street Court House with the Temporary Restraining
Order in hand.

Then Mayor of Philadelphia, Edward “Fast Eddie” Rendell, Bill & Hillary
Clinton's Political Confidant who spent more time in the White House Lincoln
bed room than Abraham Lincoln Springstein did as President. “Fast Eddie”
Rendell told the demolition crew that was halted by Philadelphia Police
Department on Saturday, October 12" 1996, TO HIT THE BUILDING in DIRECT
CONTEMPT of the FEDERAL JUDGES RESTRAINING ORDER of Tuesday
October 15, 1996. The “HIT” deliberately placed the high rise structure in
imminent danger of collapse to stop Plaintiff from continuing to attempt and
remove Bill Clinton from his de facto presidential status.

The Complaint stated $55,000,000.00 for the building and contents that was
23 years ago but at 1996 prevailing interest of 6% the settlement cost is over
$200,000,000.00.

Then, on or about October 25, 1996, about ten days after the Rendell “HIT”
was order by Rendell, three missiles were believed to be air launched and landed on
the 6924-28 Woodland Avenue, Philadelphia, Pennsylvania Private Property. The

plaintiff's next door neighbor was in fact a Viet Cong Colonel from North Vietnam.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 24 of 268

How the Viet Cong Colonel arrived in the USA, God only knows.

The City of Philadelphia Fire Department stationed at the 12" District Police
Station located at 6448 Woodland Ave, just up the Street from the Plaintiff's “High
Rise” structure.

According to eyewitnesses who live in the neighborhood stated that the Fire
Department arrived from some five short blocks away once the alarm was sounded
and upon arrive to the Blaze at 6924-28 Woodland set up and charged the hoses
with water and then did a folded arms and hands “Burn Baby Burn” protocol.

The fire went rapidly into a Towering Inferno because of CRIMINAL
NEGLIGENCE on behalf of ORDERS from High ranking Fire Captains not to put
water on the blaze as soon as the Fire Department arrived and set up hoses.

The Fire Units had to call upon POLICE in the middle of the night to
intervene and evacuate a four(4) block radius for fear of losing another
neighborhood like the May 12" 1985 “Mother Day Fire Bombing” against the
“MOVE ORGANIZATION” when EDWARD RENDELL was Philadelphia's
District Attorney and the “Brown Bomber” Mayor, WILSON GOODE who was in
office from 1984 to 1992.

The court should be aware that the plaintiff is on the move to set the stage for
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 25 of 268

the criminal prosecutions. The plaintiff is in communications with the New Jersey
U.S. Attorney General, Craig Carpenito office and his staff who have been briefed
on the matter. The Cherry Hill, New Jersey FBI has been investigated by the
plaintiff to have the FBI take the investigation because of the INTERSTATE
COMMERCE on a mortgage foreclosure fraud originating in New Jersey and
executed in Pennsylvania triggering Federal Jurisdiction Intervention.

Attached is a CONCISE HISTORY of MORTGAGE PAYMENTS consisting
of Two(2) pages and outlines the (51) PNC BANK Cashier's Checks with identical
amounts of $443.81 over an original Mortgage Note of $60,000.00 of which almost
$20.000.00 has been paid. Then the matter of incorporation of a Defamation suit
after publicizing that the plaintiff defaulted on his mortgage payments when no
such default occurred. Where and How does the Plaintiff regain his good name and
credit status.

The hardships against the Plaintiff are self evident by criminal acts in process
with many in concert actors in play from many jurisdictions with Washington D. C.
being the common denominator to land the Case & Controversy for immediate
TRO resolution to halt the Sheriff's Fraudulent Mortgage Foreclosure Sale. While

the FBI and New Jersey U. S. Attorney exercise a proper investigation and
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 26 of 268

prosecute any and all actors complicit to this demonstrated ongoing chain
conspiracy to defraud the plaintiff of his private property.
ACCOUNTS RECEIVABLE

The status is still open on $220,000.00 still out standing that plaintiff was to
be paid when the Insurance payment was made but the main manager, Wayne
Munz, up and suddenly died one Sunday, in October on the 21“ of 2012. Inside
Wayne Munz's head was the operational and obligations of the Munz Partnership.
When Wayne suddenly perished he took all the information to the grave.

Wayne Munz carried ali the affairs of the entire Munz Partnership because
Wayne was believed to be the youngest Partner available and the one with the
recognized soundest of mind. The other partners were elderly as witnessed by the
four(4) Partners who died in a Four(4) year span of time with their next of kin
inheriting their stake in the Munz Partnership.

The plaintiff had understanding from Wayne Munz that because of the .
volume of partners involved in spreading the rental income around there was not
enough to maintain maintenance on the original 100 garages which hastened the
need to sell the properties at 707-727 Atlantic Street, Philadelphia , Pa. 19134 and

the Property in the herein controversy known as 3434-56 Weymouth Street, also in
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 27 of 268

Philadelphia less than a City block apart.

There was a major flash fire at the 727 Atlantic Street Property that resulted
in losing 36 Garage Units of income. When the plaintiff settled that real estate
purchase the 727 East Atlantic property was already in a vacant lot status.

The garages were falling into massive disrepair but Wayne had LLOYDS of
LONDON insuring the properties and had a policy provision that would pay for
repairs such as water damage roofs.

The nature of that garage rental business is that people store items in the
garages for year on end and stuff the garages fo the very door ways. The problem
that manifest is the owners and most times the renters are not aware if any leaks
are actively deteriorating the almost 100 year old wood structure because of the
lack of any maintenance policy of a yearly observation for water leaks.

That unknown water issue is what occurred at the 707 East Atlantic Street
property resulting in a massive collapse in a domino fashion. Wayne stated the
Munz partnership did not have the immediate cash on hand to support the needed
construction rebuilding which collapsed on parked classic cars inside the garage
units. Wayne suggested that if the Plaintiff fronted the money to repair the massive

collapse Wayne would assure that the construction money would be paid off when
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 28 of 268

the insurance settlement arrived.

The plaintiff consented to help Wayne Munz because the Plaintiff was renting
three adjacent garage units at the 3434-56 Weymouth Street property for several
years after the City of Philadelphia was caught red handed trying to use a DIRTY-
TRICKS DEMOLITION HIT at the Plaintiff's main High Rise structure at 6924-
28 Woodland Avenue, Philadelphia, Pa.

TOTAL RECALL: The City of Philadelphia used three missiles to wipe out
the plaintiff's structure eventually leaving the former Decorated Army Infantry
Officer of the Vietnam War in technical homelessness at the hands of not the Viet
Cong or the North Vietnamese but by one's own fellow citizens the likes of which
was ordered from the Clinton's in the White House in 1996 and in part carried out
by Mayor of Philadelphia, Edward “Fast Eddie” Rendell for Bill “Slick Willie”
Clinton.

The plaintiff lost every possible in that property inside that large structure
and has never been paid “Just Compensation” under U. S. Constitutional
provision of taking private property rights as a bedrock of a basic provision to be
repaid. Literally walked away with only the shirt, pants and shoes on the plaintiff's

body. The truth does remains stranger than fiction! The same actors at 6924-28
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 29 of 268

Woodland Avenue were responsible for the 9-11 attacks on American and still as of
the date of this Complaint not one person has been prosecuted for the 9-11 attacks.

BACK TO the Accounts Receivables: The insurance payments were to be
transferred from Munz Partnership to the herein Plaintiff. After the Wayne Munz
funeral on September 27" of 2012 the plaintiff was not going to introduce Accounts
Receivable over the dead body of Wayne Munz who the plaintiff considered a close
friend being politically aligned and served as Army Veterans and only several
months apart in age.

When the Plaintiff waited for the time to heal the Munz family lost of Wayne
Munz the Plaintiff did eventually asked for a dinner “SIT DOWN” at Ponzio's
restaurant in New Jersey that was used many times before to have conferences on
the MUNZ PARTNERSHIP PROPERTIES Construction projects and later on the
actual formulation of the real estate sales of the Munz's Properties in Philadelphia.

It should be noted that Wayne Munz paid all accounts by Munz Partnership
checks. If the plaintiff was paid for the massive construction project it would be
reflected in bank statements made out to the plaintiff. However, no checks exist
because Wayne died before any money was distributed to the plaintiff. Therefore

receivables are due to Plaintiff and are indicative of the Case and Controversy
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 30 of 268

herein this cause of action in the present civil litigation.

LISTED EXHIBITS IN SUPPORT OF COMPLAINT FOR “TRO”
1.) Fifty (50)Copies of the Fifty PNC BANK Cashier's Checks of $443.81 each so
dated from October 61, 2013 to the time of being sued on or about May 03, of 2017
for the fraud of claiming Plaintiff Six (6) months of non payments to justify a
STATE SPONSORED FRAUDULENT MORTGAGE FORECLOSURE
Complaint complicit to “Interstate Commerce Fraud” invoking Federal
Intervention, Investigation and anticipatory Criminal Referrals by the New Jersey,
Cherry Hill FBI Detail and Philadelphia FBI detail.
2.) CONCISE HISTORY of MORTGAGE PAYMENTS Two (2) page document.
3.) DEMAND NOTICE dated September 26, 2019 to Office Building at 1735
Market Street, Philadelphia, Pa. 19103 Housing Enemy Combatant, “PREDRAG
FILIPOVIC” giving “Aid and Comfort” subject to President Trump's Executive
ORDER #13818 dated December 20" of 2017 and forfeiture of said Property.
4.) COPY OF Executive ORDER # 13818 BLOCKING THE PROPERTY OF
PERSONS INVOLVED IN SERIOUS HUMAN RIGHTS ABUSE OR
CORRUPTION. Fraudulent Mortgage Foreclosure is Corruption.

5.) TIMELINE OF OCCURRENCES RELATED TO DIGIAN vs CLINTON
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 31 of 268

“Mother of all Federal Lawsuits” - Additional Defendants and Co-Defendants
This herein MOTHER SUIT is deemed compiex litigation by volume and with
complicity of International Foreign Nations.

Carol Ann Mueller, Esquire / Non U. S. Citizen by virtue of “Title of Nobility”
8 Hathaway Circle

Wynnewood, Pa. 19096

Email: carol.mueller2@verizon.net

Commonwealth Land Title Insurance Company
1700 Market Street, Suite 2110
Philadelphia, Pa. 19103 (Parcel No. :88-4-4626-00)

WAYNE SHADOW, LLC a Pennsylvania

limited liability company, Headquartered in New Jersey State
by its Managing Member

ASHLEY L. MUNZ

Ms. Ashley L. Munz, Unregistered Agent of the Nation of Israel NEW JERSEY
423 Avondale Avenue

Haddonfield, NJ 08033

Email: ashleymunz@yahoo.com

Deborah C. Munz Co-Defendant
423 Avondale Avenue
Haddonfield, NJ 08033

Patricia G. Munz Co-Defendant
423 Avondale Avenue
Haddonfield, NJ 08033

William C. Munz
423 Avondale Avenue
Haddonfield, NJ 08033

Jean R. Carron
423 Avondale Avenue
Haddonfield, NJ 08033

Frances Barford
423 Avondale Avenue
Haddonfield, NJ 08033
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 32 of 268

Attorney representing the fraudulent Mortgage foreclosure

Predrag Filipovic, Esquire: Unregistered Foreign Agent of Nation of Serbia
1735 Market Street, Suite 3750

Philadelphia, Pa. 19103

Tel:267 — 265 - 0520; Fax:215 - 974 -7744

PA BAR ID: 312568

Lee M. Shlamowitz, Esquire:Unregistered Foreign Agent of Nation of Israel
Land Title Building

100 S. Broad Street, Suite 920

Philadelphia, Pa. 25110

Tel:267-908-5058

Fax:267-388-37806

Email: Lee@PillyBuzLaw.com

www.Philly BizLaw.com

Member of PA & NJ BARS
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19. Page 33 of 268

FILE NAME: DIGIAN LAW SUFT DOCKETS FILED
Reviewed & Printed Out 28 Feb. 2010

DATES FILED CAPTIONS DOCKET NUMBERS

22 September 1992 DIGIAN vs. CLINTON 92CV-5494
United States District Court
Kastern District of Pennsylvania
J. Lowell Reed

Timely DIGIAN vs, CLINTON 93€V-1123
United States Court of Appeals
3" Circuit, Philadelphia, Penna.
Judges en banc

Timely DIGIAN vs. CLINTON 93CV-1056
United States Supreme Court
Wnit of Certiorari

1993 DIGIAN vs. RENO 93CV-3421
15 Oct. 1996 DiGianvittorio vs 96CV-6974
9:15am City of Philadelphia
7 April 1997 DIGIAN vs. GINGRICH 97CV-2363
4 April 2008 DIGIAN vs.MeCain &
Obama 1:08-ev-00686 CLHHK)

Below relevant to bombing of Veterans Facility Structure-Woodland Ave,
City of Phila. Fire report Local #963000039 Alarm #1776, Arson

Phila. Police report 96-12-66934

Commonwealth Court 1581 C.D. 2000
SR 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 34 of 268

GPO

Administration of Donald J. Trump, 2017

Executive Order 13818—Blocking the Property of Persons Involved in Serious
Human Rights Abuse or Corruption
December 20, 2017

By the authority vested in me as President by the Constitution and the laws of the United
States of America, including the International Emergency Economic Powers Act (50 U.S.C,
1701 et seq.) IEEPA), the National Emergencies Act (50 U.S.C, 1601 et seq.) (NEA), the
Global Magnitsky Human Rights Accountability Act (Public Law 114-328) (the "Act"), section
212(f) of the Immigration and Nationality Act of 1952 (8 U.S.C, 1182(f}) (INA), and section
301 of title 3, United States Code,

L Donald J. Trump, President of the United States of America, find that the prevalence
and severity of human rights abuse and corruption that have their source, in whole or in
substantial part, outside the United States, such as those committed or directed by persons
listed in the Annex to this order, have reached such scope and gravity that they threaten the
stability of international political and economic systems. Human rights abuse and corruption
undermine the values that form an essential foundation of stable, secure, and functioning
societies; have devastating impacts on individuals; weaken democratic institutions; degrade the
rule of law; perpetuate violent conflicts; facilitate the activities of dangerous persons; and
undermine economic markets. The United States secks to impose tangible and significant
consequences on those who commit serious human rights abuse or engage in corruption, as
well as to protect the financial system of the United States from abuse by these same persons.

I therefore determine that serious human rights abuse and corruption around the world
constitute an unusual and extraordinary threat to the national security, foreign policy, and
economy of the United States, and f hereby declare a national emergency to deal with that
threat.

I hereby determine and order:

Section 1. (a) All property and interests in property that are in the United States, that
hereafter come within the United States, or that are or hereafter come within the possession or
control of any United States person of the following persons are blocked and may not be
transferred, paid, exported, withdrawn, or otherwise dealt in:

(i) the persons listed in the Annex to this order;

(ii) any foreign person determined by the Secretary of the Treasury, in consultation
with the Secretary of State and the Attorney General:

(A) to be responsible for or complicit in, or to have directly or indirectly engaged
in, serious human rights abuse;

(8) to be a current or former government official, or a person acting for or on
behalf of such an official, who is responsible for or complicit in, or has directly or

indirectly engaged in:

(1) corruption, including the misappropriation of state assets, the
expropriation of private assets for personal gain, corruption related to
government contracts or the extraction of natural resources, or bribery; or
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 35 of 268

(2) the transfer or the facilitation of the transfer of the proceeds of
corruption;

(C) to be or have been a leader or official of:

(1) an entity, including any government entity, that has engaged in, or whose
members have engaged in, any of the activities described in subsections
(ii)(A), Gi)(B)(1), or (ii)(B)(2) of this section relating to the leader's or
official's tenure; or

(2) an entity whose property and interests in property are blocked pursuant
to this order as a result of activities related to the leader's or official's tenure;
or

(D) to have attempted to engage in any of the activities described in subsections
(i)(A), (ii)(B)(1), or (ii}(B){2) of this section; and

(ii) any person determined by the Secretary of the Treasury, in consultation with the
Secretary of State and the Attorney General:

(A) to have materially assisted, sponsored, or provided financial, material, or
technological support for, or goods or services to or in support of:

(1) any activity described in subsections (ii)(A), (ii)(B)(1), or ()(B)(2) of this
section that is conducted by a foreign person;

(2) any person whose property and interests in property are blocked pursuant
to this order; or

(3) any entity, including any government entity, that has engaged in, or
whose members have engaged in, any of the activities described in
subsections (ii)(A), (i)(B)(1), or (41)(B)(2) of this section, where the activity is
conducted by a foreign person;

(B) to be owned or controlled by, or to have acted or purported to act for or on
behalf of, directly or indirectly, any person whose property and interests in
property are blocked pursuant to this order; or

(C} to have attempted to engage in any of the activities described in subsections
(iii}(A) or (B) of this section.

(b) The probibitions in subsection (a) of this section apply except to the extent provided by
statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this
order, and notwithstanding any contract entered into or any license or permit granted before
the effective date of this order.

Sec, 2. The unrestricted immigrant and nonimmigrant entry into the United States of
aliens determined to meet one or more of the criteria in section 1 of this order would be
detrimental to the interests of the United States, and the entry of such persons into the United
States, as immigrants or nonimmigrants, is hereby suspended. Such persons shall be treated as
persons covered by section 1 of Proclamation 8693 of July 24, 2011 (Suspension of Entry of
Aliens Subject to United Nations Security Council Travel Bans and International Emergency
Economic Powers Act Sanctions}.

Sec. 3. Lhereby determine that the making of donations of the types of articles specified in
section 203(b)(2) of IEEPA (50 U.S.C, 1702(b){2)) by, to, or for the benefit of any person
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 36 of 268

whose property and interests in property are blocked pursuant to this order would seriously
impair my ability to deal with the national emergency declared in this order, and I hereby
prohibit such donations as provided by section 1 of this order.

Sec. 4, The prohibitions in section I include:

(a) the making of any contribution or provision of funds, goods, or services by, to, or for
the benefit of any person whose property and interests in property are blocked pursuant to this
order; and

(b) the receipt of any contribution or provision of funds, goods, or services from any such
person.

Sec. 5. (a) Any transaction that evades or avoids, has the purpose of evading or avoiding,
causes a violation of, or attempts to violate any of the prohibitions set forth in this order is

prohibited.

{b) Any conspiracy formed to violate any of the prohibitions set forth in this order is
prohibited.

Sec. 6. For the purposes of this order:
(a) the term "person" means an individual or entity;

(b) the term "entity" means a partnership, association, trust, joint venture, corporation,
group, subgroup, or other organization; and

(c) the term "United States person" means any United States citizen, permanent resident
alien, entity organized under the laws of the United States or any jurisdiction within the United
States (including foreign branches), or any person in the United States.

Sec. 7. For those persons whose property and interests in property are blocked pursuant to
this order who might have a constitutional presence in the United States, I find that because of
the ability to transfer funds or other assets instantaneously, prior notice to such persons of
measures to be taken pursuant to this order would render those measures ineffectual. I
therefore determine that for these measures to be effective in addressing the national
emergency declared in this order, there need be no prior notice of a listing or determination
made pursuant to this order.

Sec. 8. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby
authorized to take such actions, including adopting rules and regulations, and to employ all
powers granted to me by [HEPA and the Act as may be necessary to implement this order and
section 1263(a) of the Act with respect to the determinations provided for therein. The
Secretary of the Treasury may, consistent with applicable law, redelegate any of these functions
to other officers and agencies of the United States. All agencies shall take all appropriate
measures within their authority to implement this order.

Sec. 9, The Secretary of State is hereby authorized to take such actions, including adopting
rules and regulations, and to employ ail powers granted to me by TREPA, the INA, and the Act
as may be necessary to carry out section 2 of this order and, in consultation with the Secretary
of the Treasury, the reporting requirement in section 1264(a) of the Act with respect to the
reports provided for in section 1264(b)(2) of that Act. The Secretary of State may, consistent
with applicable law, redelegate any of these functions to other officers and agencies of the
United States consistent with applicabie law.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 37 of 268

Sec. 10. The Secretary of the Treasury, in consultation with the Secretary of State and the
Attorney General, is hereby authorized to determine that circumstances no longer warrant the
blocking of the property and interests in property of a person listed in the Annex to this order,
and to take necessary action to give effect to that determination.

Sec. 11. The Secretary of the Treasury, in consultation with the Secretary of State, is
hereby authorized to submit recurring and final reports to the Congress on the national
emergency declared in this order, consistent with section 401(c) of the NEA (50 U.S.C,
1641(c)) and section 204(c) of IEEPA (50 U.S.C. 1703(c)).

Sec. 12. This order is effective at 12:01 a.m., Eastern Standard Time, December 21, 2017.

See. 13. This order is not intended to, and does not, create any right or benefit, substantive
or procedural, enforceable at law or in equity by any party against the United States, its
departments, agencies, or entities, its officers, employees, or agents, or any other person.

DONALD J. TRUMP

The White House,
December 20, 2017.

[Filed with the Office of the Federal Register, 8:45 a.m., December 22, 2017]

NOTE: This Executive order and its attached annex were released by the Office of the Press
Secretary on December 21 and published in the Federal Register on December 26.

Categories: Executive Orders : Human rights abuse or corruption, blocking property of persons
involved.

Subjects: Foreign policy, U.S. : Civil and human rights, promotion efforts.

DCPD Number: DCPD201700923.
“ Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page "Degree

Maureén poset ¢ / vat

Nag payne

 

  
 

FORPAIOS54 1.0712,

hanooesS

ELAINE ALEXANDER
VP atte

   

Fsc

WL SG 208458 sO L00005 38

Stl fe ing ke Pj

AUTOR ‘UAH SHA LLC.

wack FSO C1O1SG7

 

 

 

 

 

  

REMITTER

   

 

 
   

    

 

 

 

 

 

850004 45% ci"

  

OFFICIAL (he

 

 

 

 

 

 

 

r
le fag Ef g ws
parE Re a
al ry i "i | 25 f
1 25 mY
S é ; E
Lue 1a Be]
WIDE HE By is
Biadtecgi’: S428 28 38
gleieeal Bike ak 52
rif; dein be 35
Aerdiig ci
ie a te
Posting Date 2017 Apr 13
Account Number 8500041542
Dollar Amount $ 443.81
Nace Serial 4542083
Routing
Transit Number 03100005
Rosting Sequence 34386239
Paper Sequence 0084386239
Capture 20
Bank Number
Posting
App ld COR

Maureen 5/9/2017
Maur&e@se 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 39 of 268 4

  
   
 
    

FORM 1IOI5 41-0712

O200063S

 

 

 

 

 

Js) 4g5.ai

ut DOLLARS A BST

PAVTOTHE yaw susnoig Le
FOUR HUNDRED FORTY THREE AND
ELAINE ALEXMOER

REMITTER

 

 
  

 

PNC Bank, National Association.

  

Fsc OFFICIAL SIENATURE *

were, FSO C0537

ORGIES #Oa,0000535 AS00035 e0 '

 

 

 
 

 

 

 

 

 

 

 

 

x mM

lo resp Gg EY 8 5:
aAlz tay eg #4 EP mz
ilar | a :
ge ih PS gk cal a
i it ioe .
Eliaopeeseceesge BS Eo «
Laieiell yee :

greegeeike aie ae a

ecithihs GPa Bs aa

sleiele SE LEE BE 58

ale Pid pe fe [2s

se igpadin °F le
Pehabet ot ie

LL

Posting Date 2017 Apr 13

Account Number 8500041542

Dollar Amount $ 443.81

x eekiSertal 4531465

Routing

Transit Number 03100005

Nosting Sequence 84386240

Paper Sequence 0084386240

Capture 0

Bank Number

Posting

App Id COR

Maureen 5/9/2017
M Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 40 of 268
aureen

 

FORM 10354 1-081 2

 y20008ss

 

PNC Bank, National Assocation

C ASHIER'S : Cy é eK 7 Philadelphia, PA,

       

 

 

 

 

 

 

 

DATE FEBRUARY "O57 2017
“ORbeR OF WAYNE SHanAY Lt | § 443.81
FOUR HUNDRED FORTY bee: EEE BOLLARS A So ,
oe EAI LEHR Te - = PNC Bank, National Association.
BS note. . . 5 oF a a _ og | :

 

wh PPG ee eOFsOO00 530 850004 454 2

—a* @PNCBANK no. 4477492.

 

   

 

Posting Date 2017 Apr 13
Account Number 8500041542
Dollar Amount $ 443.81
Check/Serial 4477492
Number

Routing

Transit Number 03100005
Posting Sequence 8438624]
Number

Paper Sequence 0084386241
Number

Capture 20

Bank Number

Posting

App Id COR

Maureen

5/9/2017
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 41 of 268
Maureen

FORPAIOGSS 1-0952

GL000g SS

 

 

 

_ @PNCBANK

   

Philadelptio, P PA, 7

_ CAS ERS CHECK

 

“PAY FO THE

ORDER OF HE wy SUH | u C

PNG Bank,.National Association

‘No. 4477488

DATE FEBRUARY G1 +

 

zo4?

 

I ¢

 

FOUR HUHDRED FORT? THREE nD
ELA NE Wy ALERANDER

a. REMATER
( y mix
ety ie Source

FSC rect cesar

PLP TEAR! £03 40000538

ASOOO4 454,20"

 

44301

 

 

PNC Bank, National Association,

HOD EEE poLiars

 

Ofhermt SIGNATURE

 

 

 

 

—

L

Posting Date 2017 Apr 13
Account Number §500041542
Dollar Amount $ 443.81
Check/Serial

Number 4477488
Routing

Transit Number 03100005
Posting Sequence 84386242
Number

Paper Sequence 0084386242
Number

Capture 20

Bank Number

Posting

App Id COR

Maureen

5/9/2017
Mauree

FORM 1035410912

o20q00619

wre FOC CLOTBGY |

VWLSOakL ce BOSLCOOOSIE

PAY TO THE

ORDEROF _ HAYNE GMADOH. LLC

   
 
  

 

 

‘. @PNCBANK

‘PRG Bank; Nationdh Ags

 

 

 

 

   

   

 

|e 2539 £ §

alg G7 & GE EP
Rig goer e E
HERG SG

ale eg rf z
Bie ae é
i ne 5
o|8 - zz
s/ETEIPPMEETIRE | 4
glprketererh bee F
gldpeiateayz nig
eifeperdig’a G22 E
Blagteee = GbE
Z|Babstk & g & a
algecgee 5 2 ELS §
alg pte GE aE YG
O18 @ gf ¢ 8 2

a : E ue g xr
Posting Date

Account Number
Dollar Amount

Check/Serial
Number

Routing
Transit Number

Posting Sequence
Number

Paper Sequence
Number

Capture
Bank Number

Posting
App Id

Maureen

 

 

PoeIUnaOD S47 YO poposd sutueey APMIS Duy Ose Moog preSTT

i
im

wd

. iE
|

TOU IG?

 

 

 

650008 454 ai

"'GSn NOUALLSNI WioNWNId HGd GaAuaSsy
SNM SIHL MOISE NDIS ¥O GWWLS ‘SLUM ION O79

 

 

 

 

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 42 of 268

  
  

 

3YSH 35YOGNa

 

2016 Dec 21
8500041542
$ 443.81

4508442

03100005

84797425

0084797425

20

COR

5/9/2017
M Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 43 of 268
aureen

FORMMIGIB4 1-0973

‘neuoases..

PAY TO. THE
ORDER-OF-

  
  

WAYNE SHAGMW LLP

1 $

 

 

445,81

 

 

FOUR KUMDRED FORTY THREE AND @1_/ JOUER ePEEEEYS potLars

   
  
   
  

SaIMIUI Wer aR ID, =
sgunjtag Anns

 

OD ‘OBR SHONYSA0S dO OuYOd SANaSaY TYusOS4 .
PyOnRIOnSsy RUIATEAg WALUAR S| HOSTED Je HNC eTYTZOS tee] UBAP YsOINe Gy.
wa)

  

 

&

i

aa

2 &

a &

mB A

#

Bege &

t

s =

2 ¢ =

tae é

ria § 3
tind
Pips

Posting Date
Account Number
Dollar Amount

Check/Serial
Number

Routing
Transit Number

Posting Sequence
Number

Paper Sequence
Number

Capture
Bank Number

Posting
App Id

Posting

Maureen

 

(inourisop syt ud popinosd served ALAOOS CYT UE MONG ACIS T

ELRENE ALEXANDER

  
 

REMIFTER

wi 508Li8" HOILOGOOS IE

2016 Dec 21
8500041542
$ 443.81

450841 1

03100005

84797426

0084797426

20

COR

650004 45% 2s

‘SSA NOLLTAUSNI Twiohwnid HO4 OSAMaSaa

(7
av

ANIT SHL MOTSE NOS HO divw2s ‘Slr LON Od

 

 

 

yp

3¥3H 2SYO0Na

 

 

5/9/2017
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 44 of 268

 

 

 

 

 

   

 

Maureen
p200Es5 “NO. 43gBod4 - a

 

 

” PNC Bank, National Association
__ Philladetphie, PA.

 

DATE SEPT 20, 2016".

 

 

 

 

  

 

 

 

 

 

 

 

Crore oe WARE SHADOW LLC Tg 3ei| 8} |
FOUR fi 4 OLLARS ABET
ELAINE ALEXANDER Ge
ee at ;, REMITTER
ERS Tororanst rei seuaruRe *
#2398840" YOssO0OSan A5000L 354720
® $b}o GB EF ~ 8 ro
geipk fF °* af Ba a
Gye Epis a= FA Sr 62
|e z 5 e zs ee 25
ao) e a 5 * Gn
gle 2 g i : fie
s el a mn
NN
Posting Date 2016 Nov 03
Account Number 8500041542
Dollar Amount $ 443.8]
Check/Serial 4398844
Number
Routing
Transit Number 03100005
Posting Sequence 86143330
Number
Paper Sequence 0086143330
Number
Capture 50
Bank Number
Posting COR
App Id

Posting

Maureen

 

 

 

 

 

 

 

 

 

 

 

5/9/2017
FORM 10354 1-09 12

  
   
   
   

TSO SS .
“_—, PN Bank; Nai
Philadelphia, PA

    
 
 

 

 
  
    

 

PAY TO THE set nipe cat aa
orDEROF UIE HE SNGIM TL

FOUR HUNDBED FORTY THREE AND 1) {tts
“ELAINE ALEXANDER

REMITTER

 

 

 

 

Security §
A ee
Delals a7

   
  

er — 2 sea
MIX
Papas from
Feapoitible sources fi
ESS FSO? C101537 |

MSG 2084" sOs,0000541 850004 454 ec

 

OFFICIAL SIGNATU
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 46 of 268

 

 

PAY TO AES Erm ba oy
_ Ober of HENNE SHADOW LLC

FOUR HUNDRED FORTY THREE AND BL LODE EEE EY DOLLARS A Be

 

 

 

 

 

‘Splais on back.

ELATME RLEMANDER

REMETTER

 

NC Bank, Nati

       

     

 

FSC rapes Ss , OFFICIAL SIGNATUR .
MREGSAK6 50" 803,0000538n B8S000 15h c"

Member of The PNC Financial Services Group
11830 Bustleton Avenue Philadelphia Pennsylvania 19714

WWW. pAC.COm

 
  
 
    

(2000835

 

  
 

 

 

 

 

 

 

» ORDER OF WAYNE SHADOW LLL lg Ad3 Oy
FOUR HUNDRED ARTY THREE @xD Bi / TODOS eee eet OLLARS A Be

ELAINE W ALEXANDER

REMITTER

MIX
Paar from :
FSC sogpensihia source:

wuteay =FSC*CIO1537

      
     

 

 

MLGPPEG ew HOALOOOO SA 850004i54,c1"
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 48 of 268

 

 

PAY TO THE .
oRDER oF WRYAE Shafi LEE

 

 

 

 

FOUR HUNDRED FORTY THREE AND 81 / 1OORRREACEREEEEEEEE pouars = @ Suet
ELHIME WW ALE HAE HOER

 

REMITIER

      
  
    

.PNC Bank, National Association.

       

2

5 MIX
Papar from

~ fasponsibla sources

a PSC C1iGisa7

 

WEEP TEBAM WOFSLOOCOSI 85000354 ce"

 

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 49 of 268

 

 

“FORM103641-09 12

   
 
 

.

 

PAY.TO THE. esq hy
“ORDER OF ._. tht Lf

sae Hh T Td

 

 

 
   
  
      
 
 

 

 

 
  
   

NOE
VO ~UREMITTER
1 - , rae sg :
oh Towns Fact 6101697 f i
Wi 5SOBkL at GeOALCOOOS A 850004 BSc"
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 50 of 268

ooh

 

 

 

 

 

 

 

 

 

 

WLSOBLL I" 803000054 65000154 e0
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 51 of 268

 

     
 

  

 

PAY TO THE

ORDERS WAYNE SHAR ELE
FOUR HUNDRED FORTY

ELAINE ALENANDER

REMITTER

 

 

 

 
    
  

‘Datads on back.

‘BOLLARS a mc

   

Papar som
rasponsible soure
FSC* C101597 |

 

 

: ESC
wrretse nay

MPLIIBALLW WOILO000SA 850004 254 cit
_ _

 
  
   
 
 

“ORM 1U354.1-DY 12

BOONES

 

  

    

 

 

 

Pater OF HAYNE SHADOW LLC | gf aaa al
FOUR HURDRED FORTY THREE GWO 21 / TOCSREEEEEEREREEE ESE EES DOLLARS a Ee

ELATME ALEXANDER

 

REMITTER

    
       

   

Mix

Paper from
ragponsible sour

Fsc*c101597 |

 

FSC
_ wwebcony

 
     

mL47e77599 wO3sh0000 5348 B8SOCGOL 45% ci"
    
 
  

 
 
 
 
 
   

BORMsag947-0912

Page 53 of 2

44231

 

‘aendeess

 

 

  

 

 
 

«Soe ne Mey NE shana lip, Is} 44381 |

FOUR HURORED FORTY TAREE ‘ADS a i 0a a
HEHDER -

 

 

 

 

 

 

 

Fe
a
Pee
sat

  

 

  

 

“REMITFER =
= os : —=aragt = '
aS /, Ml OFFICIAL SIGHATURE
wie, bm 1803200005 45 &5000G1,S54c

oa
 
   
       

ozhtesss' |

 

 

 

 

 

 

  
      
   

 

     
 

        

 

- PAY.TO.THE. pnd 44 —
“y ORDER OF reer Lin. | | | $ 463,81
| a of bed EES OLLARS a
MIX.
f rai apbntiate nourca

ESS FSO*.C101537

(pre

IAL Si
ml 38 PhP 8O3L0000538 850008 i54 ce poy

 
       

Senta 33

 

 

 

PAY TO THE
ORDER OF

I$ 443,81

EEE HOLLARS

 

 

 

 

 

 

ELATHE Wl, ALEKARDER

REMITTER

  

    
       

  

 

Mix ‘
ES erat Af ep UR *
WLAIGSTILY HOISLOOOOSAL 850008 iS5Gcr

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 55 of 268
 
 

FORM 10354 1-09 12
i

 
 

Page 56 of 26

0. 4398579

   

OsnHe ss

  
 

 

 
 
 
 
 

 

PAYTOTHE ,,, eetame
ORDER OF _HWAY HE SheTi i

FOUR HUNDRED FORTY THREE
ELAINE i ALEXANDER

REMITER

 

 

4i5 2

SEEBOLLARS A iss

 

  
  

  

het we =
MIX
Papal fom, f.

ESS escecioisa7 |

 

OFFICIALA{GNATURE =

    

 

 
   
    

 

PaIGSS?oe wos,soQo0o00ss: BSO00k iSbher

 
       
 
 

SATIS

 

 

   

PAY TO THE jan e
‘orDER OF WEYHE SHAfT il §L Hi.

FOUR HUNDRED FORTY THREE
au HE Ul ALEMANDER

REMITTER

 

 

 

Becunty |
A Binet
Bataits o1

Rae
-—
i
=
aaa
pes
ch
ray
* ee
ae
see
ea
Spa
cee
te
eas
Lesats
edi.
Seat
bate
Leet
Se
ection
eo
Pai
Oo
Qo
ee
re
a
a
w

   
    

-altls

  

 

ible io a sound S
ta pens ree
‘We. FSG* C101537

 

“ee

M43gasoc" #Os,000053n ASOOOL 5h cH"

 

 
 

 

W245 30005FR

 

419-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 58 of 268
3 was

“paBnsy

wel Apmog

Case

SavTl OGY

 

19ESOOOOTEGS wOtBt Ge a

| 2894010 05d

~ 2] wasunes ayg(euodses

bday Jedd
Xl

SLL

 

 

SMS oF ‘i Va

 

hh eee

 

I

 

Py yt
it

a

 

 

 

 

 

Beaty

OS

 

 

SS

ant die bea A Ava

ZL60-L7SE0 LUO

2960 — “paarasel s1ySU [ly “ZlOze Aspeutiod Wy Cg09Z0N1EE

“Sat”

P

i

we AL

Wasalyd
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 59 of 268

eo WStyO0OSe? MESQOOOOTEON wtldt at ai

         

  

LEGLOLO cS Sherawe
Be3IhOF B1q}sUCduel 3sa4

wes Jade
XIAN
o

 

    

HBLUIAZY

BOTY A HIE

von O _SW TOPE EERO 7 Te DY SL ALG

 

 

 

- 1

TTT * ADUBHS SHARIT ,20 #2080

    

 

 

 

 

Senos

“ 7 ; ae Moe ! Mts eo 3160-1 PSE0! WHOS
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 60 of 268

2 WStywOOOn# FESOQOOOTEOS #OWIT DE Val

       
   

   

Say Uroarwn
| LESb010 att Sar

ae
I 0 | SU TOSRERREEEEEEREEREEEEEERIOT TS SAL CLS USO a

re seer ney ett 40 HaqHO
[E'S TTT SHERISNE SHAT 20 waquo

 

  

 

 

 

 

  
        

 

 

 

 

Seen

‘ah e/ee 2160-1 PSEOL AYO

Lo

 
    
 

Page 61 of 268

ORM 103541-09 12.

     

P2000825

 

 

PAY TO THE

oRDER OF __WAYHF SHADOW LL | $ dds BL
FUR HUDRED FORTY THREE AND BL LOTSA POL LARS A eet

ELATE i} ALEAAHDER

se REMETTER

 

 

 

  

 

  

OFFICIAL SIGNATURE™

MIBASZOM 8O3,0000531 850004 354, ca
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 62 of 268

“FORM 103541-0912

neo ss

 

 

 

 

| PAY TO THE

orper oF _ WAYNE SHARC LET i _\l $3 Aas A

 

 

 

 

 

FOUR HUNDRED FORTY THREE AN 21/100 SCRE MD OLLARS A sn

ELAINE Ui ALENANDER

REMITTER

MIX

Paper from a :
Tagponalble sources * I \

   

 

FSC

cometeoagy FSC C101537

 

MLIBGLBW" 120310000531 8S0004 354 cu
  
 
   

    

iM 10354 1-09 #2

; Case 2:19-cv-04532-MSG Document.1-1 Filed 10/01/19 Page 63 Qt 268

@ PNC

PNG Bank,-Nati
detphia, |

200 SS

  

 

 

 

 

1 $

eee eroe WAYNE SHAW LLC Te ay
FOR HUNDRED FORTY THREE AND 81 / JO0REERHEREREEEEEEEEEEES ours =| @ at

ELAINE | ALERANDER

 

 
 

~,, REMITTER al, Association..- Ls

  

 

 

whag,ps7av" 30340000538: asoookishew
FORM 103541-09T2

CANOE SS

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 64 of 268

    
   

 

 

~orper oF WAYNE SHADOW LLC hg} AAR BL

 

 

 

FOUR HUNDRED FORTY THREE OND $1 / LOG og

  
    
   

ELAINE W ALEXANDER

REMIFTER

 

 

.PNC Bank, National Associa:

~~

 
 
     
  

  

Paper from
raeporsibls scurcel

Fsc* o101537 |

-@RIGBACEEM! 805310000 531: acobou ieee

 

  
 
  

Ess OFFICIAL SIGNATURE *
-1 Filed 10/01/19 Page 65 of 268

ument 1

{

 

 

 

aL

MESOOOOTE OS! tit PDE wal

        

Z€Sb019.0S4 [eee
Sa

ngoteE eqiecodsel ,
Wied Jaded wa

  

 

 

ny Ue ama)
nie,

 

AGI SHIVTS

 

 

 

 

 

Case 2:119-cv-04532-MSG Dog

     

2990— “poatasar subs ity “Z1023 daysuuog YY Es09z00168

D+ Oe:

ZL60-L FSEOL MOS |

) J+

J.

wesslyd
: con wabtebe sl
sTyOo0se sSESOOOOTEDO:!

               

       
      

  
  

  

  

 

 

 

nt 1-1 Filed 10/01/19 Page 66 of 268

  

 

 

 

 

 

   

 

 

 

pesyo10 OSs ee ; “
saqnad ejqisuadses : 2
wou; sede Cy . | S
oN
" : Sar Ra! NBs
MALLY . BO
| ue INS |
\
‘Bos
4 ¢ i : :
Poms sonoiettt see ee: :
sounyae) Auno0g _
Te ae $ i
_ |
ig
oN
eh
co
se ctiel i Te
hoon

ZESO-1LPSEOLAYOS |

Case 2:19-cv-04532-MSG Docum
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 67 of 268

e245tnOooss NESOOOOTEO? EPEC He Tell

      

dhataayninis

oSa

       
        

ZESLOLO Sd

gEqunes aquodsel
woy Jadeg

XIN

 

 

 

 

  

    

   

SSG TH SMT
Ly a ans

40 YANO!
3HL OL Avd

    

Apyeuuog HH 909200 168

 

“pop aul
sounjeny AUIOS

        

 

 

 

 

 

2990 — ‘paasey Stull WY Zhe

Jt OD

 

Ge IC

Zpec- bP Sed | WWOS |

 

)

wesst sd

L
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 68 of 268

  
 
   
 

2RM10354 1-09 12

Sc eS

 

 

  
     

PAY TO THE le QYNE SHotril | Lf

 

 

 

 

 

ORDER OF __lthy'HE
FOUR HUNDRED FORTY THREE Ooo et f Loiioees seperer byte EEEaouars A fee
FLATHE ALEXANDER

 

REMITTER

 

~~ mee2Qeabcm #eOsb0000541: 8500041354 ce"
Case 2:19-cv-04532-MSG Document 1-1. Filed 10/01/19 Page 69 of 268

4

)

i

FK1558M

ve

| FORM 103541-09 12

8910026063 RR Donnelley 2012, All rights reserved. — 0667

A

  

sj

  

FSC

weneigeony

    

A

PAY TO THE.

 

 

 

 

 

ORDER OF .
ECL HUNDRED &r
E

MIX

_ Paper from y
rasponslbls ROUTCOE |

FSC* C101537 |

 

eT

LAINE ALEABHDER

Y THREE il

  

   

REMITTER

  

mL 2qazahm 030000531:

 

43 2

 

 

 

a

|

Hi
o

BOLLARS

         

‘Security Iopturas
a Included,
* Batalls on back,

 

850004454 2

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 70 of 268

  
    
    
 
    
   

541-0912

 

PAY TOTHE mane
BI LEAP PE ft
ORDER OF _WAW HE SHON LLL

FTP HUNDRED FORTY THREE Gup of Ligue hes
ELAIHE ALEXANDER

wey SHS, REMITTER
of
f y MIX
Paper fom.
responsible solcas

FSC gsc*o101537 |

 

 

 

 

       

  

 

OFFICIAL SI

 

wl2qG2beou !wOas0000530 850004454 cH"

 
“ORMIOS541-0912 |

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 71 of 268

 
 
 
  
   
 

 

 

 

 

 

 

 
 
   
    

PAY TO THE .
ORDER OF _HIAYHE Sant Lb e
UMDRED FORTY THREE Gu “EBOLLARS A eae
ELAINE ALEVaNDER

 

REMIFTER

MIX
Paper from
responsibie sources *

FSC C101537—

 
    
 

 

 

FSC
were

Wa PEGLISaM wWORIOOOOSIE BASO0o,i Sher

™~
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 72 of 268

*ORM 10954 1-0912

 
 
 

OOS

 

  
 
  

 

 

 

 

 

 

 

PAY TO THE,,
ORDER oF WEYNE SHADE LTE ve
FUR HUNDRED FORTY THREE aah By) UES ASECEARRESTARE ETRE RETR AQ se
-ELATHE ALEMBNDER

    
   
 

 

ee, 2 fe, ath ts. * REMITTER

 
   

MDC

Paper from

fasponsibla sourcas,
Esc FSC" Ct01537

     
  

 
 
  

 

 

OFFICIAL SIGNATE

mi h98336" 6#03,00005 34" 85000u4i~5ua0n
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 73 of 268

of ofirvyais TIS1a#0

W245 T T0005

 

“400g Wo GpIb f '
“papa gy |
camyna, AUNIOG

  

 

 

}

 

 
 

fr

a ibe

PP

 

 

 

 

 

HESOOGOTE ost #OSG2he Wall

      
   

    

J ZESL040.0S4 Som

senjnon o[qyetodess ISA
way Jodtd

XIN

 

 

40 YICYO
FJHLOL AVd

 

SeProonen

GLéG it PSEOLNYOI

a2 SIYBL IV 210z6 ABRAUUOK] YY E8O9zZ006B

£990 — “paar!

) S

d
Wigss ld

'
- Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 74 of 268

 
  
   
     

 

10384 1-0912

 

 

 

 

 

eas sane Welle 2 2 | gf Bal

FOUR MUNDRED FORTY TREE aL eee aos. ae

IHE HL ENANDER

, REMITTER: “

7 FLA

       
 

pat fore
FSC ral eponuttte RaUrce!

woke FSO*G101837

 

 
 
 
 
 

  

Wh eGhaere® 303 OOOO S AN ASOoOk ASG ae
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 75 of 268

10354 1-0912

  
 

MOS 35

 
     

PAY TO THE
+. ORDER OF

Fel

 

 

 

 

       
 
 

OFFICIAL SIGNATURE ™

  

Y
850004254, 2"

   

 
Filed 10/01/19 Page 76 of 268

 

Case 2:19-cv-04532-MSG Document 1-1

     
   

   

ORM 103541-0912

TE a

 

 

PAY TO THE
ORDER OF

WEN HE li, Ee
FOUR HUMORED FORTY THREE GD Bt! LOC Cee eee DOLLARS A Se

et

 

 

 

 

REMITTER

  

att . = Ais Af ‘
o ELAINE ALENAHDER we ty Be _PNC ") National Association. ... .

 

MEX

 

 

   

 

Paper from fy j “eet : we
— responathle 691 Flos SS Len ie aes fe
ESC escectoisay i OPFICIAL SIGNATURE *

    
 

mi2kB506m" 20340000548 850004354 cu
 

 

- FORM103541-0612

 

 

 

 

 

 

    

 

 

        

  

   

 

   
   

 

 

: OO eUps t a

Gens Se

S

i

i

o .

° mas . \ ’ mS

PAY'TO THE. «141 a .

ORDER OF LYNE SMA LE: | ‘8 _ dl 8
Q ere LIP Pate, id gen y aes , “ m7" —

5 FOUR: HUNDRET EO (THREE Slt Gy {ou Lede “E DOLLARS ce
= safe (ES ta EE i: |
Cet « ELATHE W, ALEMANDER |

3 \ es "~REMITTER PNC Bank yp Association...
uo | ay Pe

a wane FSCtC101897: ° OFFICIAL SIGNATURE ”
o

5 wh 2@tG33a" 20310000540 &5000L3S4 a0

5

oO.

oO

0

oO

n

=>

a

o

Ww

tT

oO

>

Oo

o

o

A

om -

% os

oO

O
Case 2:19-cv-04532- MSG. Document 1-1. Filed 10/01/19 Page 78 of 268 .

IRM 10354 1-09 22

 
 
 
   
  
 
   

Sees

 

 

( PAY TO THE
~ ORDER OF

 

 

 

 

¥e Toe fy pete

ELATHE ALEMAKDER C

REMIZTER

  
 
 

 

 
    

Fsc *

wees FSC? 0101537 |” OFFICIAL SIGNATURE”

miy2-G 2260 #03,000053i 850004 3546 ci

 
 

  

 

       

 

 

 

 

 

 

 

 

 

2.5 &
Q
ra]
re
<
; © PNC BANK
Qo
ao 020
ee SOMERTON (635)
11830 BUSTLETON AVENUE
- PHILADELPHIA, PA, 19116
a ru Cashbox 42
~7 Business Date APR 1, 2014
S Calendar Date APR 1, 2014 —
o
QO Purchase 13:04
O Transaction Number 00157
oo , Account Type Official Check
Account Number XXXXXX5457
Document Number 4218442
Transaction Amount § 443.84
“2 Funded by Cash $ 453.81
Oh Fee Airount $ 10.00
Oo.
o | Payee:
hk 5 | WAYNE SHADOW LLC
hh =| Remitier:
le mo | ELAINE W ALEXANDER
= oO ;
| = This deposit or payment is accepted subject ta
2 i verification and to the rules and regulations of
mu this bank. [Deposits pay not be available for
= invediate withdraval. Raceipt should be held
oO until verified with your stetenent.
LL as «=
ro eis mt
PE eel of
Eg fig) =

Gel

  

 

‘ORM 103541-09 12
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 80 of 268

LOT61 Wd “VIHA TAA THd
LATaLS HOV 106
NOINI Lida TVAAda AW INV FOrTOd : .

CLBETLEG oN

 

 

 

 

 

 

 

 

 

 

 

 

 

LNAALSNray S$saq iif et Te “Shy Ti “te ER EREREE SE ENNOWY WOSHD
Ef Hep Tee ye HG "tha 4 SN TADS fT
“LNOOWY NOSVall: CO SONV We coe to) SON IWE.. =
TNEWSAcay ot MAN on. — ENNOWY 8 Ga Le, “ada sonvive -
RIGHS Mow GHeaus nal *ORGSTHL TROLOveNVEL ee TaEaG

DOE WOrebETES OF @OOCOnS #2 4AOUEc:

 

 

Haha

| SHRUYNDIS s dazidon

 

 

 

 

 

“LS Suro a Tire TE ae 1a Syy 4 et" 4 at

‘DAS #0 # LNNODOY #NVHL LNNOWY DAL YALL Nya WE
 

 

 

 

 

   

9910025060_FA Donnelley C2012: AlLrights reserved. — 0867

 

 

 

 

 

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 82 of 268

  
    
   
   

FORM 10354 4-00 12

02000635

PNG Bank, ‘Nationa
Philadelphi

 

 
   

PAY TO THE

 

=:

ORDER OF iz PC bur

Ig 4d Ot

 

 

 

FOUR HNRED ERT TREE AD BL Zo ue Ca
ELAINE ALEMSHDER

1 an REMITTER
ii

‘ ‘ _ Papier from
FS , fetponsibie souens
weeheen ~ FSC? CI01§37

 
      
    

 

    

WEETPIR A HORLGOOOS Aer 850004 154% au

  
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 . Page 83 of 268

FORM 10364 1-09 F2

 
 
  
  
  

eda

r

FIKTSSaM

ate

BE1d026063 RA Donnelley 2012. All rights reserved, — 0667

 

   
 

#

PAY TOTHE WME BHARCAY, ULI

ELATHE ALEWANDER ,

REMITTER

 

os

 

 

 

Lap
DOLLARS. ia

Dede tat

 

 

  

MIX”~

Pape from
Le, saaponnie some [>
ESS esc ciotsa7

 

    

MEV HOALOOGOS A 85000

~,
|
|
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 84 of 268

at? 45% YOOOSE PESOOQOOTEOs ati ht Bh? Wa

    

Zestoso Sd eee
j Reanoa etqieuedses osa

wo CP
SNe H O ae
<a B _SITOREE TOREREETERE CRCIEREEDT TE CRY SHA ALSO TSAR ary !

a ay I eacneastiedi —
ce ape TRY 40 wadUo
[2 the “ACHAT SHAG go aque

 

   

    

 

 

 

 

 

‘ 4

ie

 

 

 

 

    

 

See COE

2160-2 S00 LAO
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 85 of 268

on

W24ST4OOOSE NESOOGOTEO™N sit EVR Td tal

      
  

ZES10L9 OSa Soe
weauhok eqntodaa. Isa

“ORTH WIG

 

 

 

 

 

 

 

 

 

 

o Pot on
' SLGO PERO ANOS |

‘

‘gesoguZG

 
Case 2:19-cv-04532-MSG

 

Document 1-1 Filed 10/01/19 Page 86 of 268

Lhe

A aNCn ett

con ee

at ce

 

 

 

 

etm athe

ote

 

 

 

Ve ee te

 

8500043542"

 

 

03i;0000531

wu 2 bbb ae

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 87 of 268

Siti! “T
ae ele a
Resa %.
: shets ae 4
i ate : &
alin
aa ‘
¢
f
we
7
i
f
rm
J +
wm
t a j
JS
ao |
oO |
OY
ut §
ro
a
'
di
as a
mn |
~ ug
o }
O:}
oO ;
oO 4.
a i
mo |
O- :
ms
=< ' ‘f
we |
a : :
met
oe
ae
en
ru j ‘
a
2 ‘
7 i . .
2%,
<p
\ ‘
i
f

 
Case 2:19-cv-04532-M Jor - .
RiKanDiGe OOSBENAR Boolmert +? Fils da/2iaybe” age Pores
RobeRDIGHIF Naw’ | . wih FI L E D

Marcus Hook, Pennsy!vania A

Zone Improvement Ptan (ZIP) 19061 ; P

610-800-8915 . R21 2008
Clerk, U.S. District and

UNITED STATES DISTRICT COURT™’”""""

FOR THE DISTRICT OF COLUMBIA

Robert DiGian a to
Unincorporated, 12 January 1946 : CIVIL ACTION

U.S. Army Infantry Officer, Act of Congress
Vietnam Veteran

of

Plaintiff, in Fiduciary & Under Oath Case Number:

Cee. a, ee ee

Vs, Judge: Vo. Up
JOHN SIDNEY MC CAIN I Case: 1,08-cv-00686 : ” &
Incorporated 29 August 1936, Assigned To : Kennedy, Henry H. ©
U.S. Naval Aviation Officer, Act of Congress Assign. Date - 4i21 (2008 Empl “yp
Vietnam Veteran, Ex Prisoner of War, _ Description: Civil Rights-Non-Employ.

2008Member of United States Congress, os
United States (S) Senator from Arizona State, :
Declared Republican Party Candidate for :
4 November 2008 election for the Office of :
President of United States of America. AND ‘

BARACK HUSSEIN OBAMA, JR.
Incorporated 4 August 1961,

Member of United States Congress,

United States (J) Senator from Illinois State,
Declared Democratic Party Candidate for

4 November 2008 election for the Office of
President of the United States of America.

oe on we ee oe owe

Defendants in Fiduciary & Under Oath

. —_.. COMPLAINT |
For Special Extraordinary Emergency Relief

(If Applicable: Trial by Jury of Twelve to Alt Issues Demanded Pursuant to Rute 38 of the Federal Ruies of Civil Procedure}
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 89 of 268
Case 1:08-cv-00686-HHK Document1 Filed oe Page 2 of 27
at a

I Unasrivcen IntTRODUCTION
All truth passes through three stages. First it is ridiculed: second,
it is violently opposed; and third, it is accepted as self-evident.
_ Arthur Schopenhauer

4.) All language is subject to construction. Plaintiff who owns the suit defines all
language construction within Complaint. Complaint deemed an extraordinary occasion,

which demands immediate fair and substantial justice through judicial declaratory relief.
| Ja. ) The Plaintiff's belief is that the herein Complaint will be potentially deemed
as a case of first impression and may ultimately result in the nature of a dual test for both
the Defendants and the court, Defendants (herein after) MCCAIN and (herein after)
OBAMA, and with the court, this in order to satisfy a just resolution of the controversy
that asks this court to disqualify two (2) leading 2008 presidential candidates MCCAIN
and OBAMA that are accused of concealing a felony HATE CRIME, supported by
substantial and credible evidence, of a third. (3°) leading presidential candidate, Hillary

Rodham Clinton, who did order the actual commissioned of a felony HATE CRIME

cognizable by.a court of United States.

_ Lb.) The Plaintiff's belief is that the herein Complaint will be potentially deemed

as a case of first impression and may ultimately result in the nature of a dual test for both

. the. Defendants and the court, Defendants (herein after) MCCAIN and (herein after)

OBAMA.

. Ie.) The Plaintiff's Complaint asks the Court to examine the facts supported by

substantial and credible evidence herein below, consisting of sixteen (16) years, much of
Case 2:19-cv-04532-MSG Document 1-1 Filed LOLS Page 90 of.
Case 4:08-cv-00686-HHK Document 1 Filed 04/21/2908 age 3 of 37

ed

which is relevant evidence recorded in the official U.S. Court dockets, Police Incident
reports, Fire Reports of arson, et al., and begs the question.

1d.) Then subsequent to court review after diligent examination of the official
court documents and the submitted exhibits, a reasonable man would have a spirit of
expectancy that the court may render a Declaratory Judgment, declaring that two
leading 2008 presidential candidates, as herein Defendants, MCCAIN and OBAMA, be
disqualified in their capacity as 2008 presidential candidates for alleged concealment of a
felony Domestic Terrorist Hate Crime, on domestic soil. (See Hate Crime more fully
explained herein below and in EXHIBITS) |

le.) That MCCAIN and OBAMA campaign camps perhaps should be advised by
an expert or some political confidant, to voluntarily resign. from the United States Senate
membership to save face and avoid indictment. What if anything, the Clinton’s have on
the Defendants, MCCAIN and OBAMA, may never be revealed, but it would appear by
their collective silence,. which speaks yolumes, and has given birth to this Complaint, that
they should take the judgment rightly due the. Clintons,’ one must truly marvel.

if) The resignations however, would be in keeping with National Election

Resignation Officers Doctrine (NEROD). Some Policy Resignation alumni are President,
Nixon, Vice. President, Agnew, US, Senator, Gary Hart, New Jersey Governor,
McGreevey, New. York Governor, Spitzer, et al.

Ig.) The above developing series of. events may generate, of its own volition, a
scenario that can best describe that all three leading presidential candidates may have a
political neat death experience of sorts, only to awake and find themselves deleted from

their presidential candidate status and.this from the court of public opinion before a court
a a :

Case 2:19-cv-04532-MSG Docyment 1-1 Filed 10/01/19 Page 91 of 28
Case 1:08-cv-00686-HHK Document 1 Filed 04/21/2008 Page 4 of

is afforded a time slot to surrender any judgment(s). “Public opinion in this country is
everything.” Abraham Lincoln Source:Speech, Cinn, Ohio i 859.

1h.) The aforementioned Domestic Terrorist Hate Crime was an “actual
commission of a felony cognizable by a court of the United States” and ordered by the
other 2008 leading presidential candidate, Hillary Rodham Clinton.

li.) The following paragraphs are relevant and material to the herein
Complaint, the contents of which below will massage one’s conscience into a
reasonable solidified presumption of guilt by association and practice, that, Hillary
Rodham Clinton, has been contiguously involved her entire career, since at lease
“hooking up” with William Jefferson Clinton, in one long monolithic path of felony
acts cognizable by a court of the United States and amazingly has escaped prosecution
from same.

1j.) Hillary’s published accounts detail that a quasi. verbal “contract” was entered
into with Bill Clinton, and was purported to be that they would both acquire the office of
President of the United States, and as it turns out,, that agreement was by any and all
means necessary to get inside the White, House and hold on to that office at all cost.

1k.) At all times materia! to this Complaint, Hillary Rodham Clinton, (Herein
after “The Commissioner Hillary” as one who commissions acts) is declared by the
Plaintiff, as owner of the suit, for “The Commissioner Hillary” to be “the” major
premise object of. this evolving case, to include all the relevant actions surrounding the
herein controversies and a central figure in the NOTICE served on the Defendants.

1],) That is to say, one must by necessity now employ this action to pass through

Defendants, MCCAIN and OBAMA to reach “The Commissioner Hillary,” because
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 92 of 268
Case 1:08-cv-00686-HHK Document1 Filed oa/airagos age 5 of 27

the Defendants, well suited and positioned to act on their fiduciary obligation in exposing
“The Commissioner Hillary’s” criminal acts, refused or failed to do so and this action
had to be pursued by the Plaintiff.

im.) “BIMBO ERUPTIONS” explain linkage of felony activity by Clinton “Hit
Squads” and source of financing to pay for burglaries of Bill Clinton’s damage control
operations. |

In the fall of 1992, when “The Commissioner Hillary” was busy working
damage control by managing all those bimbo eruptions of women Bill had raped or had
consensual affairs with to witness as follows:

Note:Current google search results under ~ “1992 bimbo eruption” = 38,600 sites

“Jerry Seper, writing in the Washington Times, criticizes former President Clinton for
not mentioning all of the women he was accused of taping, sexually harassing, or having
extra-marital affairs with. This strikes. me as an unfair criticism. Afier all, the book was

only 947 pages”.
¢ Dolly Kyle Browning, a real estate lawyer and Clinton high school classmate

who said she had an off-and-on-again romance with Mr. Clinton for 30 years.

c Sally Perdue, a former Miss Arkansas who said she had a four-month affair with

him in 1983.

c Connie Hamzy; a self-proclaimed rock-and-roll groupie, who said Mr. Clinton
--propositioned her in 1984 while she was sunbathing by a Little Rock hotel pool.

c Juanita Broaddrick, a gubernatorial campaign volunteer who said Mr. Clinton

raped her during a nursing-home-operators convention in Little Rock in April

1978.

‘¢ Bobbie Ann Williams, a one-time Little Rock prostitute who said Mr. Clinton

fathered a child by her when he was the governor of Arkansas.
 

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 93 of 268
Case 1:08-cv-00686-HHK Document1 — Filed 04/21/2908 Page 6 of 27

¢ Eileen Wellstone, an English woman who said Mr. Clinton sexually assaulted
her after she met him at a pub near Oxford University where Mr. Clinton was a
student in 1969.

c Sandra Allen James, a former Washington, D.C., political fund-raiser who said
Mr. Clinton invited her to his hotel room during a 1991 campaign trip, pinned her
against the wall and put his hand under her dress.

c Christy Zercher, an airline flight attendant on Mr. Clinton’s 1992 campaign
plane, who said Mr. Clinton exposed himself and grabbed her breasts.

c Lencola Sullivan, a former Miss Arkansas and fourth runner-up in the Miss
America pageant.

c Elizabeth Ward, a former Miss Arkansas and Miss America.

c Susie Whitacre, press aide to Mr. Clinton when he was governor.

1n.) These bimbo damage controj acts required an order from “The Commissioner
Hillary” to dispense, what former Clinton handler; Dick Morris, has stated on many a
public occasion, that the Clintons have “HIT. SQUADS.”
lo.) RE: “HIT SQUADS” ~ Published accounts did circulate that many of the
women involved with Bill Clinton had their homes and apartments burglarized during the
bimbo eruption timeline and most reported that nothing of value was taken only revealing
photos and incriminating correspondence with Bill: Clinton and at no time did any of
these burglars get arrested in Arkansas.
1p.) The Clinton model or Standard Operating Procedure, 8.0.P. is exhibited

early on and according to, Dick Morris, and words to the effect that their model was

‘developed _in Arkansas _and exported to Washington, DC’ and that working model
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 94 of 268
Case 1:08-ev-o08tenn Document? Filed 04/21/2008 Page 7 of 27

displayed a grossly large volume of time, money, and resources to carry out any and all
actual commissions of felony acts cognizable by a court of the United States. (SEE: As
material and relevant to herein Complaint because “Mare Rich” herein below, is

named in NOTICE served on Defendants, as herein mentioned as bankrolling the

 

Clinton’s “Hit Squads” in exchange for a much needed “pardon.”)

1g.) The immediate below paragraph(s) and the documented history is a wide
spread foundation laid to positioned and strike any and all preemptory contentions by the
Defendants or their counsel challenging the manner and procedure applied by the
Plaintiff under the particular means of the use of doctrine of agency by which to effect
the NOTICE to be served on the Defendants as true, correct, and complete:

tr.) Commence of Historical facts:, On the 22" of September of 1992, date of

 

filing and service of DiGian vs. Clinton (92CV-5494), [ Before Paula Jones vs. Clinton
which was incubated by filing on May 6, 1994] {NOTE ~ with interest - compliance to
U.S. Supreme Court rulings from 1803 or there about, that to challenge a person
applying for elected office it must be effected or commence prior to the election

because the election process stands. as the ultimate qualification or disqualification

 

standard of any candidate back then in 1803 and currently as of this case in 2008.

This was reinforced in the matter of McCormack VS. Powell, when Speaker
McCormack tried to remove Powell from being seated as a member of the House of
Representatives, but the U.S. Supreme court in the end, of the dances with wolves,
ruled against McCormack and stated that Powell ’s, Harlem. congressional district

voted him in office as ‘qualified,’ and in Powell did remain.
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 95 of 268
Case 1:08-cv-00686-HHK Document 1. Filed 04/21/2008 Page 8 of 27

The die is cast once the election process is exercised with regards to a
candidate’s qualifications or disqualification’s “if” the case leading to a controversy is
not commenced before the election process, and it might be added, significantly before
the election process to give courts room not to rush to judgment as was the case against
Clinton disability not to serve any office under the United States. SEE EXHIBITS },

Bili Clinton’s election chances were pushed to the precipice when his first private
(“citizen”) civil Complaint did arrived at the Clinton/Gore Political Headquarters Office,
on 22 September 1992, prior to the general election, on the upper floors of South Broad
Street, Philadelphia, Pennsylvania.

1s.) (The service of summons and Complaint merits instant review because of
the material and relevant nexus to the context of the herein case.)

[Note: Material _is subject matter to herein case: “Scooter Libby,” recently
disbarred, records that he started his law career in Philadelphia, at the Schnader’s law

firm; birds of a feather do indeed flock together, ; “Scooter Libby, ” later in life also
represented, “The Fugitive Billionaire, Marc Rich, ” the. same Marc Rich that Bill
Clinton as de facto President issued an LI hour pardon scheme in 2001, is material to
this herein case and Plaintiff's claim that Marc Rich bankrolled all of the Clinton “Hit
Squads” criminal acts for a period of at lease hwelve (12) years of record that the
Plaintiff was subject to the criminal acts, and that Marc Rich supplied the three (3)
each missiles that did enter into US. Domestic space, . that. were employed and
commissioned by Hillary Rodham Clinton ’s to preserve her husband ’s office, and for
Bill Clinton to remain seated. in his unlawfully seated office of President, and that

Hillary did destroy the Veterans Church facility. at 6924-28 Woodland Avenue,
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 96 of 268
Case 1:08-cv-00686-HHK Document’ — Filed 04/21/2008 age 9 of 27

Philadelphia, Pennsylvania, on 26 October 1996, with the use of said missile devices,
where offices were actively prosecuting to remove Clinton from the presidency, later,
even after Clinton left office, the Clinton removal program was continuing past the
2000 election cycle with help from two top Pennsylvania lawyers, who believed Clinton
was de facto for both of his terms as President, Miles Warner of Chadds Ford, Pa, and
Malcolm H. Waldron,Jr. of Phila, both found with bullet holes in their heads months

apart in 2003, all this for a quid pro quo of a pardon from a de facte U.S. President! )

 

Continuing: That 1992 Complaint served on Clinton’s Headquarters’ agency in
Philadelphia, in fact, was initially challenged that..the service of the Summons and
Complaint was defective by the private Democratic Law firm hired by private citizen,
Bill Clinton, so named ~ Schnader, Harrison, Segal, and Lewis. (Hereinafter
“Schnader”)

The official court record documents state Clinton personally authorized to
defend the suit, stated by a Schnader Law firm representative from Philadelphia and the

firm’s agent representing Clinton first private civil Complaint also stated on the record,

   

‘That Clinton was never in Penns Ivania State the entire month of fhe 1992’

The Plaintiffs belief is that OBAMA, likewise, was not in Pennsylvania State
when the NOTICE was served on his. Headquarters agency on or before the Ides of

March)

 

With regards to the 1992 campaign cycle, and the claim that service of summons

and Complaint (92CV-5494) was a defective service. (Established by Clinton’s own

 

authorization to defend, is proof that Bill and Hillary overtly knew, in fact, he had a

live “disability” prior to the election and aware that it may be subject to a possible
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 97 of 268
Case 1:08-cv-00686-HHK Document1 Filed 04/21/2008 Page 10 of 27

retroactive nullification process with regards to the 1992 general election results, ali
of which gives rise to a powerful motive to ultimately end up playing a very risky
card of throwing all caution to the four winds by ordering to destroy a Church
puilding in Philadelphia on 26 October 1996.)

it. Later, the Schnader private Law Firm capitulated and did agree service was

 

properly executed under the doctrine and or law of agency did prevail, inasmuch as both
of the services, the one in 1992 at the Clinton/Gore headquarters and the herein
Defendant, OBAMA’S 2008 headquarters, are deemed by the herein Plaintiff to be

Philadelphia twin brothers, separated by a sixteen (16) gap, because both were served on

campaign agents working in campaign Political Headquarters agencies in Philadelphia
and herein served NOTICE did issue.in the same procedural manner, therefore it follows
that Notice to agent is Notice to Principal, and is at all times still valid and this
unabridged introduction. should explain and should resolve, up front, any future
contentions that the herein Defendants, MCCAIN and OBAMA or their counsel shall
attempt to challenge whether a tried and tested method of a hand carried service did or
did not have valid service of NOTICE is put to rest. _.

1u.Those acts culminated in the Clinton’s mother of all “risky” criminal acts
described herein as the Domestic Terrorist Hate Crime, which remains the central
nucleus for understanding the complexities of this herein case and controversy matter.

The Complaint‘s, cause of action stems from the Plaintiff's aforementioned

 

NOTICE hand delivered service of a particular NOTICE ote: Hereinafter always
underlined throughout the pleadings as, the object served on Defendants, as to distinguish

it from the general terms of Notice not underlined.) on the Defendants campaign agents
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 98 of 268
Case 1:08-cv-00686-HHK Document1 — Filed 04/21 ep Page 11 of 27

on or about the Ides of March, within Pennsylvania State, at a time when the next
scheduled primary election contest would occur on the 22™ of April 2008, and the
Pennsylvania primary represents the only national state primary for the entire month of
April.

iv. The contents of the hand carried NOTICE did give both Defendants a
document consisting of two (2) high density pages of substantial and credible evidence of .
a major DOMESTIC TERRORIST HATE CRIME_ACT (Hereinafter HATE
CRIME).

iw. The HATE CRIME was executed against the Vietnam Veterans Church &
Rest Home (Hereinafter VVC) a facility located in the City of Philadelphia’s Southwest
region at. 6924-28 Woodland Avenue, that ‘was destroyed by a missile attack, after a
failed dirty-tricks demolition hit, some twelve (12) years ago in the City of Brotherly
Love, Philadelphia: “The City that bombs you back” to witness the infamous Osage
avenue bombing incident that leveled an entire City block on Mother’s Day, a Sunday
back in 1985. .

1x. The MOTIVE to destroy the VV. Church comes from the fact that the
Veterans activist arm, Lawtech, was relentlessly prosecuting Bill Clinton from offices
inside the facility to have Clinton removed with a retroactive nullification of his de facto
held office of President of the U.S., an office that Hillary Rodham Clinton needed as a
springboard platform for. her contract with Bill to become President sometime after his
two terms at bat. .

ly. The MEANS to destroy the VV Church comes from the fact that the Clintons

made a determination on government property, known to many as the White House, to
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/1
: = 9 Page 9
Case 1:08-cv-00686-HHK Document 1 Filed 04/2 O° Soe 1D rey

destroy the building where the threat was emanating from, all of which conversations
were tapped by the Israeli Mossad, and one good fortune was that the Clintons did have a
political confidant in the Democratic majority City of Philadelphia named, Edward
Rendell, who was the Mayor of Philadelphia in October of 1996, and was District
Attorney during the 1985 Osage Avenue bombing incident that caught a world of
attention, and Rendell by this time in his career is a certified Democratic Party expert
Demolitionist & Mad Bomber, willing to tisk all to gain all, and recruited as live
component to the “Hit Squads” made credible by a former major league Clinton
confidant named, Dick Morris, the order is given by the Clintons to City of Philadelphia
to destroy the VV Church before the 1996 general elections. |

1z. The OPPORTUNITY to destroy the VV Church comes on the recognition of

a Federal Columbus Holiday weekend, in 1996, under cover of the layback Holiday, the

 

Clinton’s did plan, finance, and supervise from the White House, the DOMESTIC
TERRORIST HATE CRIME. | At first, the plan is to pull off a simple and clean dirty-
tricks demolition hit on the VV Church, at 6924-28 Woodland Avenue, but that plan is
compromised by getting caught, by the herein. Plaintiff, when the Philadelphia Police
were summons by a recorded 911 call from the Plaintiff, and ultimately even the Police
that day in question, had to reco gnize that the construction crew from New Jersey, (Later
determined, under supervision by then “Republican ” New Jersey Governor, Christie
Todd Whitman, who ends up in the Ww. Bush White House cabinet!), did not have a
permit issued by the complicit, City of Philadelphia, .to demolish the VV Church (SEE
Philadelphia Police Incident Report # 96-12-66934, indicates they shut down and

told construction crew to cease operations immediately.) and the covert operators, as
Case 2:19-cv-04532- Mee pea

Case 1:08-cv-00686- AHIR Documelit # 1-1FiIBHOAY e130
a we 8 Fee 1bo or 268

the registered hired demolition construction crew, are being paid $50,000, with tax paver
funds to execute a State sponsored felony Hate Crime against 4 recognized Church in
philadelphia, under Mayor, “Bast Eddie”, Rendell, working in concert with, “Slick Willie”
Clinton. Next, on the first day of court business after the Columbus Holiday, 4 Tuesday,
on 15 October 1996, the herein Plaintiff did obtain a temporary restraining ORDER,
issued and signed by, Federal Judge, Donald W. VanArtsdalen, (SEE 96C'V-6974) [ Just
as Lenin, of the Soviet Re volution fame did state, ‘Treaties are like pie crust, they
are meant to be broken.’] Rendell, Lenin’s DNA counter part, 4 generation removed,
could have issued a similar statement as follows, ‘Restraining ORDERS from Federal

Judges, are meant to be broken and held in contempt.’ On the same day of 15 October

1996, the issued ORDER, by J. VanArtsdalen . the City, who bombs you back,

Philadelphia. under Mayor, Rendell, in overt and. willful contempt did commission to

render the once temporary “saved” Church, to suffer 4 disposition whereby the City,
accomplished their assigned task, and did subject the VV Church in danger of imminent
collapse. On the 26 of October 1996,. the Philadelphia's. own Fire Report 4963000039
Alarm #1776, did list as: Arson the cause of fire, but neglected to mention surrounding
neighbors heard in coming missiles which ¢1 did trigger the resulting fire that developed
into a towering inferno that did require a three block radius to be evacuated door fo door
by Philadelphia Police. | | 7

aa.) The Plaintiff's belief is that the herein Complaint will be potentially deemed
as a case of first impression and may ultimately result in the nature of a dual test for both
the Defendants and the court, Defendants (herein ¢ after) MCCAIN and (herein after)

OBAMA, and with the court, this in order to satisfy. a just resolution of the controversy
 

Case 2:19-cv-04532- esr
MSG Document 1-1 FifedIovot/19 Page 101 of 268
Case 1:08-cv-00686-HHK Document1 Filed nail Page 714 of 27

that asks this court to disqualify two (2) leading 2008 presidential candidates MCCAIN
and OBAMA that are accused of concealing a felony HATE CRIME, supported by
substantial and credible evidence, of a third (3) leading presidential candidate, Hillary
Rodham Clinton, who did order the actual commissioned of a felony HATE CRIME
cognizable by a court of United States.

tbb. Further, in the first instance, the Plaintiff specifies for clarification, that the
Defendants are in fact in all ways sued in their capacity as private citizens are.

tee. Further still, in the second instance, same Defendants as private citizens
who did declare themselves as 2008 presidential candidates are in fact in all ways subject ,
to an inescapable obligation under fiduciary in their capacity as private citizens.

1dd. Further yet, in the third instance, same. Defendants as private citizens, as
declared presidential candidates, as under fiduciary, and now introduced as recipients of a
formal NOTICE (hereinafter. underlined) served on. Defendant's agents as NOTICE to
Defendant principals, the contents (hereinafter more fully explained below) of which did
have knowledge of the actual commission of a felony HATE CRIME cognizable by the
court of the United States, conceals and does not as soon as possibly make known the
same to.some judge or other person in civil or military authority under the United

States, are guilty ofa misprision of felony, Title 18 USC. § 4.

S.C. § 4 (misprision of felony).

   

Title 18 U

Whoever, having knowledge of the actual commission of a felony cognizable by
a court of the United States, conceals and does not as S008 as possible make known the

same to some judge or other person in civil or military authority under the United States,
shall be fined not more than $500 or imprisoned not more than three years, or both.
5 .

i

 

Case 2:19- “CV- -045
32-MSG Document 1-1 Filed’10/01/19 Page 102 of 268
Case 1:08-cv-00686-HHK Document 1 Filed 04/21/2008 Page 15 of 27
Nw” wd

lee.The presumption before the court, as of the filing date of Plaintiff's
Complaint, suggest that the Defendants in fact did conceal the commission of a felony
HATE CRIME, a political autocidal act, and simultaneously did ask ‘We the People’ to
vote them into the highest office in the land, as President of the United States of America,
while under the specific live disability of an alleged concealment of an in fact HATE
CRIME.

1ff. Plaintiff gives, in the nature of JUDICIAL NOTICE to the court, and
reasonable NOTICE to all and any anticipated parties of interest, that the Defendants are
summons to court in the herein matter, at a pivotal juncture prior to the political party
conventions, where by candidates have not as yet been translated into concrete party
nominees, and therefore herein Defendant candidates are readily subject to immediate
dismissal, by this court, from the 2008 presidential, race, said dismissal of Defendant
candidates elicit no substantial collateral damage to the ongoing general election process.

igg. Plaintiff's. herein action intent to ‘Swift Boat’ Defendants out of the
Potomac, in their capacity as private citizens, who did declare to the public that they are
2008 live presidential candidates for the office of President of the United States, which
demands an oath. or affirmation by the Defendants -with regards to their anticipatory
office of President, shall require Defendants under. specific performance to preserye,
protect and defend the Constitution of the United States of America.

1hh. At present, as of the date of filing herein Complaint, and at issue, Defendants
did conceal the actual commission ofa felony HATE. CRIME, cognizable by a court of
the United States, in which Defendants also did preemptively fail all three (3) enumerated

demands. of the preserv é, pr rotect and defend clauses of the Constitution of the United
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/0149—Page tOS-P 268

Case 1:08-cv-00686-HHK Document’ Filed ee Page 16 of 27

States of America, subsequent to service of felony HATE CRIME NOTICE, did render

. Defendants fatally defective on their face and unfit for any office of trust or profit under

the United States.

lii. Plaintiff's claim is material to demanded relief (herein below) supported by
clearly established law, SEE Title 18 US.C. §4 (misprision of felony), cognizable by
this court of the United States, and that the court may take liberty to exercise it’s
Congressional grant of jurisdictional authority to declare, subject Defendants, MCCAIN
and OBAMA, like ‘Swift Boated’ 2004 Democratic Party Presidential nominee, JOHN
FORBES KERRY, before them, are as unfit for the provision of Commander and
Chief of the United States Armed Forces, and deny them the privilege to continue in
the image and likeness of 2008. Presidential candidates, who do seek the highest office in

the land, while the American nation exist under the urgency of a WAR FOOTING.

I}. Jurispiction AND VENUE

2. This action arises under the Constitution and laws of the United States regarded
as ‘Federal Questions’ which Congress did establish jurisdiction for the above court over

this case and controversy pursuant to 28 U.S.C.§1331.

3. Further, this action is a tripartite citizenship compilation with regards to:
Plaintiff's Pennsylvania State, ‘Defendant MCCAIN'S Arizona State, and Defendant
OBAMA'S Iinois State, as such invokes diversity of ‘citizenship pursuant to 28
U.8.C.§1332. |

4. Further still, Plaintiff's claim for declaratory and injunctive relief is authorized
by 28 U.S.C. § 2301 and § 2202, and by Rules 57 and 65 of the Federal Rules of Civil

Procedure.
a4

 

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Pagé 104 of 268
Case 1:08-cv-00686-HHK Document1 — Filed Oe Page 17 of 27

5. Venue within the known enclave of the ‘District’ of Columbia is proper for de
jure Article III § 1. and § 2. Court, where defendants traffic and maintain substantial
contacts within ‘District’ with regards to acts or omissions giving rise to this case
occurred, or will occur.

6. ‘District’ of Columbia United States Supreme Court retains original jurisdiction
over everything, including State sponsored terrorist acts on domestic United States soil,

which States make themselves a party to.

TW [pentirication or Parties

7, At all times material to the herein Complaint, Plaintiff did sue named
Defendants, in his capacity as a domestic natural born private citizen, as subordinate
under oath to the U.S. Constitution in perpetuity, devoid of any record of a personal act
of voluntary expatriation, under "recognition" by the U.S. Government, date of military
commission 1967, as U.S. Army Infantry Officer, aS Veteran of record in Republic of
Vietnam War, and as of this Complaint, remains a live subject citizen of the United States
of America, and as subject inhabitant within the voluntary incorporated Pennsylvania
State, and person. subject to Whoever, with open access: to the court(s), subject to the
filing fee-compliance of $350.00, said newest fee consistent with the tacit “American
Motto” of nothing for nothing and damn little for a Hundred bucks!

8. Defendant, JOHN SIDNEY MC CAIN ITI, nom de guerre (again herein after
MCCAIN), as campaigner in the capacity as a private citizen person, while under alter
ego membership of the U.S. Senate, did declare to the public that he is and remains as of
the date of this Complaint, a live 2008 presidential candidate and person subject to

Whoever, for an office of profit and trust under the United States Constitution, whereby
 

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 105 of 268
Case 1:08-cv-00686-HHK Document1 — Filed ee Page 18 of 27

the U.S. Government did give "recognition" to the same private citizen person, herein
Defendant MCCAIN, as witnessed by “eligibility” for U.S. Secret Service protection.

8a. As a result of the U.S. Government's self evident exhibit of "recognition," of
Defendant MCCAIN, demonstrated by the government’s offer of U.S. Secret Service
protection, under the "eligibility" clause one’s status is by necessity elevated, (fo whom
much is given much is expected), did make protection available for all the leading 2008
presidential candidate(s), it now follows that the candidate(s), herein directly above as
Defendant MCCAIN, is now subject and being held to a higher level of accountability, in
part because of the “recognition” factor, this in line with the existence of the published
and prominent exponential vote tally, thus subjecting Defendant to an implied term of
candidate “good behavior” and to be of account for any and. ail wrong behavior during
the cycle of the presidential candidate selection process, and is a fundamental root issue
at stake in the herein Complaint with regards to Plaintiff's prayer for Declaratory
judgment relief to prevent further injury to Plaintiff by dismissal. of Defendants from
continuance as presidential candidates for 2008. . |

9, Defendant, BARACK HUSSEIN OBAMA, JR., nom de guerre (again herein
after OBAMA), as campaigner in the capacity asa private citizen person, while under
alter ego membership of the U.S. Senate, did declare to the public that he too is and
remains as of the date of this Complaint, a. tive 2008 presidential. candidate and person
subject to Whoever, for an office of profit and trust under the United States Constitution,
whereby the U.S. Government did give "recognition" | to the same private citizen
person, herein Defendant OBAMA, as witnessed by his “eligibility” for U.S. Secret

Service protection.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 106 of 268
Case 1:08-cv-00686-HHK Document 1 Filed (ee. Page 19 of 27

9a. As a result of the U.S. Government's self evident exhibit of "recognition," of
Defendant OBAMA, demonstrated by the government’s offer of U.S. Secret Service
protection, under the "eligibility" clause one’s status is by necessity elevated, (to whone
much is given much is expected), did make protection available for all the leading 2008
presidential candidate(s), it now follows that the candidate(s), herein directly above as
Defendant OBAMA, is now subject and being held to a higher level of accountability, in
part because of the “recognition” factor, this in line with the existence of the published
and prominent exponential vote tally, thus subjecting Defendant to an implied term of
candidate “good behavior” and to be of account for any and all wrong behavior during
the cycle of the presidential candidate selection process, and is a fundamental root issue
at stake in the herein Complaint with regards to. Plaintiff's prayer for Declaratory
judgment relief to prevent further injury to Plaintiff by dismissal. of Defendants from

continuance as presidential candidates for 2008.

IV | Inrropuction To Factuat ALLEGATIONS

10. The Plaintiff's ‘necessary clause’ of this case and controversy summarized
below is the Alpha & Omega as to why MC CAIN and OBAMA find themselves named
as Defendants, just as they are attempting to prepare to cross their Rubicon/Potomac river
to obtain the victory laurel wreath of the office of President of United States.

11. The eminently relevant timing and material background in support of the
Complaint, will reveal on the 92™ of April 2008, in the Pennsylvania Primary Election,
where Democrats & Republicans may vote in the “Keystone State” being of supreme

strategic and keystone concern to all three (3) residual leading presidential candidates, by
 

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 107 of 268
Case 1:08-cv-00686-HHK Document 1 _‘ Filed aay Page 20 of 27

seniority, JOHN MCCAIN, HILLORY RODHAM CLINTON, BARACK OBAMA,
and of even greater material concern to the Plaintiff’s Complaint.

12. Plaintiff did observe that the prevailing status of all three (3) leading
presidential candidates are reaching critical mass since the last State primary contests
ended in early March 2008.

13. Further, Plaintiff believes that any mere penetrating tactical cross wind of
doctrine, introduced by anyone, at this juncture of the existing State primary status may
forever alter the course of the 2008 presidential candidate’s campaigns and their political
careers. |

14. Further still, Plaintiff remains an equal opportunity litigate and demonstrates
he shall suffer both Democrats and Republicans, but let experience show and have history
prove that the herein mentioned HATE CRIME against the Veterans Church facility that
was destroyed by a missile. attack, after a failed dirty-tricks demolition hit, some twelve
(12) years ago in the City of Brotherly Love, Philadelphia, was an act engineered by the
de facto Clinton Administration and condoned by National Democratic Party as an
effort to prevent the Veterans in the Philadelphia region from having the de facto Clinton
administration retroactively nullified by an Act of the Gingrich Congress.

15. In conclusion to section IV, Introduction to Factual Allegations, Plaintiff
takes this liberty to address that the design intent of the Complaint’s action is not to
dissect and dismember the National. Democratic Party Beast System but may be the

unintended reaction. Selah
we

 

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 108 of 299
Case 1:08-cv-00686-HHK Document 1 Filed ee age 210

Vv Actua Facrua. ALLEGATIONS

14, At all times previous and now material to this Complaint, Plaintiff exhibits the
following records in the courts of the United States (92CV-5494) (93CV-1123) (93CV-
1056) (93CV-3421) (96CV-6974) same Court Docket Records do verify a substantial
factual paper trail exposing the enormity of domestic and foreign government actors, in
concert with de facto Clinton Administration to facilitate success with regards to
engineering the September 11” of 2001 airborne attack on domestic United State soil, as
of the date of filing this action, with specificity the Clintons remain absolute immune to
prosecution. . : |

FACTS COMMENCE HERE

15. On or about the Ides of March 2008, within Pennsylvania State, Plaintiff,
accompanied by witnesses, did serve NOTICE on campaign agents on behalf of
principals, MCCAIN and OBAMA, herein named as Defendants of this action.

16. Service of NOTICE hand carried, on or about. mid morning, to unnamed by
request, MCCAIN campaign agent, while herein Defendant, did address Town Hall
Meeting . inside Springfield Country, Club, 400 West Sproul Road, Springfield,
Pennsylvania State. .

17. Service of NOTICE hand. carried, on or about late afternoon, to herein
Defendant, OBAMA, campaign agent, unnamed by request, at OBAMA Philadelphia
Campaign Headquarters, situate 1500 Block of Samson Street, 4" floor, Philadelphia,

Pennsylvania State.
7“; «

 

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 109 of 268
Case 1:08-cv-00686-HHK Document 1 Filed Ae Page 22 of 27

18. At all times material to the service of NOTICE, Plaintiff did exercise doctrine
of agency, therefore NOTICE to the Defendants campaign agents is NOTICE to
Defendants campaign Principals, named MCCAIN and OBAMA.

19. Plaintiff claims that NOTICE recipient Principals, MCCAIN and OBAMA,
herein Defendants, in their corporate campaign venture capacity as private citizens

persons, who did engage to publicly declare that they are administratively competent,

2008 presidential candidates, as implied compos mentis, and well suited to negotiate

anticipatory high office responsibility, therefore as such, did receive service of said
NOTICE. |
CONTENTS OF SERVED NOTICE

20. NOTICE did consist of two (2) pages of highly condensed in the nature of a
self evident ‘Bill of Information’ which did detail substantial and credible evidence in
support of HATE CRIME act. (SEE EXHIBIT P-1). -
(SEE EXHIBIT P-2) Division of the Independent Counsel, for the. Circuit of the District
of Columbia, In the Court. of Appeals of the United States, IN THE MATTER OF
WILLIAM JEFFERSON CLINTON, so. named Report of Affiant, dated September the
25" of 1998, the purpose of Report was to expand the Office of Independent Counsel
under then (OIC), Kenneth Starr, because of the documented HATE CRIMES recorded in
(96CV-6974) against the Plaintiff of the herein Complaint, by the Clintons, U.S. Attorney
General, Janet Reno, refused to sion, Ps the Court under Judges, Sentelle, Butzner, and
Fay could not order Starr to expand his OIC into New Jersey, Pennsylvania where a
missile attack was launched against the Vietnam Veterans Church in Philadelphia, after

the City of Philadelphia, under Mayor, Edward Rendell, and Clinton political confidant
 

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 110 of 268
Case *:08-ev-o08ees Document1 Filed Oe Page 23 of 27

was caught and failed at attempting to pull off a dirty tricks demolition hit, evidence was
sufficient for Federal Judge, Donald W. VanArisdalen to give owner, herein Plaintiff, of
Veterans Church a restraining ORDER against the City of Philadelphia, whereby ail of
the contents in averment number 20 supports public statements by former Clinton
handler, Dick Morris, that the Clintons routinely employed “Hit Squads” that did carry
out criminal acts far and wide, domestic and foreign fields

21. For an independent source See: The New Federalist ~ September 21,1998,
Titled ~ What Was the Mossad Role in the Lewinsky Affair? By Edward Spannaus @
opening paragraph, “Sept.16, 1998 (EIRN)—According to a little-noticed passage in the
Starr Report, during March 1997, President Clinton told Monica Lewinsky that he
suspected a foreign embassy was tapping his telephone conversations. ”

22. Plaintiff did obtained possibly 2™ generation copies from a New Jersey
operative of many of the Mossad wire taps of Clinton’s conversations and not only of the
Lewinsky conversations from her ‘Watergate’ apartment complex, but the sex talk from
alleged secure Air Force One communication lines, and apparently the entire White
House was wired under the Clinton administration to. include rest room facilities, same
Clinton tapes survived a missile attack in Philadelphia but were destroyed by an agent of

Wall Street who feared the market would crash if the contents were exposed.

 

23. Plaintiff did serve NOTICE on herein named defendants in their private
citizens capacity and claims that as private citizens. they are subject to an inescapable
obligation under citizen fiduciary to perform when informed of substantial an credible

evidence as exhibited after receipt. of served NOTICE.

 
 

Case 2:19-cv-04532-MSG Documenti1-1 Filed 10/01/19 Page 111

of 268
Case 1:08-cv-00686-HHK Document1 Filed 04/21/2008 age 24 of

af

24. Further, defendants, MCCAIN and OBAMA sued as private citizens are now
as of this action presented by the Plaintiff subject to (misprision of felony) and under

their new title of Whoever, having knowledge, such as was contained in the NOTICE

 

served on defendants on or about the Ides of March, of the actual commission of a
felony cognizable by a court of the United States, Federal Judge, Donald W.
VanArtsdalen, U.S.D.C. Eastern District of Pennsylvania did issue restraining ORDER
on 15 October 1996, against the City of Philadelphia and City Solicitors did stipulate
before VanArtsdalen that they understood the ORDER and shall not touch Plaintiff's
Veteran Church, but that did not stop Edward, Fast Eddie, Rendell to issue his order in
direct willful contempt of a Federal restraining ORDER to continue the demolition “Hit”
rendering the Vietnam Veterans Church in imminent, danger of collapse and there is not
statute of limitations on. HATE CRIMES, conceals and does not as soon as possible
make known the same to some judge, such as the United States Judge assigned to this
Complaint, or ofher person in civil or military authority under the United States, let the
defendants pick somebody on the streets of Washington, DC or shall be fined not more
than $500.00 or imprisoned not more than three years, or both.

25, Plaintiff declares and publishes in herein Complaint. at averment number
twenty five (25) an offers to defendants, MCCAIN and . OBAMA, a grace period
consisting of six (6) days from date of Service of summons of this Complaint to afford

defendants time to regroup, if their agents were negligent and failed to deliver NOTICE

 

to principals in a timely manner as. instructed by Plaintiff within the time sensitive space

of twenty (20) days from receipt of NOTICE.

 
 

Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 112 of 268
Case 1:08-cv-00686-HHK Document1 Filed 04/21/2008 Page 25 of 27

PRAYER FOR RELIEF

Warrerore, Plaintiff prays for judgment as follows:

That this Court extend its long arm reach and so render a Declaratory Judgment
declaring that both private citizens as herein above and below named Defendants,
JOHN SIDNEY MC CAIN III and BARACK HUSSEIN OBAMA, JR. are unfit for
Commander in Chief of the United States Armed Forces while the nation subsists
under a WAR FOOTING, and be henceforth disqualified as leading 2008 presidential
candidates, who do seek the office of trust and profit as President of the United States of
America, which office shall demand subordination of oath or affirmation to
PRESERVE, PROTECT and DEFEND the Constitution of the United States of
America from both foreign and domestic enemies, did in contempt of said Constitution
violate the clearly established law at Title 18 USC. § 4 (misprision of felony) while
under “recognition” by the United States Government, same recognition sufficient to

make Defendants eligible for the privilege of United States SECRET SERVICE

protection, Defendants acting under their publicly: declared 2008 leading presidential
candidate status did conceal the actual. commission of a felony HATE CRIME
cognizable by a court of the United States after Defendants did receive service of a hand
carried formal NOTICE which did contain substantial and credible evidence of a
sufficiency to clearly exhibit the identity of an in fact existence of a HATE CRIME,
commissioned in part by, HILLARY RODHAM CLINTON, and Defendants did
further fail to, as soon as possible make known the same to some judge or other person
civil or military authority under the United States. Let Justice be done or the Heavens

fall for there is no statute of limitations for a HATE CRIME at all.
, ~ Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 113 of 268
” Case 1108-0008 Document1 Filed eee Page 26 of 27

B. Such other relief as may be just and proper.

Rb HO Mou

Robert DiGian, Plaintiff
Monday, 21 April 2008
Case 2:19-cv- OnBRe. M Document
CNTEDCTATES DISTRICS COURT

FOR THE DISTRICT OF COLUMBIA

Robert DiGian

CIVIL ACTION

Plaintiff, in Fiduciary & Under Oath : Case Number:

Vs. : Judge:
JOHN SIDNEY MC CAIN III, and : Deck Type
Date Stamp:

Monday 21" of April 2008

BARACK HUSSEIN OBAMA, JR.

Defendants in Fiduciary & Under Oath

VERIFICATION |

L Robert Dician, declare under penalty of perjury that the foregoing is
true and complete.

. \
Executed on 21 April 2008 Vi CW

Robert DiGian
Case 2:19-cv-04532-MSG ‘D 1- Og -£6
ae oe MS CRE OMUR Sameied CA IodP oP age GPF ° Ye
#5-44
ev, 1/65 BC)

i (a) PLAINTIFFS . DEFENDANTS
fied e Eran Jon §. 1 Ca, Ti

 

 

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT

  
 

 

(EXCEPT IN US. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE ye
# Case: 1: 08-cv-00686 Ne

¢) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)
4
Assigned To : Kennedy, Henry H.

Assign. Date : 4/21/2008 N€ »
Description: Civil Rights-Non-Employ.

 

 

 

Il. BASIS OF JURISDICTION TIE CITIZENS «ur wr rruvuir aw FAs po FLAUE AN KIN UND BUA
(PLACE AN x IN ONE BOX ONLY) FOR PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!

Ol U.S. Goverment O3 Federal Question PTF = DFT PTF BIT
Plaintiff (U.S. Government Not a Party) Citizen of this State G1 al Incorporated or Principal Place a4 o4

of Business in This State

#28. Govemment 0 4 Diversity ar ss

Defendant (Indicate Citizenship of Parties Citizen of Another State 02 = 92 pena incipal Pisce m5 a5
in item Il) Citizen o Subjectofa «993 = 03 . .
Foreign Country . | *Poreign Nation . O6 o6

 

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT
(Place a X in one category, A-N, that best represents your cause of action and one in a corresponding Nature of Suit)

 

OA, Antitrust OB. Personal Injury/ D C. Administrative Agency | OD. Temporary Restraining
Malpractice | ‘Review | Order/Preliminary
, O 310 Airplane 151 Medicare Act , :

0410 Antitrust G 315 Airplane Product Liabllity —— Injunction
O 320 Assault, Libel & Slander Social Security: .
1 330 Federal Employers Liability G86) RIA (1395) | AB ane Ot oe htaenvefeae:
0340Marine © 862 Black Lung (23) salen ee tase

4 © 345 Marine Product Liability 1 863 DIWC/DIWW (405(e) . | aaeee

5 350 Motor Vebicle O864SSID Tite XVI . _ | *Cf Antitrust, then A governs)*

© 355 Motor Vehicle Product Liability | 0 865 RSI (405(g)
0 360 Other Personal fajury ,

0 362 Medical Malpractice Other Statutes
© 365 Product Liability 0 891 Agricultural Acts
D 368 Asbestos Product Liability 0 892 Economic Stabifization Act

{1 893 Environmental Mafters
0 894 Energy Allocation Act
OD 890 Other Statutory Actions (If
: Administrative Agency Is Involved}

 

 

 

 

GE. General Civil (Other) OR OF. Pro Se General Civil

 

 

Real Property : bmmigration D &71 IRS-Third Party 26 © 460 Deportation
O 210 Land Condemnation 2 462 Naturatization Application USC 7609 . 0 470 Racketeer Influenced & Corrupt
© 220 Foreclosure 0463 Habeas Corpus- Alien © Organizations
O 230 Rent, Lease & Ejectment Detainee Forfeiture/Penalty O 480 Consumer Credit
OG 246 Torts to Land , 0465 Other Immigration Actions O 610 Agriculture ~~ : 0 490 Cable/Satellite TV
O 245 Tort Product Liability : OC 620 Other Food &Drug -| O BIO Selective Service
© 290 All Other Real Property Prisoner Petitions i D 625 Drug Related Seizure of | © 850 Seeurities/Commadities/
, BD 535 Death Penalty Property 21 USC 881 Exchange

Personal Property CO S40 Mandamus & Other O 630 Liquor Laws =~ 6 875 Customer Challenge 12 USC
© 370 Other Fraud O 550 Civil Rights . O 640 RR & Truck 3410
G 371 Truth in Lending O §55 Prison Condition , O 686 Airline Regs O 900 Appeal of fee determination
O 380 Other Personal Property Damage *  -) © 660 Occupational under equal access to Justice
O 385 Property Damage Product Liabitity | Property Rights Safety/Health O 950 Constitutionality of State

O 820 Copyrights : 6 690 Other : Statutes :
Backruptcy ; C 830 Patent : B $90 Other Statutory Actions (if not
O 422 Appeal 28 USC 158 ; © 840 Trademark : Other Statutes Administrative Agency Review
O 423 Withdrawal 28 USC 157 . : © 400 State Reapportionment or Privacy Act)

Federat Tax Suite ' ‘| 0 430 Banks & Banking

D 870 Taxes (US plaintiff or oO 450 Commerce/ICC

defendant . Rates/etc, —_— oOo]

 

 

 

 

 
‘. Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 116 of 268

Donan 2 of

 

 

 

 

 

 

 

 

 

 

Pat A tA fied OAs JeAnY
Gdot Oem A GBS HH —pecument = era Tee Tages ere
OG. Habeas Corpus/ OH. Employment Of, FOIA/PRIVACY OJ, Student Loan
2255 Discrimination ACT
O 530 Habeas Corpus-Generai O 442 Civil Rights-Employment . C895 Freedom of Information Act 0 152 Recovery of Defaulted Student
0 510 Motion/Vacate Sentence {eriterla: race, genderfsex, G 890 Other Statutory Actions Loans (excluding veterans)
national orlgin, (if Privacy Act)
discrimination, disabillty
age, religion, retaliation}
*(Hf pro ae, select this deck)* *(If pro se, select this deck)*
! | OK, Labor/ERISA (WL. Other Civil Rights | OM. Contract ON. Three-Judge Court
(non-employment) — (non-employment) | . veua
© 710 Fair Labor Standards Act O 441 Voting (if not Voting Rights 5 Oe Nene 0 441 Cie Richie Voting (éf Voting
0 720 Labor/Mgmt. Relations Act) oad Miller Act ghts Act)
0 730 Labor/Mgmt. Reporting & 443 Housing/Accommodations ere
Disclosure Act O 444 Welfare 140 Negotiable fastrument
© 740 Labor Rallway Act 440 Other Civil Rights G 180 Recovery of Overpayment &
0 790 Other Labor Litigation 445 American w/Disabilities- o183 Re overy of O1 udgment '
0 791 Empl. Ret. Inc. Security Act Employment Veteran’ 5 ahi °
0.446 Americans w/Disabitities- 11160 Stockholders 5
Other 160 Stockholder’s Suits
. . _.| 0190 Other Contracts
t - “| 195 Contract Product Liability
oh, 0196 Franchise
:_¥, ORIGIN - : .
t Original O 2 Removed O 3 Remanded from © 4 Reinstated OS Transferred from 0) Multi district O 7Appeal te
: Proceeding from State Appellate Court or Reopened - another district Litigation District Judge

b

Court ; ‘ {apecify) from Mag.
. . oo, Judge

: VIL ‘CAUSE OF ACTION (CITE THE U.S. cIviL STFATUT CH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.
MIL Sp NOD ,

 

 

 

: VI. REQUESTED IN CHECK IF THIS Is A CLASS DEMAND $ — Check YES only if demanded in complaint

i COMPLAINT o ACTION UNDER F.R.C.P,23 JURY DEMAND: aNO
: VII RELATED CASE(S) (See instruction) - | .

’ IF ANY) .0-_- - + DYES NO __Ifyes, please complete related case form.

| DATE SIGNATURE OF ATTORNEY OF RECORD DO

: #:21.0F —. MLO

3 ~ .

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44

4 , 7 Od Authority for Civil Cover Sheet mo

. od . ve .
“ The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleadings or other papers as required by
= law, except as provided by local rules of court, This form, approved by the Judicial Conference of the United States.in September 1974, is required for the use of the Clerk of
+ Court for the purpose of initiating the civil docket sheet. Consequently a civil cover sheet is submitted to the Clerk of Court for each civit complaint filed. Listed below are tips

* for completing the civil cover sheet. These tips coincide with the Roman Numerals on the Cover Sheet,

1. COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b} County of residence: Use 11001 to indicate plaintiff is resident of

Washington, B.C.; 88888 if plaintiff is resident of the United States but not of Washington, D.C., and 99999 if plaintiff is outside the United States.

TH CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction under Section
II.

IV. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best cepresents the
primary cause of action found in your complaint. You may select only one category. You must also select one corresponding nature of suit found under
the category of case. : Dos : ,

VI. CAUSE OF ACTION: Cite the US Civil Statute under which you are filing and write a brief statement of the primary cause.

VIEL RELATED CASES, If ANY: Efyou indicated that there is & related case, you must complete a related case form, which may be obtained from the Clerk’s
Office. . :

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.

+

4 RMoemu\je-d4.wpd

we
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 117 of 268
Case 1:08-cv-00686-HHK Document1-3 Filed 04/21/2008 Page 1 of 2

EMAIL CONTACT EXHIBIT P-1

LAWTECH318@COMCAST.NET

NOTICE

Vietnam Veteran & 2008 Presidential Candidate, U.S. Senator John McCain
Springfield Country Club, 400 West Sproul Road, Springfield, Pa.

2008 Presidential Candidate, U.S. Senator Barack Obama,
Headquarters 15" & Samson Street, Philadelphia, Pennsylvania

 

Today, 14 March 2008, agents for the Veterans for Truth 2008 did NOTICE
Vietnam Veteran & U.S. Senator John McCain and U.S. Senator Barack Obama
within the provisions of the doctrine of agency at above listed locations.

That on or about 15 September of 1996, on government property, known as the White
House, Washington, DC, then occupants, now presidential candidate U.S. Senator Hillary Rodham
Clinton, in concert with then, de facto U.S. President William Jefferson Clinton, did order the actual
commission of a felony HATE CRIME in the nature of an act of war against the Vietnam Veterans
Church & rest home at 6924-28 Woodland Avenue, South West Philadelphia, Pennsyivania.

On or about 6:00am on Saturday, 12 October 1996, the first of a three (3) day Columbus
federal holiday weekend, the City of Philadelphia, under. Clinton political confidant, Edward
Rendell, in the capacity of Mayor of City of Philadelphia, did act on the Clinton’s order and did
commission a felony HATE CRIME and did execute a dirty tricks demolition hit on the high rise,
36,000 sq. ft. building structure known as the Vietnam Veterans Church & rest home.

Philadelphia Police from the 12" & 14" Districts at 65"" & Woodland Avenue did answer the

911 call placed by agents of the Vietnam Veteran's church upon discovery of the demolition hit
ordered by the executive branch of government for the City of Philadelphia under Mayor, Edward
Rendell, ‘ .
The church was saved late in the day when the second shift Philadelphia police commander
was convinced and did recognized that the state of New Jersey demolition construction crew, A&E
Greenman, did cross state lines into Pennsylvania, under interstate commerce, and was devoid of a
City of Philadelphia issued demolition permit. oy

On Tuesday, 15 October 1996, the first day of Federal court business after the Columbus
holiday, Vietnam Veteran church agents lodged a suit 96C'V-6974 against the City of Philadelphia,
officers, agents, & employees of the executive & legislative branches of City government.

The assigned Philadelphia U.S. District Court Federal Judge, Donald W. Vanartsdalen, did
address the actual commission of a felony HATE CRIME demolition hit cognizable by a court of the
United States and did issue a temporary emergency restraining ORDER against the City of
Philadeiphia in favor of the Vietnam Veterans church,

The legal staff from the City of Philadelphia Solicitor’s office, under the supervision of lead
Solicitor, Reena Parambath did stipulate before Federal Judge, Vanartsdalen, that the City of
Philadetphia will honor the restraining ORDER and not touch the Veterans church.

"On the same day of the issuance of the restraining ORDER, 15 October 1996, Edward

Rendell, in contempt of same Federal restraining ORDER did continued the actual commission of a

— - APR 2 ¢ 2008
: mo | | Clerk, U.S. District and

| Rankrantey Conurke
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 118 of 2
Case 1:08-ev-00686-HHI Document 1-3 Filed 04/21/2008 Page 2 oF 5

HATE CRIME felony cognizable by a court of the United States. Edward Rendell did again order
the demolition of a portion of the church to render the structure in imminent danger of collapse.

From 16 October 1996 to 25 October 1996, the City of Philadelphia under Police protection
did consecutively remove, devoid of consent, and in contempt of existing federal restraining ORDER
the entire church private property from the HATE CRIME site with employment of tractor-trailers.

On 26 October 1996, on or about 12:45am, with the church empty of contents at 6924-28
Woodland Avenue, neighborhood residents did witness three incoming missile explosions, minutes
apart. The first missile fell short of the upper church target wall and did strike at the base of the
structure and did hit the parked tractor trailer cab.

That missile did destroy the tractor cab and sent the diesel engine with transmission
attached across four lanes of roadway and engine & transmission did stop in a grass covered dirt
embankment, The target church tallest structure in the entire immediate area. Target church about
eight (8) stories, surrounding row homes consist of two (2) stories.

Alarm called in on or about 12:45am, Philadelphia fire department located with Police at
65" & Woodland Avenue, consisting of four (4) blocks away from target church at 6900 block.

Neighborhood witnesses did confirm that fire companies arrived, did charge hoses with
water, and willfully refused to place water on church structure. Criminal negligence by Philadelphia
Fire Department not to start pumping water did cause towering inferno and subsequently did cause
Police to be called in for three (3) block door to door evacuation of children and elderly. Philadelphia
Fire Department report did list arson as cause of fire. Neighborhood witnesses did state that by late
morning demo crews removed all evidence of.arson or missile fragments. .

There exist no statutes of limitations for HATE CRIMES. The Vietnam Veterans have
substantial and credible evidence that Marc Rich, the fugitive billionaire put up the money to finance
the initial covert operations and did supply. armaments against the Veterans to prevent William
Jefferson Clinton from being removed from office in exchange. for Mare Rich to obtain his
presidential pardon from Clinton. The veterans did attempt to have the 1992 & 1996 elections
retroactively nullified on the merits of clearly established constitutional law (See U.S. Const. 14"
amend. Sec. 3) —— yo — oo , .

Every branch of the Federal Government did block or obstruct the removal of Clinton from
office. The FBI & BATF did willfully refused to investigate an interstate commerce commission of a

a .

HATE-CRIME felony cognizable by a.cour¢ of the United States without impunity. The Veteran’s

church did not receive just compensation for the taking of private property.
_ If any above NOTICED presidential U.S. Senators refuse to make known to the public said
HATE:CRIMES and or some judge or other person in civil or military authority under the United

States sgme Senators shall be accused of Title 18 U,S.C, section 4, Misprision of felony (See Below)

if New York Governor, Eliot Spitzer merited impeachment if he refused to resign
over the prostitution matter, how much more should be demanded by 26 million
living military veterans ‘if the above U.S. Senators refuse to expose and adjudicate
this HATE CRIME by one of their 100 member US. Senate.

14 March 2008 ~—~— *Response time: 20 days fro date of ryjee
oo | Robert DiGian 610-800-8915

: . Title 18 U.S.C.§ 4.
Title 18 U.S.C. § 4 (misprision of felony). Whoever, having knowledge of the actual
commission of a felony cognizable by.a court of the United States, conceals and does
not as soon as possible make known the same to some judge or other person in civil
or military authority under the United States, shall be-fined not more than $500 or
imprisoned not more than three years, or both. |:

eee pe we i
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 119 of 268
Case 1:08-cv-00686-HHK Document 11 Filed 03/09/09 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

*

 

3 ROBERT DiGIAN,
Plaintiff,
v.
Civil Action 08-00686 (HHK)
JOHN SIDNEY McCAIN HI *
and

BARACK HUSSEIN OBAMA,

Defendants.

 

 

 

Plaintiff, Robert DiGian, proceeding pro se, initiated this suit by filing a complaint on
April 21, 2008, styled “COMPLAINT FOR EXTRAORDINARY SPECIAL RELIEF.”
Referring to the then-ongoing campaign for the presidency of the United States, DiGian
complaint requests, among other things, and there are many such things, that “this court. ..
disqualify two (2) leading 2008 presidental candidates MCCAIN and OBAMA that are accused
of concealing a felony HATE CRIME, supported by substantial and credible evidence, of a third
(3) 2008 presidential candidate, Hillary Rodham Clinton, who did order the actual
commissioned [sic] of a felony HATE CRIME cognizable by a court of [the] United States.
Compl. Lia. In his-prayer for relief DiGian requests that “[t]his Court extend its long arm reach
and so render a Declaratory Judgment declaring that [Barack Obama and John McCain] are unfit

for Commander in Chief of the United Sates Armed Forces while the nation subsists under a war

footing .. .. Compl: Prayer for Relief.

AUTHENTICATED
U.S. GOVERNMENT.
INFORMATION ;
GPO.
te ase 1.08-cv-00686-HHK Soe ti d1 Filed baldeioa’ Page 2°0P 370°

Before the court are the defendants motions to dismiss [H#5,6], Defendant Obama argues
that plaintiffs complaint should be dismissed under Fed. R. Civ. P. 12(b)(1) because it fails to
establish the court’s jurisdiction or the plaintiff's standing to suc because plaintiff “does not
allege that he personally suffered any injury, that that injury was caused by defendants, or that it
can be redressed by a decision from this court.” Obama Mot. Dismiss at 5. Alternatively,
defendant Obama contends that the complaint should dismissed under Fed. R. Civ. P. 12(b)(6)
because plaintiff fails to state a claim upon which relief can be granted because “(plaintiff
identifies no constitutional or statutory provision that has been violated by defendants, or that
provides him a private right of action... [nJor does he demand relief that is within the court’s
power to grant.” Jd. at 4. |

Similarly, defendant McCain maintains that plaintiff lacks standing because “there is no
private right of-action to enforce criminal statutes —— including 18 U.S.C. § 4, the only statute
Plaintiff purports to invoke.” McCain Mot. Dismiss at 2. Defendant McCain also argues that
plaintiff does not state a claim upon which relief can be granted, as he “fail[s] to allege facts
sufficient to establish the existence of a legal duty to-report the ‘domestic terrorist hate crime’ he
alleges took place .: . .? Td. at 4

Upon consideration of these fnotions and. the entire record of this case, the court
concludes that defendants’ motions should be granted and the complaint dismissed for the
reasons set forth in the points and authorities that accompany the motions. The complaint is also
subject to dismissal because it egregiously violates Federal Rule of Civil Procedure Rule 8(a),
which requires that a complaint contain a“‘short and plain statement showing that the pleader is

entitled to relief.” DiGian’s complaint is anything but “short” and “plain.”
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 121 of 268
Case 1:08-cv-00686-HHK Document 11 Filed 03/09/09 Page 3 of 3

An appropriate order accompanies this memorandum.

Henry H, Kennedy, Jr.
United States District Judge
Case 2:19-cv-04532-MSG Document 1-1, Filed 10/01/19 Page 122 of 268

NUREMBERG IIT TRIALS Code Name: “MOTHER of all Civil Lawsuits” 2018

707 East Atlantic Street
Philadelphia, Pennsylvania

Zone Improvement Plan (ZIP) 19134
267-205-6153 (Primary)

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

R. Caesar Augustus DiGianvittorio

Unincorporated, 12 January 1946 - Capricorn
US Army Infantry Officer, Vietnam - 1968
Commission, Act of US Congress

Plaintiff, in Fiduciary - Under Oath

VS.
ROBERT SWAN MUELLER ITE & Estate
Incorporated, 7 August 1944 - Leo
US Marine Infantry Officer, Vietnam — 1968
Commission, Act of US Congress

.
3

ANNE CABELL STANDISH MUELLER & Estate :

[You judge a man by the woman he keeps.|
Defendants(s)

Notice to U.S. Court or Military Tribunals-
Massive Defendant List,

Calculated In the Millions,

To Accommodate High Volume

Requires Defendant Exhibition Section
NOTE: Suit to requires Many Amendments

CIVIL ACTION

Jury Trial Demanded

Case Number:

Assigned Judge:

SPECIAL NOTICE:
To Clerk, Please be advised
All Judges commissioned under the

FoHowing Presidents: 1992-2016
#42.Bill Clinton,

#43.George W. Bush
#44,Barack Obama

Must Recuse because all three
Presidential Administrations

are under challenge in this suit being
Subject to be retroactive nullified.

COMPLAINT

For Special Extraordinary National Emergency Relief
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 123 of 268

UNABRIDGED JUDICIAL

NOTICE

This instrument is in the nature of a “Military Operation.”

With the Designated Code Name:

“OPERATION INSOLVENT”

Dedicated to 26 Million “Living American Military Veterans.”

For the sole purpose of

“SELF PRESERVATION”

When War and Rumors of Civil War are crouching at the door.
While Living in a Nation Suffering Decline.

So the last shall be first, and the first shall be last: for many be called, but few chosen.
Parable - Matthew 20:16 (KJV)

“Plans are Useless, Planning is Priceless”

Is this anyway to open up a Federal Judicial NOTICE?

66 . .e . .
P erversion is the prerequisite rule for government service, the higher the

office the higher the perversion, with few exceptions.” As given to the Plaintiff from

on high.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 124 of 268

(Merriam - Webster since 1828)

Perversion defined: 'Something that improperly changes something that is good.'

Example: President Donald Trump Ordered a ban on certain known Nations that
manufactured known Terrorism.

Alpha - Then certain Officers of the court, specific Federal Judges imbedded
in the Judiciary as ones trusted within the Zionist Cabal were venue shopped, for
the expressed intention that “changes something that is good.”

Bravo -Yes, as it arrives at the U. S, Supreme Homosexual Court, chances are
those reasonable provisions of executive orders shall prevail. The acts by certain
Judiciaries promote resistance when resistance is not warranted, except to promote
a Marxist political agenda that “changes something that is good.”

Mandatory introduction for the reader of this legal document shall
acknowledge that a common theme impregnates the words, sentences, phrases, and
paragraphs that circulates around three(3) immediate terms.

The three(3) terms possess different meanings but consist of a single common
word. That common word is birthed as “Deep.”

Next, the “Deep” expands into three sub-phrases as follows: “Mom Deep,”
“Deep State,” and “Jew Deep.” The three(3) “Deep” elements morph into the whole
menagerie to exhibit a nation in decline. AMERICA,Home to the Military Veterans.

These phrases are introduced to shine illumination on the entire saga of

events that has necessitated the elective remedy to lodge this “Complaint.”

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 125 of 268

The contents of the herein complaint generates a level of information
sufficient to be described as an “InfoSuit.”

Rather than exposing the reader to mundane facts of great lengths, instead,
the pages tell a story that is dedicated first and foremost to the living American
Military Veterans who have the greatest personal stake in America and then on
down to the general population in slumber.

Within the plaintiff's complaint resides the intent to construct a great wall of
information and the auxiliary purpose of which is assigning blame along the way.

The wali is likened unto a course upon course of brick with each brick
representing the truth to counter the prevailing untruths.

The brick wall shall reveal that a great many teachings throughout life's
experiences are reduced to willful untruths. If what people have been taught over
the centuries has been untrue, then one must consider how great are the untruths
and where or when does the truth return from the grave,

In more modern times, cast your eyes upon operations behind the United
States Federal Judiciary. The Federal Judiciary has been positioned by the hand of
Zionist Marxists to establish the premier bulwark to obstruct, impede, and hinder
what would in times and half times past be ruled as self-evident truths.

The opening salvo across the Federal Judiciary's bench reads like a rap sheet
of decades of unrestrained corruptions commingled with extremely bad behavior

and dragging behind the judicial black robes is the accompanied body count.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 126 of 268

Nothing but nothing has changed for decades, then, like a bolt from out of the
heavens comes the non-politician, Donald J. Trump! Everything that can be shaken
will be shaken in this season of change. For the President, Donald J. Trump, is the
undisputed “MESSENGER” for this season. Forgetting all those things that lie in
the past, behold, Donald Trump is now God's man for this season of change.

The following is a peek of what is contained in this Judicial NOTICE. The
NOTICE exposes the United States Federal Judiciary under its hijacked posture
since 1947 when the Nation of Israel was recognized By President Harry S.
Truman, the traitor from Missouri.

Yes, we recognized and give deference to Harry S. Truman, as a military
veteran of World War I, Captain in Artillery for yet another Jewish World War.

Truman, in 1947, was bribed by Zionist interest of Israel to the tune of 2
million dollars frigid cash, inside the actual White House while it was under major
renovations and wheel barrows were coming and going without special notice.

The bribe was in exchange for the United States President, Harry S. Truman,
to recognize the newly formed Nation of Israel in 1947.

Everyone was against Truman's recognition of Israel: his staff, his cabinet
members, the Joint Chiefs of Staff, but Truman was weak before the “bride.” It
was George Washington who cried out from the grave to no avail and said aloud”
Few men have the virtue to withstand the highest bidder.” Truman failed that test.

That historic event was when the former United States went over Niagara

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 127 of 268

Falls in a wooden strapped barrel and in effect has never surfaced. When Truman
left the presidency, he commented, ‘He came to the White House a poor man but
was leaving a rich man!'

After all is said and done, Truman was from Missouri, The Show Me State.
Truman had a sign on his desk that read, “The buck stops here.” Truman had the
Zionists show him the money and true to that desk sign the buck did stop there.

The modern saga starts with the assassination of General George S. Patton

Jr. Patton was a major commander in another Jewish created World War II
conflict. One motive to start WWII was to defeat the main threat to the Jewish
Marxist Regime in the Jewish Soviet Union, and that threat was Germany.
( Benjamin Netanyahu must confess as he did with Jonathan Jay Pollard, that
Pollard worked for Israeli as a master spy, and Now Netanyahu must admit that a
Zionist under cover in the Office of Strategic Services, OSS one Douglas Bazata did
murder General George Patton on orders of General “Wild Bill” Donovan because
the Zionist ordered it to be.)

Patton was going to return to the United States after WWIL and state that
there was no Holocaust in Europe and had to be silenced. The Holocaust was
designed as the “Gravy Train” to generate money after WWII to support world
wide conquests through the instrument tool of “Marxist Terrorism.”

Germany during WWII was ruled by the third greatest recognized Jew in

written history, Adolf Hitler. Third only to Moses and Jesus of Nazareth. WWII

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 128 of 268

commenced with the German invasion of the European country of Poland in 1939,

In 2018, as of the filing of this complaint, some 79 years later, village tribes,
Nations, and the earth bound inhabitants still can not stop talking about Hitler,
both in good terms and bad.

The Jewish Soviet Union was created to conquer all of the known world and
enslave that world under Fake Jewish control. It almost worked out for the Zionist
Marxists but #40 showed up, namely, Ronald Reagan, to put the beast down. The
Fake Jewish Soviet Union was and is no more. The Soviet Union went back to being
Russia, and Russia chased out all the Fake Jews and many landed in the former U.
S. A.

Commencing from the arrival of Arkansas, a serial rapist and murderer who
has the distinctive and palpable title of “de facto” President, William Jefferson
Clinton. Let it be known for all to see, hear, and weep, that it was our very own
people operating in concert with the de facto Nation of Israel that delivered Bill
Clinton up, against all odds, into office of President of the United States,
Subsequent to that unconstitutional con job, all hell did flood into the United
States.

The United States Federal Judiciary was solely responsible for facilitating
Bill Clinton being seated as the first de facto presidency in the entire history of the
United States.

Bill Clinton's assignment in the office of US President on behalf of Israel was

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 129 of 268

to lay down a foundation for the intricate 9-11 attacks. Same 9-11 attacks did
proffer the excuse for a preemptive attacks on unsuspecting foreign nations.

It eventually did take three(3) de facto US Presidential Administrations to A.
(Clinton) Lays the foundation for 9-11; B.(W. Bush) Executes the 9-11 attack; C.
(Obama) Keeps the 9-11 cover up valid. SEE: hereinafter below more fully
explained.

ENTER THE CRUCIBLE - BAREFOOTED

The last matter before this court shall be addressed first. Inasmuch as one
may never possibly conceive, in a reasonable lifetime, a device being lodged into the
United States District Court for the District of Columbia of this nature and scope.

The ‘intents and purposes' of this device is to identify targets, assign blame
and execute judgments. The herein above named Plaintiff is a surviving student of
Vietnam, as such that warfare was lost, in part, due to the inability to identify
targets. The entire Republic of South Vietnam did partake of the same identical
black apparel/pajamas. When devoid of any target identification one shall commit
to engage and fight a thousand battles but lose the war. Such is the lesson of the
Vietnam contest and the herein plaintiff shall never slide down that 50 foot razor
blade bannister ever again.

On its face, the image of this device purports to be a mere kind or type of
simple civil procedural endeavor but behind the mask lurks stealthy capital crime

indictments reserved for the NUREMBERG II TRIALS.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 130 of 268

What's in a name? The herein above plaintiff partook of a recent casual
colloquy, on the street as it were, that was given over to small talk until the young
man in his late twenties did observe the printed name NUREMBERG II TRIALS.

That name, just a name, on some papers and effects that were in the
plaintiff's possession. The same young man's age bore witness that he was absent
when the original NUREMBERG TRIALS started on November 20° of 1945-
October 1° 1946. Despite his apparent youth he was obviously above average in
sufficiency and historically coherence. That upon the plaintiff exposing the “name”
NUREMBERG II TRIALS he simultaneously took a rapid step backwards. That
young man's reaction to just seeing the name NUREMBERG I TRIALS may have
indeed invoked an omen, out of the past, of things to come.

What's crouching at the Federal Judiciary doorstep? To the conscious man
who has eyes to see, it may or may not be observed as an approaching mist of a
cloud descending to serpentine up and down the terrazzo floors and within the
courthouse walls as were originally built to serve justice.

Behold to those who have ears to hear, the cloud is no ordinary cloud, as
some men view clouds, because this cloud comes equipped with a voice projecting
loud shouts from a source outside the land of the living crying aloud demanding
judgment on those still on earth.

In part, the plaintiff's device desires in earnest to thwart the 2™ American

Civil War; for the wars and rumors of wars are coming home to visit. It may be a

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 131 of 268

bad time to be dwelling in the land of the living, especially for the U. S. Judiciary!

The first matter before this court shall be addressed last. The Federal
Judiciary in totality is subject to this herein device because the Federal Judges are
scattered across the country like so many seeds in the wind.

This device is no respecter of persons, be ye a “good” Judge or be ye a “Bad”
Judge, or be ye a middle of the road Judge affords no salvation to the title holder.

The herein plaintiff is by no means Jewish and yet all the steps taken for
seven decades plus are depicted like the Jewish traditions conducted in a wholesale
manner. Likewise, this complaint's action is a model wholesale act devised to level
the playing field of contemptuous corruption that lives and thrives in the currently
existing United States Federal Judiciary without ceasing. Enter, Thomas Jefferson:

Thomas Jefferson, though he be dead yet does he live through his words.
America's youth, Harken to the words of a dead man,

“You seem to consider the judges as the ultimate arbiters of all constitutional
questions; a very dangerous doctrine indeed, and one which would place us under the
despotism of an oligarchy. Our judges are as honest as other men, and not more so.
They have, with others, the same passions for party, for power, and the privilege of
their corps....Their power fis] the more dangerous as they are in office for life, and
not responsible, as the other functionaries are, to the elective control. The
Constitution has erected no such single tribunal, knowing that to whatever hands

confided, with the corruptions of time and party, its members would become despots.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 132 of 268

It has more wisely made all the departments co-equal and co-sovereign within
themselves.”

The germ of dissolution of our federal government is in the constitution of the
federal judiciary; an irresponsible body,( for impeachment is scarcely a scare-crow)
working like gravity by night and by day, gaining a little to-day and a little tomorrow,
and advancing its noiseless step like a thief, over the field of jurisdiction, until all
shall be usurped from the States, and the government of all be consolidated into one.

Jefferson's Letter to Charles Hammond, August 18, 1821

At the establishment of our constitutions, the judiciary bodies were supposed to
be the most helpless and harmless members of the government. Experience, however,
soon showed in what way they were to become the most dangerous; that the
insufficiency of the means provided for their removal gave them a freehold and
irresponsibility in office; that their decisions, seeming to concern individual suitors
only, pass silent and unheeded by the public at large; that these decisions,
nevertheless, become law by precedent, sapping, by little and little, the foundations of
the constitution, and working its change by construction, before any one has
perceived that the invisible and helpless worm has been busily employed in consuming
its substance. In truth, man is not made to be trusted for life, if secured against all
inability to account.

Jefferson Letter to Monsieur A. Coray, October 31, 1823

ENTER THE DRAGON TO RECUSE

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 133 of 268

Next, Introduction of a list of all Judges who are immediately eligible to
recuse from the herein above recorded case and controversy and the grounds,

To recuse or not to recuse, that is the question. There exist no questions apart
from answers. The answer is determined by under what presidential administration
did the seated judges receive their respective commissions.

To as many identified Judges who are subject to recuse, same selected Judges
must submit by recorded and registered affidavit to the United States Congress to
absolutely refrain from any and all direct or indirect participation within or
without this “Complex Litigation Event” and thus remain contingent fo the good
behavior clause.

The recuse factor rests exclusively on what Judges arrived into the Federal
Judiciary service under the de facto Presidential Administrations of Clinton,
Bush(W) and Obama.

These subject matters and issues arriving before this venue are deemed
extreme and shall be considered to merit complex litigation, involving multiple
parties, foreign and domestic defendants, large amounts of money, lengthy trial or
complex legal issues, of which include the retroactive nullification of no Jess than
three(3) de facto Presidential Administrations, William J. Clinton (1992-2001),
George W. Bush (2001-2008) and Barack Hussein Obama, Jr. (2008-2016)

Again, reasonably, any and all federal judges who did accept, claim, receive,

or retain their commissions to serve a life long position as a federal judge during

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 134 of 268

the above listed de facto Presidential Administrations are mandated to recuse.

The act to recuse is for the self-evident conflicts of interests, inasmuch as
retroactive nullification of said Presidential Administrations has now been
manifested on the sacrificial alter to be incorporated into the hereinafter pleadings.
The Federal Judiciary has the preeminent HONOR to be chosen for the alter under
Karma.

COMPLAINT PAUSE - HISTORICAL NOTE: The territory before it was
turned over to be named Washington, District of Columbia was owned by Daniel
Carroll, a Jesuit, who called the land “Rome” and the current Potomac river he did
call the “Tiber” river. Coincidence that Carroll's land was destined to become the
eventual settled Capital of the United States?

Daniel's younger brother, John Carroll, founded Georgetown University.
Their cousin, Charles Carroll of Carrollton was the only Catholic that signed the
Declaration of Independence and the last signer to die in Baltimore, Maryland in
1832 at the super prime age of 95. Charles was regarded as the wealthiest man in
the American Colonies when the American Revolution commenced in 1775.

If Necessity Remains the MOTHER of All Inventions.
“NUREMBERG IT TRAILS”

At Present, every and all established American governmental institutions are

increasingly found acutely lacking and with respect to and focus on the Department

of Justice and the Federal Bureau of Investigation they have managed to travel off

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 135 of 268

the charts to the extent they are absolutely devoid of any respect and declared
broken, bent, and completely compromised and subject to be vanquished as an act
of mercy!

For he shall have judgment without mercy, that hath showed no mercy; and
mercy rejoices against judgment. James 2:13 (KJV)

In times and half times mercy is known to suffer exhaustion and overrun by
judgment. Is this such a time and pleading?

Compilation extracted from the “Declaration of Independence” (in italics)

IN CONGRESS, July 4, 1776.

“When in the Course of’ modern American “events, it becomes necessary for
one” Veteran to depart the sea of humanity to make it to the other side. Once
secure on the other side, a preparatory Command shall be issued for the remaining
living American Military Veterans. The Command, to issue is be prepared “Yo
dissolve the” Marxist “political bands” in place by the former Democrat Party,
supported in the greater part by the efforts of the existing Federal Judiciary, in
concert with Marxist Mainstream Media, solely controlled by Zionist interests
“which have connected them with another, and to assume among the powers of the”
living but slumbering, American Military Veterans, the largest (26 million)
assembly of living American Military Veterans in all recorded history, “the separate
and equal station to which the Laws of Nature and of Nature's God entitle them, a

decent respect to the options of mankind requires that they should declare the causes

 
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 136 of 268

which impel them to the separation.”

“We hold these truths to be self-evident, that all men are created equal, that they
are endowed by their Creator with certain unalienable Rights, that among these are
Life, Liberty, and the pursuit of Happiness,--That to secure these rights,” If,
“Governments are instituted among Men, deriving their just powers from the consent
of the governed,” Then who among the living American Military Veterans
consented to be governed under the present “Deep State” Zionist-Marxist regime?

“That whenever any Form of Government becomes destructive of these ends, it
is the right of the” (Living American Military Veterans) “to alter or abolish it, and to
institute new Government, laying its foundation on such principles and organizing its
powers in such form, as to them shall seem most likely to effect their Safety and
Happiness.”

Everything that is revealed by the light is light. Therefore, it says, Wake up
sleeper! Get up from the dead, and Christ will shine on you. Ephesians 5:14 (CEBA)

There is no “separation” apart from an “awakening.”

if one among us embraces honesty, then and only then will it become most
apparent that the only remedy to fix all of the in-house damages to country is to
call on the name of the Military for repairs unto national salvation.

The American Military exudes the most patriotic assembly of people in the
history of the country and is steadfast worthy of heightened trust.

And further, American Military veterans are most unlikely to capitulate to

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 137 of 268

the prevailing “Deep State” elitist Zion/marxist/muslim Interlopers that have
hijacked America and have thrown the Veteran's country to the ground to eat dirt.

This is the prevailing school of divine thought for the resurrection of the
NUREMBERG II TRIALS. It cometh but to prosecute and hammer the
perpetrators out of existence and back into the dirt elsewhere.

In the name of transparency, the plaintiff enters the Washington, D. C.
jurisdiction to “wear many hats” [idiom]. The major premise hat is that of the
herein above named sole plaintiff within this case and controversy, whose
designated case nicknamed shall hereinafter be referred to as “Infosuit.”

Another major premise hat, but second to the role of sole plaintiff, is lead
prosecutor for the NUREMBERG II TRIALS. Said NUREMBERG II TRIALS to
convene in the City of Revolutions, Philadelphia, Pennsylvania the Commonweal.

The NUREMBERG II TRIALS shall be one in esprit de corps with the 26
million living Military Veterans with approximate commencement upon a just —
conclusion of the herein above case and controversy, or sooner!

The NUREMBERG HT TRIALS prior to convening at Philadelphia shall
secure two(2) honorably discharged American Military Veterans from all 49 states
to sit in judgment of all and any domestic enemies of State. Hawaii is not invited.

Selected Military Veterans from the 49 several states shall reasonably have
the resources to financially support themselves and age shall not be a factor to

serve at NUREMBERG II TRIALS. However, but one should have their wits about

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 138 of 268

them intact to judge the legions of anticipated capital crimes.

Still Further: The NUREMBERG II TRIALS by its very nature shall be
classified as gruesomely combative and just as our country maintains a prohibition
to condone females in combat, therefore, LET the females be gracefully exempted
from that exposure of duty to serve at the NUREMBERG II TRIALS. Amen!

Hawaii shall not be permitted the HONOR to be a participant to serve at the
NUREMBERG II TRIALS. The rebuke surfaces against the Hawaiian State for
dereliction of duty unto dishonor for failure to repair because of the Republican
Governor, Linda Lingle and_ the subsequent Democratic Governor, Neil
Abercrombie. The two(2) immediately listed Hawaiian Governors remain complicit
to obstruct, hinder and impede the knowledge of the existence of the imposter
Barry Soetoro/Barack Hussein Obama's birth certificate.

To add insult to injury to all Living American Military Veterans, Obama's
“expendable” agent provocateur, one Loretta Fuddy, rhymes with muddy. Sorry!

Who had one capacity in Hawaii as an American health official and social
worker from the U. S. State of Hawaii; then simultaneously as Director of the
Hawaiian Department of Health. Fuddy was willing, able, and available to have
total access to any and all records afforded to recorded and registered birth
certificates in Hawaii. One could say she was the “Mother Superior in Charge”
since she is alleged to have attended and graduated “ Sacred Hearts Academy” on

the island of Oahu. Those Jesuits show up everywhere! The strange twist that turns

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 139 of 268

the head completely around the neck similar to Linda Blair role in the 1973 film
“The Exorcist”is that Ms. Fuddy became a practitioner of SUBUD.

Obtaining the “Big Chalupa” position as chairwoman of Subud, USA's
National Committee from 2006 to 2008 when Obama became de facto President.
The leader of the Subud spiritual movement is Muhammad Subuh Sumohadi
whose photos indicate a near perfect DNA matched facial recognition of
Barry/Barack Soetoro/Obama, take your pick. We all get by with a little help from
our friends.

Fuddy's reward for assisting Obama to deflect any and all controversies for
or against the so called “Birther Movement,”and the consent to have or have made
the fake online birth certificate will soon surface. In any event, Fuddy perished in
the water of the pacific ocean awaiting rescue after the plane she was traveling in
did a soft landing close to shore but in the water. The claim was she had a heart
attack, but all the other travelers on the same short hop plane managed to survive
the soft water landing and lived another day.

Just like any criminal enterprise, after the assassin assassinates the target,
the assassin gets assassinated and that completes the assignation cycle until a
reboot for the next target to surface.

The original host of the 1963 JFK assassins did well after the JFK hit, up and
until Oliver Stone created the 1991 movie “JFK.”

Prior to the movie “JFK,” the U. S. Congress had to open up a fresh 1975

 

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 140 of 268

Church Committee investigation into many facts including JFK: then after that
Committee started in 1976, Johnny Roselli revealed in the JFK movie, which in
turn required most if not almost all practitioners in the art of assignation in the
JFK hit, to be eliminated under the new Congressional findings.

That Obama's birth certificate crime controversy shall be subjected to a fork
stuck in it until the known truth is once and for all published for the world to
observe that many Intelligence Services masterminded the birth certificate crime
that impacted seven(7) billion inhabitants under the dome. It is no longer an issue
of who was complicit to the Obama birth certificate matter, but rather, who wasn't
complicit. Enough said!

The land at Philadelphia was an original “Capital of the United States” and
“soing back to the future” represents the New Start with New Beginnings under
the exclusive control of the American Military Veterans.

Know this or suffer, the American living Military Veterans are the
“undisputed messengers for this season” and own the greatest personal stake in all
the land, second to none. Only the in country domestic American living Military
Veterans possess the inherent willpower to fix a broken and corrupt nation state
that currently prevails on the landscape. “For what is a man without a country or
a country without a military.”

Soon, Coming from over the horizon is The National Capital Transplantation

Act. That shall stipulate the details to exchange the current National Capital,

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 141 of 268

Washington, D.C., back to the Spirit of 1776, which still resides within
Philadelphia. Philadelphia is the anticipatory new location for the Secunda (2"’) res
publica (Republic) of the New United States of America to be ushered in under the
authority of the tour de force 26 million strong living Military Veterans of America.

The expanse of word of mouth revelations within and without the American
Military Veteran Community shall hear of this herein Complaint lodged in
Washington D.C., United States District Court for The District of Columbia, and
that knowledge shall spread likened unto a grass fire which no man can out run.

The fragrance from the grass fire will impact every Military Veteran's
nostrils, high and wide, to trigger NOTICE to the largest ever sleeping dragon
military tour de force consisting of 26 million perturbed living American Military
Veterans that will be alert to patiently wait for any “preparatory commands.”

We are Legion, for we are many, and await that preparatory command to
take back our country we diligently fought for! First desire in the courts, then in
the field of honor if the courts fail to repair. It should be known that even disabled
Veterans in wheelchairs can still shoot straight if Civil Wars breaks outs.

With respect to the sum total of the organic 26 million living Military
Veterans there exists a detachment of approximately 20 million “Angry White
Men.” Same “Angry White Men” expressed heightened concerns of the willful
destruction of their Nation they fought for while the elitest in government remain

static. With daily fluid empirical evidence that the nation is suffering destruction
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 142 of 268

from within and from without by the hand of former Democrat Party Alien
Marxist Muslim Interlopers flooding into North America but to come to rob, kill
and destroy the entire society within the North American continent since they were
cast out of Russia and the Middle East. The die is cast for the destruction over
American, but when is the reconstruction? After the mighty purge?

These Interloper's acts of deceit and deceptions are supported by the Main
Stream Media “MSM.” The MSM remains in totality a consenting subsidiary of the
Alien de facto Nation of Israel. Each and every unrecorded and unregistered
foreign agent of the Worldwide Israeli Cabal who are employed as operators within
the MSM are complicit to crimes against humanity and conspiracy against peace of
mankind and in violation of the Foreign Agents registration Act(FARA).

The MSM is scheduled to be held accountable for all and any acts and
omissions against mankind. They shall suffer much in the name of Marxist
Doctrines and who exercise and traffic in direct violations of the Monroe Doctrine.

Current Events 2018: The MSM have recently celebrated their glorious
Marxist/Communist recognition of 100 years of existence and by their own
omission celebrate the 100 million people murdered for sport under Communism.

The entrenched North American Marxist supporters, such as Nancy Pelosi
and Chuck Schumer to name a few, and simultaneously supporters for profit of the
9-11 Attacks. Ever planning are the leadership of the Marxist Community

imbedded in the corrupted American government under color of a political party.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 143 of 268

With respect to the actual profile behind the failing mental state of one Nancy
Pelosi, (which is representative of the failing mental state of the former Democrat
Party) like Obama after her the Marxist can't keep their story straight maybe
because a lie has so many facets to constantly realign.

Nancy Pelosi professes, if not confesses to (A.) Being an Italian, (B.) Being a
Roman Catholic. To the contrary, the herein plaintiff is indeed a full blooded
Italian and by birth and inheritance an authentic Roman Catholic and as such a
decedent of the household Rome and under the Julian gens, as supported by DNA.

The plaintiff intuitively and hands down knows an Italian when observing
one. Both Pelosi and her under study, Obama the lesser, are insufficient liars and
(Bible verse-John 1:27) the straps of Bill Clinton's sandals Nancy and Obama are
not worthy to untie. This because Bill Clinton is not only a registered Democrat, he
is a registered and qualified congenital liar. Clinton could not earn that congenital
title as a Rhodes Scholar. Clinton also, under pattern and practice, who rehearsed
before the entire world his role, being second to none in modern history under the
International Liar Credentials Forum.

Bill Clinton was also on the international scene back in 1968 & 1969 when he
was the European theater leader of the entire anti-war movements while under
color of participating in the Rhodes Scholarship at Oxford when age 22. Clinton
failed to complete his degree being so damn busy leading those anti-war movements

all across Europe and giving all that aid and comfort to the North Vietnamese
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 144 of 268

Regime, such can wear down even a young lad.

Bill Clinton once said he knew more about the Vietnam War than anyone
alive. The herein plaintiff counters that above statement and states he knows more
about Bill Clinton than anyone alive!

The Plaintiff did serve in Vietnam. Bill Clinton missed the Boeing 707 to
Vietnam by sophistication and did evade it! Books will take a reader just so far and
Clinton claims he read 300 books at his Oxford, England hermitage escape abode.

When the herein plaintiff sued Bill Clinton on the 22" of September 1992
SEE: DiGian vs. Clinton 92CV-5494 that traveled up to the US Supreme Court by
1993 SEE: DiGian vs. Clinton 93CV-1056 in which Ruth Bader Ginsburg, (Of the
US Federal Judiciary) was already seated on the US Supreme court by de facto Bilt
Clinten administration but refused to recuse herself when the matter on writ of
certiorari came before the US Supreme court in 1993.

How could she not recuse when the case was specifically about the eligibility
of Bill Clinton being seated as president. If Bill Clinton was determined to be
ineligible to be president then Ginsburg's seat on the US Supreme court would be
vaporized. Now, some 26 years later, that strange event will be recycled and come
to full fruition when she least expects it and of late is very, very frail and all her sins
shall come upon her like a tsunami.

Just imagine and think of all the lives that would never have been wasted if

the United States Federal Judiciary had performed their collective jobs and served
Case 2:19-cv-04532-MSG Documenti1-1 Filed 10/01/19 Page 145 of 268

justice that was clearly established law: SEE 14" amendment, section 3, that made
Bill Clinton ineligible from holding any position, State, Federal, or military under
the United States because he gave aid and comfort to the enemies of the United
States, namely North Vietnam.

The issues above shall be addressed though postponed some 26 years and the
real action, as always, will be the reaction to the acts of 26 years ago and will be
harsh under NUREMBERG II TRIALS jurisdiction, so help us God.

Nancy, as a type of Jacob, what does she think of her offering a bow] of lentils
to Esau! (Genesis 25:34). Can a descendent of Caesar, indeed, be deceived over a
bowl of lentils? Did not you like your grand parents sojourn from eastern Europe
(Southern Russia) as blood decedents of the Khazars (Fake Jews).

What manner of Hebrew would ever find himself inside Southern Russia in
the 6" century, its very cold there?

Then Nancy's grandparents immigrated to flee Russian oppression against
the Khazaras (Fake Jews). The Khazaras wanted to [over throw?] the Russian
Czar government. It eventually happened in 1917. After immigration, Nancy's
grandparents landed in Argentina, South America. Once in Argentina they realized
they could not get work unless they were Italian. So they changed their name to
D'Alesandro and obtained work.

The policy in America was to immigrate from South America because it was

a much faster application process than immigration from Europe or Eastern
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 146 of 268

Europe because of volume.

The newly named “D'Alesandros” made application to immigrate to the
United States and this move landed in Baltimore, Maryland. They were already
pimping their rides as Italians so they might as well land in little Italy at Baltimore
and blend in. ‘For when in Rome do as the Romans do.'Explained hereinafter
below more fully.

These Core Interlopers precipitate talks abounding with rumors of civil war
smoldering under the hoods of Patriots. Not a good predicament going forward.

All Federal Communications Commission “FCC” issued licenses shall suffer
revocation and by the hand of President Trump's direct authority, for he has
already spoken it into existence by addressing the four winds after a flip suggestion
by mail, that passed General John Kelly scrutiny, from the herein plaintiff, on
orders from the heavenly courts. Recall the reaction of the controlled press, they
went ballistic! Screaming, he's going to take our licenses away. Remember, every
word that proceeds out of the mouth of President Trump comes to past. Why?
Because President Trump has had his entire life as what is described as intuitive
prophecy.

History will record that Marxist Interlopers in North America, controlled by
the Fake Jews, once had total dominance over so called free rein and license over
the ears of the general population and then it vaporized like the morning due.

First the FCC has to suffer a purge to eliminate deep seated rotten wood
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 147 of 268

supplemented by deep state bloodlines. President Trump has come but for this
purpose, to purge the Deep State, which translated means “Jew Deep!”

Since the conversation has drifted into the “Deep”space. From this juncture
on, when these pleadings begin in carnest, the theme that will reoccur over and
over again are the three(3) Deeps. The first deep is “Mom Deep.”The second deep is
“Deep State.” And the third deep is “Jew Deep.” These Deep terms wholly account
for every action and reaction under the dome that have the ability to provide a
forensic examination as to what and how things come about.

Further, In conclusion to “wear many hats,” the last hat standing exhibits to
be thrown into the ring of fire and trafficking in so called “Next Friend” territory.

The “Next Friend” title worked well in Federal Court ( W. Temple & Spring
Streets, L.A.) for the herein plaintiff in representing Orenthal James Simpson for
13 weeks back in the day of 1994-95. More fully explained hereafter below. Stay
tuned, one shall not believe their eyes what are cemented into the Federal Court
archive records, clue - the matter introduced had nothing to do with O. J.
Simpson's guilt or innocence.

The introduction of the “Next Friend” tool shall be employed for an entirely
different remedy. This time around is for the definitive purpose to smack and
execute conflict resolution for corrupting the morals of minor children inclusive to
Chief Justice John Roberts.

John Roberts, consents to remains in the closet, so be it according to his faith,
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 148 of 268

but concerning the welfare of his male & female two adopted rent-a-children
John(Jack) and Josephine(Josie) the plaintiff takes exception to abuse.

Chief Justice Roberts, is this not the man who gave the Nation in waiting
both the Obamacare, composed out of thin air to be tax and whose hand pulled the
lever to leverage voting for same sex marriage. Confess, is this the same man or do
we error.

Barry Soetoro a.k.a. Barack Hussein Obama, aka etc, aka etc, aka etc...the
man who would become King Impersonator over the nations & cohort, Michael
LaVaughn Robinson a.k.a. Transvestite, Michelle Obama.

Concerning their staged fake family appearance on the world stage
consisting of two rent-a-children females: Sasha and Malia from Morocco. There
are only five nations the US has no extradition treaty with and Morocco is on the
list.

Which could have rendered a verdict as to why Valerie Jarrett, Obama's
Jewish Iranian puppet handler picked Morocco. Real bio-parents shall be returned
to America's Military Veterans to face the music and dance to the crime of the
millennium and expect to suffer much being complicit to bring the American
Military's country down to the ground to eat the dirt of judgment of a massive
Obama fraud.

What kind of country would condone such a scheme to defraud an entire

population, you guessed it, one that has no extrication Treaty with the US. Likewise

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 149 of 268

the same fate under Karma, somewhat similar to grass fires that are impossible to
out run shall deliver the justice Obama has escaped for his entire fake lifetime.

The fake daughters are already trafficking in the drug trade under crack
head Obama, and Michelle is an anti-robo-woman from birth and could never even
pretend to be a mother when even real mothers struggle with children.

Even Trump before he announced his run for president, exalting his intuitive
prophecy, so stated the whole episode of Obama birth certificate “smelled fishy.”
Was it not citizen Trump who offered up a cool hand Luke 5 million dollars cash to
any charity of Obama's choice if Obama would release his long form birth
certificate.

That challenge is what forced Obama to suffer a default by being so publicly
intimidated, or shall one say rightly, Obama was InTrumpadated to putting on the
internet that fake birth certificate.

Once that fake certificate was posted, one million hackers, God bless them in
that case, converged like a feeding frenzy on that fake document and tore it to
shreds over the multiple layers of fabrication. People, we are now ultra high tech
under the sun, you can no longer pull off fabrications like in times past, We are
currently Digital people!

Then as the pressure built over the fake fabrication, like a pressure cooker,
the actual counterfeiter crawls up and raises his hands out of 7 billion people under

the dome and confessed the following, less one forget, OK, OK, I] made the fake
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 150 of 268

birth certificate either prosecute me or the people who paid me to do it.
Immediately, after that real bombshell statement the entire certificate
controversy shrunk into oblivion because the hunt would have to be on if US had
any semblance of an honest press corps. That is why all and any actor who ever
possessed press credential is in position to be prosecuted. Why else form the 2"
NUREMBERG II TRIALS. All who promoted and fought for the fake birth
certificate shall lose even what little they have. The birth certificate is just the tip of
the fake agenda that Israel perpetrated on the American Living Military Veterans.
All the fake Obama educational credits of known existence, all the records
withheld, over and over the fraud is enough to fill the Great Lakes three times over.
The next resurrection about the fake birth certificate was against candidate
Tramp when Trump had to state he no longer disbelieved that Obama was not born
in the USA to put the matter to rest during the presidential campaign.
Hawaii will lose their statehood over that birth certificate massive cover up.
It is already written in the stars. Even nature is upset over the negativity of
frequency and vibrations generated over that massive coverup. Nature is revolting
over the prolonged frequency and spewing forth it's resentment of fire and ash
because the former Hawaiian leadership has violated the island mass and its
inhabitants have to share in the sufferings of lost homes and the like..... Selah

THE PLANNING REVEALED

NOW, finally, here comes the requisite addendum planning, chiseled in hard
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 151 of 268

granite stone for an everlasting symbol for future generations and at present for all
to observe the “New Process” that arises out of sheer necessity.

The planning is to be adhered to by the United States Federal Judiciary and
the Plaintiff of record. Both entities to coexist and proceed in the nature of a
mutual pact. The court has to select one judge, in good health, to withstand the
volume, density, and depth of the large defendant inventory.

The end results are to expedite matters in the herein Special Extraordinary
National Emergency Relief case and controversy.

What is at stake? Just the inherent required stability of the very national
union to perform unto survival. Once the drum beat cadence is syncopated, from
the herein complaint, then the plethora of clearly established, and many first hand
facts, are released to comport to center axis, being the massive cover up of the 9-11
attacks. The complicit cadre remain the same officers, agents, and employees of
local, state, federal and yes military personnel to include foreign actors all
complicit to cover up the massive crimes before, during, and after the other “Great
Event.”

Almost and very similar to the other staged “Great Event,” relating to the
JFK assassination complex consortium. On the world stage from the JFK
rehearsals to the world stage of the 9-11 rehearsals that were also identically
executed at the property of the herein plaintiff at 6924-28 Woodland Avenue,

Philadelphia, Pennsylvania on October 12" of 1996 as more fully explained
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 152 of 268

hereinafter below.

How the American general public will respond is an unknown factor. How
the world public will respond is likewise as unknown. Next, that by reason of
chronological progress the case proceeds into the preemptive Blood Wars of the
Middle east created by and on behalf of the Nation of Israel. True to the statement
by some that all wars are Jewish wars. Where by all wars were, is, and is to come
Jewish harvest.

It being presented herein before the court in the pleadings below the
articulated merits of which are supported by substantial and credible evidence to
sustain the addendum planning going forth. Progressive movement shall be absence
the DOJ and the FBI participation. THE DOJ and FBI have committed autocidal
termination and wiped out any residual trust for ever more....In substitution of the
DOJ and the FBI terminations and or suspensions because those entities are
AWOL, President Donald Trump may execute Executive Orders to attach Military
legal Officers to substitute for investigations and prosecutions with all defendants
being subject to Military tribunals but remain afforded due process rights. Recall
these civil complaints will eventually be converted to criminal indictments to
accommodate judicial economy since the defendants are legion.

There shall be three (3) applicable elements found in this "New Process,”
borne of necessity and initially, in part, outside U. S. Congressional intervention

loop. The US Congress suffers to catch its tail and who are found severely lacking,
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 153 of 268

overwhelmed, as witnessed by the Russian Collusion Saga in perpetuity!

Each and every DEMAND placed upon the Federal Judiciary by the herein
moving party requires a purposeful expression for a rapid deployment response to
service any and all Judicial ORDERS so deemed a time and space priority by the

COMPACT.

Previrw
A. Reasonableness
B. In the Intense Public Interest

C. Above Supported by Substantial and Credible Evidence

A. The First requisite element to satisfy DEMAND is “Reasonableness.”

Whatever and whenever the plaintiff, who owns the suit, and maintains
deference to “We the People” and is a complicit blood party to 26 million living
Military Veterans, submits for a specific DEMAND ORDER to be formally issued
and when reasonable grounds are present the ORDER shall follow devoid of delay.
To some, the criterion of “Reasonableness” when “observed at random
times” |quantum mechanics] equates to a self-evident expression common among
the inhabitants of the United States. “We the People” know reasonableness when

we see it or when we hear it, so help us God and even the herein court!
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 154 of 268

MIKE START HERE BELOW

B. The Second requisite to satisfy DEMAND is “In the Intense Public Interest.”

What the plaintiff submits is granted a common concern among the United
States citizenry. Further, it is on its face reasonably confined to the “intense Public
Interest”of solely the population of the United States. However, Now is the
appropriate and acceptable time to expand all considerations when 7 billion people
who inhabit under the dome are sucking their respective thumbs in anxiety waiting
for results, not rumors, to spring forth from the Federal Judiciary at Washington,
D. C. to explain World Wide Wars of blood triggered by the 9-11 attacks when no
such motive to attack existed.

The substantial and credible material evidence of the 9-11 attacks (whose
body count expands in the millions) have lingered in a 17 year long politically
induced coma under the Knowingly, Willfully, and Corrupt oppression of the U.S.
Department of Justice, “DOJ”, and it's cohorts in crimes identified as the Federal
Bureau of Investigation, “FBI.” Both the immediate above mentioned, DOJ & FBI
serve at the pleasure and remain consensual subsidiaries of the Israel Mossad since
1947, that is to say lock, stock, and barrel complicity, bar none.

For the entire former United States of America government, now titled with a
slight of hand name change known as “United States” since the former United

States of America is set aside as insolvent. This fiction identified as “United States”
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 155 of 268

blatantly serves at the pleasure of Israel and if any soul takes exception to that
clairvoyant statement, examine why all alleged Presidential Candidates must grovel
on their knees and wear a hole in their collective pants at the feet of the de facto
State of Israel. Suffer That!

LET, it be known that the three complicit de facto Presidential
administrations of Bill Clinton, George W. Bush, and Barack H. Obama, all of
which the immediate above prior listings are in the spirit already retroactively
redacted from the history books as null and void administrations, (SEE herein
below more fully explained.)

What about the assassination of the first federal prosecutor in the entire
history of the United States to be slain in the line of duty. Does this Federal Court
even know of his tragic existence?

The United States Attorney at Seattle, Washington, one Thomas C. Wales was
done away with, via assassination, just 30 days after the September 11, 2001 9-11
attacks, on the evening of October 11, 2001.

The assassination was executed subsequent to Thomas C. Wales, who did
uncover that Israeli Art Students had robbed a Naval Depot on Indian Island of the
stock piled nano-thermite. (Current events: Total Recall - in May of 2018 Israel did
claim it robbed over a thousand pounds of documents from an Iranian safe
containing information about Iranian efforts to develop nuclear devices and the

like.)
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 156 of 268

The nano-thermite supplies were designated for the World Trade Towers
destruction and were employed to reduce the 1000 foot plus Towers down into dust
particles in a mater of free fall seconds. WAKE UP PEOPLE!

Had the prosecution of the Israeli Art Students been allow to proceed by the
hand of Thomas C. Wales, the entire scheme of the 9-11 attacks would have been
sent airborne into the upper Thermosphere and land on Israeli territory and on the
head of FBI Director, Robert S. Mueller IIE.

The resulting exposure by Thomas C. Wales' prosecution, if it were not for
his assassination, would have leveled the massive cover up by the DOJ and FBI
protocols in place before, during, and after the 9-11 attacks.

Knowing this in 2001 would have turned out for the better and saved all that
blood from being spilled into the ground.

All blood has a voice and to all those complicit with the 9-11 attacks who still
dwell on the earth, suffer this, And they cried with a loud voice, saying How long, O
Lord, holy and true, do you not judge and avenge our blood on them that dwell on
the earth? (Revelation 6:10)

Yes, the plaintiff is a life long Pennsylvanian but not even remotely a Quaker,
but the plaintiff does exceedingly shake as to what is to become of all who remain
responsible for the 9-11 attacks to include the Federal Judiciaries who supported to
obstruct, hinder, and impede the truth from surfacing.

Those who were slaughtered as a result of the 9-11 attacks, foreign &
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 157 of 268

domestic, are “crying out with a loud voice” which shows they are awake and not in
slumber as one might imagine, and their souls do not sleep with their bodies in the
grave.

Just as it was that the blood of Abel cried from the ground to God. Cain,
Abel's brother, the first recorded murderer, could no longer farm the ground
because the ground refused to support Cain's efforts and he was reduced to become
a city dweller after he built the first city as a refuge from God.

Have Thomas C. Wales' adult son, Thomas Wales Jr, or his adult daughter,
Amy Wales, no standing among mankind to be rewarded with conflict resolution?

Now the plaintiff introduces this matter of their father's assassination to be
dragged screaming and wailing into the Federal Judiciary at Washington, D. C. for
that very reward of conflict resolution to be put to rest for the survivors' sake of
peace.

After 17 years, not one lick or splinter of information on the murder of
Thomas C. Wales has surfaced before or even after United States Deputy Attorney
General, Rod Rosenstein, in February 2018 returned to the scene of his cover up
crime in Seattle, Washington to assuage his guilt by adding yet another $500,000.00
to the existing one million dollars reward, making a reward total of 1.5 million.

That reward money will deteriorate under natural oxidation because no one
will ever slither forward to claim the reward because the government of the United

States shoots its own!
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 158 of 268

Continuing on the path of “shoots it's own” protocol: What about the JFK
assassination, MLK, Martin Luther King assassination, RFK, Robert F Kennedy
assassination. What about Lee Harvey Oswald's two surviving daughters? Do they
among others deserve resolution to clear the deck of all deceit and deception
spewed out of an Alien foreign control of the World Populations through the
conduit known as the United States of a former America.

What about the attack on the USS Liberty ship and it's body count of 34
Navy personnel who swim with the fishes? Don't they count for swat? Plus the 174
wounded from the USS Liberty attack at the deliberate hands and feet of Israel.

When Israel paid compensation for the attack on the USS Liberty, they used
US taxpayer money from foreign aid. President LBJ and US Senator, John
McCain's Admiral father figured in on the cover up on behalf of Israel. Thank You
Traitors for your repetitious service to an Alien Foreign nation of low intrigue!

The Oklahoma Murrah Federal building bombing of the exhibited controlled
demolition, it's only a 168 body count. The FBI and ATF failed to show up for work
in the Murrah office building that day. Where was the Federal Judiciary on the
Murrah operation? Do you think for a nano second the plaintiff is found lacking,
that he is unaware of Merrick Garland, Jamie Gorelick, and Janet Reno's
complicity in the cover up of the Murrah Operation inside the DOJ? Think again!

WACO, Texas, Hillary Rodham Clinten told US Attorney General (Third

String/Florida-alligator wrestler) Janet, Sappho-Lesbos, Reno, to put an end to that
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 159 of 268

54 day stand off at WACO, Texas. by whatever means necessary because the stand
off posture that impedes and is distracting Hillary's Pet “Health Care initiative.”

WACO, Texas ~ a mere 76 body count within the building, to hell with the
women and children, they were in the way! The above report is just the elusive tip
of the submerged iceberg drifting towards the United States Federal Judiciary for a
historic collision, more fully explained hereinafter below. This is merely the Judicial
Notice, the beef comes later.

Do not forget to factor in “intern” Chandra Levy into the slime mass of the
Murrah Operations and Timmy McVeigh concerning the Federal Bureau of
Prisons. Explained hereinafter more fully below.......

Tonto, side kick to the Lone Ranger would say: The Federal Judiciary is in
Heap Big Trouble! This case and controversy is assembled as the last ditch chance
for redemption to save reputations, jobs, pensions, and one way travel expenses
fully paid to GITMO.

However, there shall be extended no redemption for the complicit Main
Stream Media Complex of criminal cover ups for decades upon decades. One is
better to strike a relationship with a serial rapist and murderer like Bill Clinton or
a mass murderer like Benjamin Netanyahu than to associate with a journalist.

The Third and final requisite element to satisfy DEMAND is the test of
“Substantial and Credible evidence.”

The Substantial and Credible Evidence clause is hot branded into the
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 160 of 268

pleadings before the Federal Judiciary for all to observe and bares witness to the
ongoing repetitious cover up of “Crimes of State.”

Hereinafter below supports the DEMAND of “Reasonableness,” followed by
“In the Intense Public Interest” as the exhibits culminate to attend to fair and
substantial justice denied by the House of Justice and the House of Investigations
for decades on end.

NO, absolutely NO, the citizenry population will not tolerate another 54 years
waiting on the JFK materials for public release only to have them again and again
postponed as in 2018.

Those who remain in the land of the living grow intolerant to demonstrated
willful delays. The conscious forecast demand that any and all materials must be
devoid of redacted expressions; a pattern and practice utilized to protect the guilty
and deny the innocent of the nation the just unmitigated whole truth.

The immediate herein above matters are just a miniscule particulate of the
massive tsunami of great “intense public interest” that now is pace flooding against
the barrier reef of the United States Federal Judiciary's residual corrupt
fortifications.

The Federal Judiciary has to facilitate and surrender the ORDERS when
“We the People” place the demands upon the Court posture to comply with the
Court's “Inescapable Obligation Under Fiduciary To Perform.” Further, the Court

shall comply in a manner of technique compatible with “rapid deployment” of the
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 161 of 268

exhibited justice demands as hereinafter below described. Any delays in the courts

performance will accelerate aging among the general population in waiting.
Opening P rayer

I believe, therefore I speak, that prayer is the absolute dominant force in all
of the created universe. As such, these herein prayers will likewise be dominant
throughout this universe of proceedings and no weapon formed against these
prayers shall prosper; for it will not be known why these prayers are answered in
the manner that they manifest. For the effective fervent prayers of a righteous man
availeth much and the desires of the righteous shall be granted, and so too shall the
wealth of the wicked be laid up as an inheritance for the righteous.

LET Any and All Acts or Omissions to Obstruct, Hinder, or Impede be Bound
and Cast into Sheol (Sheol-First known use 1597AD), for all such ‘Resistance is
Futile." LET Loose all dominion and power by His Spirit prevail and accomplish all
that is declared herein, lacking no good thing. In closing, the most devastating of
prayers if the tongue or the hand of the proclaimers is duly anointed goes as
follows: LET all things hidden be revealed with the eyes of Him to whom we all

have to do. END/Finito

Opening Statement - Unabridged Introduction

America is ripe for Civil War, who among us can prevent it!

‘All truth passes through three stages. First, it is ridiculed. Second,
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 162 of 268

it is violently opposed. Third, it is accepted as self-evident.'
Alleged to be attributed to German Philosopher -

Arthur Schopenhauer (1788 -1860, Died at 72)

First Introductions make for lasting Impressions: Make no mistake, this
instrument has all the ear marks of a Military Plan of Operations. This plan is
dedicated to all 26 and one half million living American military veterans and their
families including, yea these veterans who have passed on and their surviving
families. By herein design, supported by intent, no living or former military veteran
is left unattended.

This operation could only be contemplated because of necessity; the collateral
damage of some inventions. The nomenclature title of this lawsuit is a deliberate
action being called the “Mother of all Civil Lawsuits.”

The title “Mother of all Civil Lawsuits”which contains two active words. One
word is “Mother” and the other word is “Civil.” The term “Mother”could
represent the Mother of all Wars and the term “Civil” could complete the enigma
and address “Civil War.”

No one wants civil war to erupt in America. America has already had it's first
civil war in the 1860's. Ancient Rome had no less than six(6) civil wars. Every living
American military veteran nevertheless should be prepared.

The Vietnam veterans know the taste of being on the losing side of war. The

Vietnam Veterans were forced to slide down a fifty foot razor blade banister by the
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 163 of 268

Tribe only to be sliced in two after all the blood and treasure went into the ground
for naught. The nation of Germany tasted defeat twice at the hands of the Tribe in
WW I & WWIL It's a hard thing to swallow for any military man anywhere.

Every veteran family should be equipped with 10,000 rounds per household.
Uniformity is key in conflicts and the proper rifle should be the same AR-15 in the
event Civil War breaks out. The sharing of ammunition is obvious and you need the
same weapons to share the same ammunition.

The motive in warfare is “Self Preservation” for the veteran and his family.
Confusion will no doubt reign in the commencement of Civil War. Time will lapse
and the opposition will become manifest. Food and water are critical items and
those supplies will soon dissipate to hunger and thirst if no preparations are made.

The creators of war and famine already have dug their secure bunkers. The
contest will be who can hold out the longest. The plan to disarm the nation is in
process; even the blind can see it coming down the path.

Lenin of the Soviet Union stated : If you want to make an omelet, you must
be willing to break a few eggs. Today in America the same tribal members state: If
you want to get rid of the 2"° amendment, you must be willing to kill a few school
children!

What is it like living in a country where they murder school children to push
a political agenda to disarm the citizens? What Tribe is behind this activity, and

what quasi political party has gun removal as their drum beat platform? Can
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 164 of 268

anyone distinguish the former Democratic Party from the current Mass Media
Tribe agenda of gun removal.

Within the herein above Judicial NOTICE, it is clearly presented that the
Federal Judiciary is challenged with respect to averting an American Civil War.
Upon hearing the above statement, it would be reasonable for one to ask: how
would that work, or could it work?

The Federal Judiciary must surrender to the cause of Justice or suffer a
collective loss. The Federal Judiciary is a sin bearer based operation that has blood
all over its collective hands. Every officer of the court is complicit by virtue of
pledge and oath, but to whom do they pledge their oath. Every officer is
individually part of the sum of corruption. Any decent judges are insufficient to
bring salvation to the dead wood branch of the US Judiciary. In the original
Nuremberg Trials in Europe after WW II, no soldier or government official could
surrender a remedy for their wrong doing by stating that they were just following
orders. Those individuals were all eliminated under sentence of death.

The herein plaintiff, through no fault of his own, is a descendant of the
household of Rome under the Caesars. That gene inventory is supplemented with
DNA sufficient to support all that is needed to compete in the modern day world.

Same inheritance can be proficient in the political landscape of wins and
losses. Rome's vast accomplishments are present in the plaintiffs blood as an

inheritance to use or to remain idle. For everything is reduced to an issue of blood
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 165 of 268

and without the shedding of blood there is no remission of sins.

Roman command and control government was the only ancient entity that
could effectively correct ancient Israel. Rome ordered the sacking of Israel three
times. The last sacking was 70 AD. During that sacking no stone was left unturned,
and in conclusion the land was salted to prevent any return again to live off the
land. The wealth taken by Rome in 70 AD from Israel was used to build the 10 year
construction project known as the Colosseum. Rome remains the eternal city and
the Colosseum is present for all to observe and contemplate. Is history always
cyclical?

This document has given birth and arrives out of the cyber delivery room
designated to be a kind or a type of infant hybrid “Info-suit.” “Info-suit,” not to be
confused with “Infowars.”

Rather, the Info-suit is positioned to inform and instruct for the expressed
reflection of the future of America, it's youth. Everything under creation has a
Father, even a lie has a Father. Therefore, the Father of this infant hybrid Info-suit,
for the readers sake of argument, shall remain the herein plaintiff.

NOTE: Whenever and whereever the vertical brackets “[ |” appear in this
action, the enclosed content is not directly or party to the pleadings but exists
nevertheless outside the pleadings. The court may disregard or option out of the
bracketed contents and address the substantive matters perhaps in the immediate

interest of judicial economy.
Case 2:19-cv-04532-MSG Documenti1-1 Filed 10/01/19 Page 166 of 268

American youth, who have been willfully denied basic elementary truths by
supervising adults of low intrigue te enslave yet another nation under the Marxist
Doctrine like a thief that comes only to steal, and kill, and destroy mankind, must
be vanquished.

In part, the herein “Mother Info-Suit” provides the engineering plans to
facilitate a robust design to level all opposition and provide restoration to reboot
the deficit that so befalls the former great nation of America. We of the baby
boomer generation were most fortunate to bask in the sunlight of post WW II
America with all of our factories wholly intact to pump the engines of the economy.

As a former Vietnam Veteran Combat Infantry Officer, only 10% of deployed
troop strength is normally forwarded into combat; as the 550,000 peak troop
strength inside Vietnam, at any given time, reflects that only 55,000 were actually in
line combat and that interestingly determined the approximate death toll of about
55,000 deaths. The other 90% of the troops supported the combatants. The 9 to 1
ratio is the normal logistics being 9 men in the rear supporting every 1 man in the
front lines.

Recently, Royal Glorification has been granted to the 100" anniversary of
Marxist/Communism from the North American Marxist Media. By their own
conservative admission, Marxist(Communism killed over 100 million souls and now
they are spinning webs of deceit and deception around American children when

they are not cannibalizing them under Marxist Rituals.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 167 of 268

The herein Plaintiff has seven decades of on the job training of life in
America and has a heightened “personal stake” in this country along with 26 and
one half million living military Veterans who did serve America in a capacity of the
military service. Service to country is a good thing but requires sacrifice of time
(Years of service), loss of income (Money) and postponed use of resources (Careers
& Marriages).

Second, In the course of human events, history is known to be cyclical. My
ancestors, of the household of Rome under the Caesars, did suffer no less that six(6)
civil wars. America has registered and recorded one such civil war in the 1860's of
near on four(4) years duration or over a half million killed and scores of walking
wounded missing arms and legs, eyes, ears and teeth.

This complaint is going to be verily, verily, verily hard on the herein listed
civil defendants. The prima facie impression is almost devoid of mercy, but the
herein plaintiff is mindful that 'mercy rejoices over judgment', but even mercy may
at times have it's limitations and suffer exhaustion.

The following below is a MEMORIAL to a just man who happened to practice law
and is worthy to be engraved in this the “Mother of all Federal Civil Lawsuits” :

“Jurisdiction is always before the court.”[That specific simple quote
immediately registered with the herein plaintiff who owns that quote in his cerebral
Rolodex memory banks forever. That casual quote was told to the herein plaintiff by

his very first attorney in 1970, one year from returning alive from Vietnam and at the
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 168 of 268

age of a mere 24 years in time and in the first year of the Construction Business
rightly called ‘Command Construction.’ So named because of the three years of
influence of military service and as a combat infantry officer in the No-Win War of
Vietnam and being subjected to military nomenclature terms of endearment.

The attorney, Thomas J. Reilly was his name ( Born July 1°, 1903 - June 1988,
died age 85), was a tough old Irishman, Roman Catholic, married to the same woman
on earth unto death; what a blessed man and his family.

(((NOTE: Ireland was the last bastion to support marriage and the last
country in all of Europe to permit divorce as a result of a 1995 referendum. In part,
segments taken from a SPARK21 document published 26 March 2016, “The
Biography of the woman named Mary Robinson: “The woman who changed the
Irish presidency forever.” Mary Robinson promoted divorce as an alternate
lifestyle. Mary, Mary, quite contrary, the first female president of Ireland who
proved that women could be the hands that rocked the system as well as the hands
that rocked the cradle. Mary claims that the 1960's Jewish Woman's Liberal
(Marxist) movement in America, which if one recalls properly was to crack the
courts wide open to permit Jewish Lesbian woman in America the right to legally
adopt children. Russian President, Putin states nyet (NO) to adoptions of Russian
children will be permitted to lesbian women.

To hell with children, they now have government awarded same sex marriage

thanks due to the efforts of the United States Supreme Homosexual/Pedophile
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 169 of 268

Court. Mary reasoned: 'why not me', and Mary followed suit to use the law as a
hammer and sickle tool to screw Ireland from within. After all, the British Israel
Government for 800 years of bondage over the island of Ireland was being screwed
from without, Whats a few more screws here and there from within.

Mary Robinson seduced a nation in waiting into voting to make her the first
female president of Ireland. Mary then advocated removing the prohibition of
divorce. Readers - Study and show yourselves approved: Divorce is an ancient
Jewish Doctrine that came in under Moses' jurisdiction, Moses rejected divorce
and pleaded with God the creator not to let the Hebrew people entertain divorce to
the position that Moses fell on his face before God and continued to plead against
divorce and then God stated to Moses, get up off your face and let my people suffer
their pleasure of divorce to have what they should not have.

Divorce has never been a blessing for the Hebrew Tribes, only more of a curse
throughout the centuries; and how could it be any less of a curse for the Gentile
Tribes who have consented to the false doctrine of divorce. Mary was party to her
own curse by attending the Jewish controlled and now cursed Harvard College in
America where she attended while doing a masters in law which changed
everything for her!

Harvard opened her eyes to the Jewish philosophy and feminism, intensifying
the deep compulsion she felt to use the law as a hammer and a sickle to make

changes. The article confesses that Irish society was in many ways resistant to
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 170 of 268

liberal change.

What was needed was a hypnotized student, someone just like Mary
Robinson. Mary, Mary was converted at Harvard, after all, Divorce has been
Jewish harvest in the western European culture and when the Europeans chased
the Jews from Europe, some rushed to America and immediately set up shop as
Jewish Law firms specializing in, of all things, DIVORCE American style.

The article tells that not everyone was happy with “along came Mary”, In
1970 Archbishop McQuaid proclaimed her a 'curse upon our country’ in every
church in his archdiocese.

Mary found this challenging, being portrayed as 'the devil incarnate’, yet it
showed that her deep beliefs must come with the conviction to hold her ground,
regardless if it takes down an island nation like Ireland.

Turns out Mary meets the devil's agent incarnate when true recognition
finally comes from the hand of the Reptilian Prince himself, de facto President,
Barack Obama, when in 2010 Obama's claw presents the Medal of Freedom award
to Mary Robinson. Enough said.)))

Back to the Memorial and out of that rabbit hole.....The plaintiff observed Mr.
Reilly at random times, if not every single day, driving his yellow Mercedes Benz to
the local parish of St Lawrence church in Upper Darby, Pa. Mr. Reilly, at about 26
years of age, was a United States Attorney under President Hoover's administration in

the 1920's. In 1970 he was about 67 years of age and still in practice when the herein
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 171 of 268

plaintiff was introduced to Mr. Reilly and this some 41 years after his US Attorney
office position was retired. Everyone should be so fortunate to find such an honest
man practicing Law, —

Mr. Reilly is physically dead and so is that generation which has taken flight
into the dust of history; all that remains is the memories of the living. END
Memorial |

“Back to the Future,”The herein below subject matter on it's face represents
a Civil Complaint under United States Federal Court Jurisdiction consistent within
the United States Congressional branch that established the Federal Rules of Civil
Procedure.

However, Let it be proclaimed here and now, for all and any of those who
remain in the land of the living, the complaint simultaneously exists in the nature of
a parallel universe twin brother duality inasmuch as the detailed listed civil
defendants are already in the spirit converted to criminal defendants under the
anticipatory Nuremberg II Trials, with few exceptions. Does history experience
cycles?

Recently, a young man who is classified somewhat as a remote neighbor to
the herein plaintiff who happens to occupy 26 years of age. But it turns out the
young man is intimate with his history more so than the ‘average Bear'
comprehension at street level.

Upon the plaintiff casually revealing the face page of the formal Civil
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 172 of 268

Complaint and reading the opening page of the herein Complaint at the upper left
hand side where on occasion resides the name, address, and phone contact of the
moving party.

The young neighbor's sharp eyes, no need for glass yet, caught the term
Nuremberg II Trials, he physically lurched backwards on his feet and knew beyond
any doubt what those words implied. Some people hearing of this event may
speculate that the revelation experience by the young man could be deemed as a
kind to type of prophetic recognition of things to come.

We shall all live to see the results of the young man's first impression of a
term from the past becoming the future through the present.

In support of transparency to a fault, the herein listed Plaintiff just happens
to be the designated Lead Prosecutor for the Nuremberg II Trials. Coincidence?
This Nuremberg II Trial shall be supported by 26 and one half million living
Military Veterans which consists of no less than 20 million angry “White Men”
when learning of its existence such as the filing of fhe Mother suit.

NOTICE: To all living American military veterans: the Nuremberg I Trials will
require two honorably discharged veterans from each State of the Union with the
exception of the state of Hawaii. The selected veterans shall serve in the capacity to
participate in the proceedings in Philadelphia when the Nuremberg H Trials convene.
Veterans who are selected statewide should be reasonably positioned to afford the

assignment of judging the legions of listed defendants under similar Military Tribunal
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 173 of 268

Protocols. |

The Nuremberg II Trials are tentatively scheduled to convene in the City of
Revolutions, “Philadelphia,” within the voluntary incorporated Commonwealth of
Pennsylvania after the just conclusion of this Civil Complaint, so help us God.

“Philadelphia” currently hijacked by the Zionomuslin Marxist “Sanctuary
City” Doctrine since the Marxists were cast out of Russia and since have set up
shop in North American Cities under color of the former Democrat Political Party.

In general, to the youth of America, harken to these words: All Language is
Subject to Construction. Experience shows and history proves the prevailing
language was, is, and is to come by custom and practice in the United States of
America, to always be expressed in English.

(In the late 1770's under Colonial America the German Language missed out
by one vote in Philadelphia. The German language is somewhat harder than English
but Germans remain the largest ethnic group in America and Philadelphia had it's
influential German town community.)

This herein complaint submits to the natural flow of a common language and
is written in English, as it should be, because this language has served America
well! One nation under God requires one language under the Republic.

However, Foreign Nations are exhibited in the detailed defendant's list. The
plaintiff is constructed to be the sole owner of the suit by contract as witness to

payment of a registered and recorded $400.00 filing fee.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 174 of 268

Said plaintiff, under contract, reserves in the nature of a first right of refusal
to define any and all anticipatory introduced language constructions from foreign
defendant nations to include domestic actors with dual citizenship and or known or
unknown third party agent provocateurs.

The expressions exist when an idiom is proffered such as, “Its not about the
money” does not apply to this civil complaint.

This herein “case and controversy” is all about “The Money.” LET it be
known and shouted from the gutters to the penthouses that in 26 years of
trafficking in the Federal (Tribal) Courts, never suffering a frivolous indictment for
removal. (Commencing with the Bill Clinton eligibility complaint dated 22
September 1992 and lodged in the USDC, Eastern District of Pennsylvania -
DIGIAN vs CLINTON 92CV-5494 ;US Court of Appeals, 3" Circuit, Philadelphia —
DIGIAN vs CLINTON 93CV-1056 ; US Supreme Court on writ of certiorari —
DIGIAN vs CLINTON 93CV-1056 ) and being repetitiously subjected to the
inherent command and control that reside inside the federal courts, at all strata of
jurisdictions, resulting in obstruction of fair and substantial justice for sport. For
this reason and others the officers of the court state “Just-Us” as opposed to
Justice.

The plaintiff in this matter maybe labeled a “White Man” by some and
“Cracker” by others. The plaintiff could also be identified just as a “person” who

has not been able to secure or uncover justice until now with this new paradigm.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 175 of 268

Reasonably, the previous cases filed by the herein plaintiff did exhibit high
density mass Political Consequences of great magnitude. Nevertheless, the cases at
all times were maintained to employ clearly established United States
Constitutional virtues and declared values which hover, like a nebulous cloud over
the Tribal Courts in name only and while the practice of justice be damned.

Therefore, minorities can forget it when the “White Man” (Rolling Stones)
‘Can't get no satisfaction’. Where is the minorities door for entrance in seeking
after justice.

This complaint surfaces in the swamp as a case of “first impression” because
the plaintiff for the very first time is seeking 'Money Restitution’ and 'War
Reparations' while the nation teeters on the cusp of Civil War (Patience Please,
explained herein below more fully.) By virtue of the term “War Reparations”, it
rightly gives elevation and is translated that ‘All's fair in Love and War.'

The plaintiff is not merely seeking scraps from the master's table. To the
contrary, the plaintiff is unleashing a political tsunami, by design, that no court or
government can escape judgment as the substantial and credible evidence
penetrates then permeates public opinion.

Even the second tallest Jew, Abraham Lincoln Springstein, at 6'4” who
claimed that, “Public Opinion is more powerful than any Army ever amassed.’
Springstein second in height only to Lyndon Baines Johnson coming in at

6'5.”(More on American Jewish US Presidents hereinafter below.)
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 176 of 268

START PLEADINGS

- THE CONTINUING “PHILADELPHIA EXPERIMENT” IN CRIMINAL

 

CONSPIRACY

At all times material to this Information, the Acts or Omissions revealed and
written within, without, or around this instrument, with respect to any and all
named domestic former United States persons, places, or things, or identified
foreign alicn individuals, to include any and all names who have escaped the
immediate jurisdiction of the former United States such as Denise Rich. Denise
Rich (Denise Eisenberg) apart from her contemporary song writing profiles, did
marry in 1966 what had become known as the “Fugitive Billionaire,” Mare Rich
(Marcell David Reich) [Deceased 26 June 2013, age 78 in Lucerne, Switzerland
cause of death-Stroke]

It may be worthwhile to make note* of this sidebar factum that Denise Rich
did give up her American citizenship to flee from the herein plaintiff. Denise can
run for a season but can not hide for a duration and also remains a fugitive forever
complicit to the Hate Crimes of supplying military ordinance to destroy a private
property at 6924-28 Woodland Avenue, Philadelphia, PA. owned by the herein
plaintiff, now lead prosecutor of the NUREMBERG II TRIALS to convene in the
City of Revolutions, Philadelphia, Pennsylvania.

Denise Rich was rewarded a handsome $500,000,000.00 “500 Million

Dollars” divorce settlement. Denise did make large bribes, strike that,
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 177 of 268

contributions to the Democrat Party, to Hillary Clinton's Senate campaign to help
pay for the expense of getting rid of her only New York Senate competition, John F.
Kennedy Jr. and last but not least “The Bill Clinton Library Foundation.” What
are friends for but to come for to Rob, Kill and Destroy Mankind.

IN The Matter of (8 February 2001) US House of Representatives, Committee
on Government Reform. Washington, DC. Titled: THE CONTROVERSIAL
PARDON OF INTERNATIONAL FUGITIVE MARC RICH. The committee met,
pursuant to notice, at 10:15 am, in room 2154, Rayburn House Office Building,
Hon. Dan Burton (chairman of the committee) presiding. SEE: page 2 - 12"
paragraph from top paragraph as follows: (chairman Dan Burton speaking) “Last
night we received some news that I find troubling. Mr. Rich's ex-wife, Denise Rich,
it's been well reported that she gave $1 million to Democratic campaigns over the last
decade. It's also been well reported that she sent the President [Clinton] a letter
asking for this pardon. She also talked to the President about the pardon. We asked
Mrs. Rich, through her lawyer, to answer a number of questions. Last night, we
received a letter from her lawyer [SEE: attached to herein “Mother Infosuit” inline
exhibits] stating that Mrs. Rich is going to take the fifth amendment and not respond
to our questions.”

Later on same document page 7- Chairman Burton states: “Let step back and take
a quick look at why the Mare Rich pardon was controversial.

*In 1983, he was indicted on more than 50 counts of wire fraud, tax evasion,
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 178 of 268

racketeering and violating the Iranian oil embargo.
*He was accused of evading more than $48 million in taxes. It was the largest tax
evasion case in U.S. History.
*He faced up to 300 years in prison if he was convicted on al! counts.
*Mr. Rich fled the country to avoid prosecution.
*He renounced his citizenship and took up residence in Switzerland for 17 years.
| Denise Rich renounced her citizenship as well, Jews have no allegiance to any
country or laws]
*His companies were found in contempt of court and fined $20 million for defying
a judge's order. All told, they paid $200 million in penalties.
*His aides were caught smuggling subpoenaed documents out of the country.
*He was subject of hearings in this Committee in 1991 and 1992, The Bush
Administration was accused of not doing enough to try to bring Mare Rich to
justice. [Suffer this: President George Herbert Walker Bush accused of not doing
enough! President Bush #41 is a closeted Fake Jew of the Synagogue of Satan,
Remember “Yale University” - Skull and Bones? So why wouldn't Bush #41 assist his
fellow Fake Jew, Mare Rich? reasonably to evade prosecution.|

After all why was the Nation of Israel really created but to establish the
“Ultimate Sanctuary City State.” But for to flee to a sanctuary haven from crimes
of murder, indictments, etc.

Suffer this lest we forget that the past becomes the future through the present
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 179 of 268

and have to reboot it all over again, very painful and a time killer.

The name SAMUEL SHEINBEIN! Sheinbein was an American - Israeli
convicted murderer. On 16 September 1997 (Under Bill Clinton de facto
Administration with Bull Dike, Janet Reno, posing as the first female Lesbian
United States Attorney General when she wasn't killing woman & children at
Waco, Texas.) Wikipedia - Sheinbein, a 17-year old senior at John FE. Kennedy High
School in Montgomery County, Maryland, and Aaron Benjamin Needle, a former
classmate from Charles E Smith Jewish Day School, killed Alfredo “Freddy”
Enrique Tello,Jr. They subsequently dismembered and burned the corpse in Aspen
Hill, Maryland, Sheinbein fled to Israel, where he was eligible for citizenship:
Israeli law at the time prohibited extradition of citizens. Sheinbein was sentenced to
24 years in prison by an Israeli court in 1999, In 2014, he was killed in a shootout
with Israeli police special forces in Rimonim Prison after he shot and wounded six
officials and another prisoner with a gun that had been smuggled into the prison.

Bill Clinton's Administration, nothing but a shameful sham and let the
record exhibit show it was the corrupt “Federal Judiciary” that “put Clinton in
office.” After the herein Plaintiff struggled up to the US Supreme Court to block
him from being a presidential candidate; utilizing “Special Extraordinary
Emergency Relief’ measures to prevent him from running as a_ presidential
candidate. Because of Clinton's live constitutional disability, clearly established at

the 14" amendment section 3 with respect to 'giving aid and comfort” to the known
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 180 of 268

enemies of the United States, namely North Vietnam when Clinton was the anti war
leader for the entire European Continent. The choice of “aid and comfort” over
“treason” in the lawsuit. The term “aid and comfort” burden of proof was a slam
dunk because all that is required was that the physical act took place which was
supported by front page news reports in the British Guardian News paper. The
“treason option” was reasonably ruled out because the burden of proof requires
two witnesses. Again, reasonably the two witnesses would have never made it to
court to testify alive because even then (1969) Clinton was raping and murdering
his way through life. Clinton In Britain 1969, was alleged to be enrolled in the
Rhodes Scholarship but only employed the scholarship as his cover and had no
intention to ever complete the program.

TOTAL RECALL: It was First “Lesbian” Lady, Hillary Rodham Clinton,
from inside the February 1993 White House, who provoked US Attorney General
Reno ( Dade County Florida gator wrestler and third string bench warmer after
Zoe Baird and Kimba Wood [Selected to rig the Cohen Case in the Southern
District of New York ) to put down the 54 day siege at Waco, Texas in 19 April 1993
because the damn standoff was taking all the breathe out of Hillary's Heath
initiative. Bull Dike Reno states, 'they were going into Waco to save the children!’
Salvation comes from Janet Reno's rescue with a number 76 body count of men,
women and children. The incident at Waco triggered Reno's ultimate Parkinson

disease by 1995 and eventually Reno gave up the ghost at age 78 on 7 November
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 181 of 268

2016. It's hard enough being a women on earth and identifying in the lesbian life is
triple the norm, Amen!

Examine in North America and the rise of the Communist (Socialist)
Sanctuary Cities. Same concept same Fake Jews. Know this and suffer, behind
every American Sanctuary City is a pedophile Fake Jew running the Cities! | Big
City Philadelphia - “Fast Eddie” Rendell, compromised pedophile, homosexual, lets
not forget the (full montie) a devout cross dresser! These acts were confirmed by
Philadelphia Police and Pennsylvania State Police but officers remained silent to
preserve their jobs and pensions.

How about the Big City of Chicago — Rahm Emanuel compromised
Homosexual from the ranks of the male Ballot Dancers. Rahm, Obama, and
Reverend Jeremiah Wright all brothers in the flesh. The herein plaintiff can't take
any more, Jeremiah Wright was also born and raised in Germantown,
Philadelphia, Pennsylvania. What the heck is it about Pennsylvania's breeding
grounds.

Back to Mare Rich, while in the land of the living, did engage many lawyer
but two(2) titles of nobility “Esquires” named: Scooter Libby and Eric Holder
stand out for contrast (SEE: hereinafter above, below, and around more on these
two(2) Actors, Libby & Holder)

The salt & pepper Libby and Holder tag team, were complicit in the majestic

last literal “hour” of the de facto Bill Clinton Administration of Shame, on 20
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 182 of 268

January 2001 at the 11" hour, pulled off a de facto pardon on behalf of the Fugitive
Billionaire, Marc Rich.

Bill Clinton on 18 February 2001 released an Opinion in the paper that prints
everything that's unfit and slime “The New York Times.” The New York Times is
were the FBI directors all send their leaks. When Bill Clinton, who suffers from a
life long “reverse conscience,” that is to say bad is good, good is bad stated in the
Opinion that “There was absolutely no quid pro quo.” To properly interpret the
true meaning of what Clinton's statement revealed one need only “reverse the
statement” and expose the self-evident truth that it was a “quid pro quo.” Clinton
also tips his hand when he states, “that many present and former high-ranking
Israeli officials of both major political parties and leaders of Jewish communities in
America and Europe urged the pardon of Mr. Rich because of his contribution and
services to Israeli charitable causes, to the Mossad's efforts to rescue and evacuate
Jews from hostile countries...”

That special de facto presidential pardon issued by Bill Clinton to favor Mare
Rich was contrary to the entire Clinton Administration's advise and consent policy
teams even the corrupt Department of Justice “DOJ” took exception to the notion
of a pardon for Mare Rich at the time in late 2000 until early January 2001. The
pardon did have the effect to opened wide the door to release Marc Rich from exile
in Switzerland and to traverse the world on behalf of the Terrorists Nation of

Israel's field of criminal endeavors to injury the world at large.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 183 of 268

Fugitive Billionaire “Mare Rich” is the same “Marc Rich” who provided
- three(3) missiles on behalf of the Clinton's while the Clinton's under de facto status
inside the White House in October of 1996 and post the 1996 General election
results to which Bill Clinton retained his former de facto seat a fresh. That Hate
crime missile attack transpired at the direction of then 1996 Philadelphia Mayor,
“Fast Eddie” Rendell on behalf of “Slick Willie” Clinton at the geographical
location known and registered in the Philadelphia real estate files to the herein
plaintiff. The Philadelphia Fire Department for the City of Philadelphia Fire
Report Local #963000039 Alarm #1776, “Arson” report likewise reflects the owner
of the bombed out high rise structure registered to the herein plaintiff. The City of
Philadelphia Police report 96-12-66934 likewise reflects the owner of the bombed
out high rise structure again remains the herein Plaintiff. The official records speak
volumes but make no mention of the criminal Acts and Omissions by the City of
Philadelphia Police and Fire Departments. One could imagine that Rabbi
Benjamin Franklin of Philadelphia fame and flier of kites who instituted the first
fire department in North America and even took the time to consult with
inhabitants of the 13 colonies to form a new republic and help instruct a
constitution is turning several rotations in his grave site that his beloved Fire
Department is being employed as an instrument of Hate Crimes some 200 years
after the fact. Denise Rich who gave up her American citizenship to flee from the

herein plaintiff; further, any and all who entertain exemption from prosecutions
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 184 of 268

from any attempt to claim a barr relevant to statute of limitations predicated on
these claims which are supported in whole by Crimes Against Humanity,
Conspiracy Against Peace, and Hate Crimes to which there exists no statute of
limitations of record world wide.

At all times material to this information, on or about 21 April 2008, a Civil
Complaint was filed in the corrupt United States District Court for the District of
Columbia, consisting of twenty seven (27) pages, and the case docket was 1:08-cv-
00686, assigned to de facto Judge Henry H. Kennedy Jr., a Bill Clinton judicial
nominee; Plaintiff is a life long advocate for chemistry and recognizes and accepts
the “Chemistry Doctrine Rule” - that scum rises to the top, be it Big Government,
Big Business, or Big Religion. OK, OK, already, every rule is entitled to exceptions!

At all times material to this Information, the rules governing Federal District
Court Judge assignments is known to be on a randomly rotating assignment and
currently with the assist of the computer except when political intrigue is required.
Said, herein immediately above, case demanded extreme complicit criminal
intervention at the “unclean hands” of the Washington DC
District Court, Clerk's office, and Chief Judge whose judgments have been
postponed until now under the prevailing “Storm” known to some as the “Age of
Trump.”

At all times material to this Information, contrary to “good behavior,” the

District Court for the District of Columbia saw fit to risk future high scandals and
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 185 of 268

“FIX” the Judge assignment to gain short term advantage on behalf of McCain and
Obama but shall be rewarded with long term disadvantage prison sentences by the
recorded acts of knowingly, willfully, and corruptly assigning a known corrupt
Judge, so named Henry H. Kennedy Jr. Now, for the assigned Judge, Henry H.
Kennedy Jr. being currently as of this dated filing under the “Age of Trump” comes
forth his postponed judgment prosecution under the NUREMBERG HU TRIALS.

At all times material to this Information, the herein above listed Plaintiff is
no stranger to the “bad behavior” of de facto Judge, Henry H. Kennedy Jr.; can
anything good come from the unclean hands of de facto President, Bill Clinton, a
known serial rapist and mass-murder tag team of Bill and Hillary Clinton, when on
May 15, 1997, Kennedy was nominated by de facto President Clinton to a (HOT)
seat on the United States District Court for the District of Columbia; confirmed by
the Senate on September 4", 1997 and received his de facto commission on
September 18, 1997; he took senior status on November 18, 2011 and is currently in
inactive senior status awaiting active prosecution via NUREMBERG IE TRIALS.

At all times material to this information, Henry H. Kennedy Jr. was party to
the magnificent eight black judges who would meet once a month and unlawfully
hand pick which Clinton “nominated Judges” would corruptly be assigned fo all of
the Friends of Bill Clinton that had been indicted. When Norma Holloway Johnson
was eventually called on the US Senate carpet for her unlawful acts before Utah

Senator, Orrin Hatch, in his capacity as chair of the Senate Judiciary Committee,
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 186 of 268

Norma Holloway Johnson pistol wiped Hatch and threw him aside like some filthy
(menstrual) rag and continued on her way with her “bad behavior.” No white
cracker US Senator could ever tame a black judge or dare bring any charges
against a black person without committing career suicide. In 1993, Orrin Hatch
recommended Ruth Bader Ginsburg to de facto President Bill Clinton knowing full
well Ginsburg was a high altitude Liberal. That recommendation is sufficient to
keep Orrin Hatch out of heaven! Ginsburg recently stated that “pedophilia is good
for little children.” Ginsburg has the distinction of the “Club of 60 Million” as
“Queen of US Abortions” along with Adolf Hitler and Joseph Stalin. The three
“Fake Jews” amigos who facilitated 60 million people to be killed in one life time;
that's not chopped liver!

It should be noted here and now that both Hitler and Stalin killed without
consent. Ginsburg, however, employed a female's main battle weapon of “guile” to
seduce women to give up their children for sacrifice in the nature of informed
consent for the alter of Baal worship! Ginsburg would later remark about the
“Abortion Mill” activities and state, 'l thought they wanted those people dead.' The
herein Plaintiff upon filing the first ever civil complaint against a presidential
candidate so named Bill Clinton, SEE: DIGIAN vs. CLINTON 92CY-5494 USDC
Eastern District of Pennsylvania upon arriving at the US Supreme Court, SEE:
DIGIAN vs. CLINTON 93CV-1056 Orrin Hatch was already complicit in having

Ginsburg installed in 1993 on the US Supreme Court and she refused to recuse on
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 187 of 268

the DIGIAN vs CLINTON case when it arrived in the US Supreme Court. It should
be noted that Orrin Hatch was born like the herein plaintiff in Pennsylvania, and
Newt Gingrich was also born in Pennsylvania and the plaintiff is not through with
his fellow Pennsylvanians just yet.

At all times material to this information, the case 1:08-cv-00686, exhibited
only two(2) defendants, both from the bowls of the United States Senate. The senior
Senator from Arizona State, John Sidney McCain III, and the Junior, de facto,
Senator from Illinois State, Barry/Barack Soetoro/Obama, Jr. to which the
recorded Federal archives support that both Senators had the misfortune to answer
the complaint (1:08-cv-00686 US District Court for the District of Columbia) thus
sealing them forever and a day into concrete before this case and controversy unto
their collective judgments under the Living American Military Veteran's
jurisdictional reach of the NUREMBERG II TRIALS to convene in Philadelphia,
City of Revolutions.

At all times material to this information, the herein above listed defendants,
U. S. Senator, McCain and de facto U. S. Senator, Soetoro/Obama were active
members of an elite criminal Racketeering Enterprise and Corrupt Organization
under color of law and posing as de jure members of the former United States
Senate while simultaneously elite covert operatives of the terrorist Nation of Israel.
What's good for the goose is good for the gander. What happens when there are

just two geese and no ganders? If Paul Manafort is alleged in violation of the
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 188 of 268

Foreign Agents Registration Act (FARA) of 1938 to which Paul Manafort has been
actually charged with FARA by herein defendant, Robert Swan Mueller HI of Rod
Rosenstein's famous Special Counsel for Manafort's connection to work in Ukraine
and various and sundry other violations.

At all times material to this Information, the original U. S. Constitutional
structure defines” The Senate of the United States shall be composed of two
Senators from each State[ U.S. Constitution, Article I, section 3, clause I| —

At all times material to this Information, the composition of the herein above
listed case so dated 21 April 2008, supports that the U. S. Senate represented Fifty
(50) distinct and palpable territories with clearly established boundaries with the
sum total consisting of One Hundred (100) elected people of which McCain and
Obama were present as reflected on the duty roster while campaigning for the
office of President of the United States.

At all times material to this Information the U. S. Senate is registered and
recorded to exist with a constant One Hundred (100) members with the exception
of a vacancy due to death or removal of an individual by expulsion and as such
with only one hundred (100) members in reasonably close relationships due to
regularities of voting and committees meetings, it would be declared almost
impossible not to know or be first hand familiar with any member of the U. S.
Senate body of one hundred(100) persons. Particularly since the US Senate term is

six (6) years in duration and even with over lapping terms every two (2) years
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 189 of 268

exposure and contact with various members is wholesale available to any and all
members.

At all times material to this Information, Now here comes the crux of the
herein above listed case identifying defendants, McCain and Obama, as Siamese
twins separated at birth with McCain being breast fed and Obama found lacking
and malnourished supported by pigment melanin of sorts. Listen up people, follow
the bouncing ball, both McCain and Obama were, in fact, afforded a kind or a type
of due process when the herein Plaintiff, being the same Plaintiff in the 2008 case
listing McCain and Obama as defendants. The due process was served in the
nature of a “NOTICE.” That NOTICE specifically surrendered detailed attention
and did give “substantial and credible evidence” of the Domestic Terrorist Hate
Crimes executed by the ongoing tag team of Bill and Hillary. The Hate Crimes were
facilitated with the Clinton's Legion of associates, for they are many, and that were
executed at various and sundry locations against the plaintiff's properties and
papers and effects.

The major premise attack was found to focus on a high-rise building
recorded as the property of the herein above listed plaintiff. The address location
was 6924-28 Woodland Avenue, Philadelphia, PA. That location started as a dirty-
tricks demolition “HIT” but was compromised by the plaintiff on Saturday 12
November 1996 and by the Philadelphia Police.

Bare in mind the 1996 Presidential general election was on a Tuesday, 5
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 190 of 268

November 1996 and just seven (7) days later comes the “HIT” on the herein
plaintiff after the 1996 election was secured by Bill Clinton. The mindset was this
thorn in the flesh, the herein plaintiff then as now had to be dealt with to remove
any barriers to the up and coming preparation for the 9-11 Attacks assigned to Bill
Clinton from Israel and scheduled for just five (5) years down the road. The
plaintiff started with the private civil complaint of 1992 and by 1993 that case was
shut out of the US Supreme Court; one branch down! Clinton's bull dike, all 6 foot
2 eyes are biue and size 12 shoes too; the former alligator wrestler from the Dade
County Florida swamp before swamp was popular and third string choice for US
Attorney General. SEE: 1993 DIGIAN vs. RENO 93CV-3421. Reno as US Attorney
General made an unlawful interlope into a private civil complaint. The record is
replete that at the US District Court for the Eastern District of Pennsylvania was
represented by the appearance of Clinton's private counsel: Scnader, Harrison,
Segal, and Lewis. The federal judiciary blocked the suit to remove Reno registering
yet still another spike in the future existence of the federal judiciary.

The plaintiff assisted in the Paula Jones Sexual Harassment Suit turning over
all research materials on prosecution of US presidents to the lawyers, Gilbert Davis
and Joseph Cammarata. The actual Philadelphia lawyer who assembled the Paula
Jones Sexual Harassment Suit lived near the herein plaintiff in Haverford, PA and
conversations were shared during the case history when Clinton settled the suit for

more than $850,000.00. His law firm was not happy when his name surfaced
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 191 of 268

because it was a Democratic leaning law firm.

The simple objective of the 2008 case was to have two (2) (McCain & Obama)
of the three (3) (Hillary, McCain & Obama) presidential candidates introduce the
Hate Crime cover up by the FBI and DOJ in Philadelphia. The DOJ and FBI have
been rotten down to the marrow forever, more on the DOJ and FBI hereinafter
below.

The 2008 presidential contest was reduced to three (3) viable remaining
candidates uniquely out of the bowels of the US Senate with no State executive
governors to be found in the home stretch for the actual election in November of
2008. The planning was to force the issue of the Hillary Clinton's Hate Crimes and
make it become a major issue that had to be addressed during a presidential
campaign. Presidential campaigns are known to reveal every pimple and moles on
a candidates face and any other possible controversies still at large that need
exposure.

The main stream media in their corrupt nature covered up everything about
the Clinton's crimes and will soon partake of the Clinton's judgments as being
wholly complicit to all the violations and crimes and denied prosecutions from the
life long existence of the DOJ and FBI under Bill and Hillary Clinton.

Let the record show both McCain and Obama made not a whisper of
movement to expose the Clinton Hate Crimes while under oath of office to do so

which as an operation of law makes them complicit to the Hate Crimes. Richard
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 192 of 268

M. Nixon advises all government officials, “It's not the crime that kills you, it's the
cover up. McCain and Obama knowingly, willfully and corruptly covered up the
Clinton's Hate Crimes. Title 18 U.S.C. Section 4

At all times material to this Information, since silence still speaks volumes
and the defendants, McCain and Obama had their collective punishment
postponed for a season. Now comes the retaliation for the 2008 suit against McCain
and Obama. The retaliation is part and parcel of the vindictiveness associated with
the pedophile community. This vindictive act arrives in the form of Obama's
favorite past time: sending weaponized drones out to attack enemy targets.

The location where the herein plaintiff had stored papers and effects for what
was believed to be a safe haven but turns out to be yet another ground zero. The
location was again in Philadelphia, this second (2"’) attack is delivered at 707 East
Atlantic Street. The date of arrival of the incoming missile was 13 May 2010, early
morning hours. However, not that early that a news helicopter for ABC channel
just happened to be airborne. The Philadelphia horizon never if ever is available to
suffer a large mushroom cloud. Mushroom clouds are synonymous with high
explosive detonations and a weaponized drone is the perfect stealth delivery system
over a populated city such as Philadelphia.

The one thing a soldier in combat is instructed to be conscious of is never, but
never, establish a pattern if you desire not to be ambushed by your adversaries.

The best way to reverse engineer a pattern is to examine any previous or

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 193 of 268

repeat practices. To the saccharine of the perpetrators, McCain, Obama, Naval
Intelligence, DOD and NASA they failed to divert from the pattern and repeat
‘practices of the not too distant previous attack at 6924-28 Woodland Avenue, in
Southwest Philadelphia back in October 12" of 1996. That particular local was in
close proximity of the refineries and airport facilities.

How to measure and calculate forensic identities: The first issue that speaks
out is who was employed to fix the target site. This is first and foremost a military
operation inasmuch as the military has the ways and means to arrange a target
location and completely prevent civilian and property collateral damage. The
outstanding and blatant behavior demonstrates only a domestic or foreign
commingled with domestic military agency could reasonably execute such a format.
NASA was, is, and is to come a military sub-contractor agency that operates under
immunity with criminal intent.

The United States Department of Defense since 1947 remains a subsidiary of
the terrorist Nation of Israel subsequent to traitor, President Harry S. Truman who
managed to be seduced and did take a two million dollars bribe from the Zionists
to recognize Israel.

The controversy was contrary to all manner of cries from staff, cabinet
members, and the Joint Chiefs of Staff, and Congress not to recognize Israel. After
the recognition comes a_ history written in red blood that goes into the ground like

in the days of Cain and Abel.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 194 of 268

When the herein Plaintiff contacted DOD and NASA the response was
silence. The silence speaks but one thing! Volumes of guilt by association. In the
corrupt US Federal District Court for the Eastern District of Pennsylvania
proceedings (SEE: DiGianvittorio vs. City of Philadelphia 96C V-6974) the City of
Philadelphia produced satellite surveillance photos of the plaintiff's property prior
to the attempted Dirty tricks demolition “HIT.” And before the final solution to
bring in three missiles to finish off the high-rise structure.

Those surveillance photos that manifested in court proceedings provide
substantial and credible evidence that a higher governmental authority was at
work greater than the mere City of Philadelphia half wits.

It should be noted here that both target sites suffered missile launches in
populated civil residences, very much similar to Middle East Targeting over civilian
populations. Of course, if an American body count should arise then all hell wood
come out of the woodwork. Demands would storm the Bastille if bodies went down
and lives were lost. However, the precision of the attacks exhibit what could only
be registered via satellite reconnaissance supported by military personnel operating
under specific command protocols within consenting domestic US airspace
operations.

The pattern continues into the practice of two separate and distinct locations
employing similar ordinance. That ordinance displays identifiable patterns that

expose methods such as found at both target sites being the most obvious
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 195 of 268

observation that no identifiable missile components were ascertainable. The
military has at their collective disposal missiles that have no indentation lettering
one word? to deny sponsorship or country of origin.

Further, the missiles are self disintegrating, even the tail fins are vaporized.
The physical damage is present but the specific delivery system is denied
recognition. When seeking after patterns and the same type of ordinance appears,
it becomes a self evident indictment of guilt from the same complicit parties of
interest.

Remember every infantry soldier's instructions, “never establish a pattern or
practice to prevent an ambush.” Within these matters herein described before the
world court of public opinion do not use the same ordinance over again to deny
culpability.

_ Lets now examine the agency or agencies responsible to provide command
and control over the almost identical pattern of attack since the ordinance issue has
been herein settled.

To get clairvoyance clarity, but not to the extent metaphysical understanding;
over these herein matters to support the innocent readers of this unabridged
infosuit where do we notice yet another pattern if not practice.

This time one must travel to Seattle, Washington to arrest a not so publicly
known incident that went down on October the 11" 2001. October the 11" 2001

would calculate exactly thirty (30) days after the infamous September the {1" 2001
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 196 of 268

Attacks. What does the number thirty(30) days have to do with the price of beans.
Absolutely nothing!

Beans aside, from what happened on October 11" of 2001 was that for the
first time in the history of the former United States of America, being in excess of
two hundred (200) years, a US Attorney was murdered in the line of duty. His name
is relevant and worthy to be named and therefore brought to recognition in these
proceedings and as such the name is: Thomas C. Wales.

Thomas C. Wales, on the evening of October the 11" 2001, was at work in his
basement study working before his computer on his paperwork, when six shots
penetrated his basement window which incident resulted in taking his life.

The same Thomas C. Wales just happened to stumble onto a criminal matter
that involved
the Israeli Mossad in Seattle. Who just happened to break in or shall we say were
invited by Naval Intelligence to help themselves to a Navy Ordinance Depot.

The Naval Depot was constructed on an island of which Seattle has many
islands. To gain access to the island there exists no bridges or roadways; one must
by necessity take a boat or barge to land on the island. The island must have been
intended to afford greater security than a Depot constructed on a main land
location. But when you have friends in the Naval Intelligence like Senator John
McCain or Alien wops (Without papers) like Obama you have absolute accessibility

hands down and no need to grovel like some common thief in the night.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 197 of 268

What pray tell are the Israel Mossad doing in Seattle that finds them inside a
secure Naval facility? Could it be the Mossad are present to obtain surplus Navy
Beans that need shelf storage rotation?

Guess what specific material ordinance was available for the pickings? Give
up? Then wake up and all hands and feet on deck for the answer! The Israeli
Mossad were on board to abscond away with nano-thermite. What the hell is nano-
thermite?

The nano-thermite was a the most critical element for the successful attack in
New York City to vanquish, that is to say make two world class building towers
disappear within almost nano seconds.

First, lets mentally travel back to Seattle, what is the logistical transportation
requisites? We examine the material volume needed to bring down, at free fall
collapse, of the World Trade (twin) Towers elevated above water level in excess of
one thousand feet from grade.

The collapse, or better stated, the dustification (Cf. Judy Wood) of matter
consisted of a free for all fall whereby the material components, of which were
legion in their molecule sub-structures, were mysteriously converted to nano-dust
in the midair decent. Leaving precious little visual residue for the buildings foot-
print and even less volume for the cleanup work details.

Even the lay person has the viable capacity to extend one's imagination as to

how much nano-thermite would be needed to accomplish the task of taking out the

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 198 of 268

mega volume of matter. Further, engage the imagination in terms of transportation
of over three thousand (3000) miles to arrive at the target site. Are we talking how
many tractor trailer loads?

Now factor this into the equation, was the Navy Depot Island in Seattle,
Washington the “only facility” that stock piled that volume of nano-thermite? Or,
was the remoteness of prying eyes a determination to go the 3000 mile distance to
remain solvent from disclosure. Nevertheless,
this 9-11 Attack involved many in house domestic treasonous seditious actors to
which the 26 Million Living Military Veterans have an inescapable obligation
under fiduciary, not to mention our live obligation under oath to support the
Constitution. Who better than the Living Military Veterans within America to
conduct an American style Jihad to round up these domestic and foreign alien

murderers.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 199 of 268

 
Case 2:19-cv-04532-MSG Documenti1-1 Filed 10/01/19 Page 200 of 268

CIVIL PROSECUTION of PENNSYLVANIA

JUDICIAL BRANCH in WASHINGTON, DC

“THE PRUNING”

Motive as to why all the Judges in Pennsylvania are listed as Defendants!
How does one justify assigning defendant status to every single member of the
Pennsylvania Judiciary? Could it be there are no decent Judges in existence in their
collective rank and file? The civil prosecution of Judges are a coming attraction of
sorts. This civil prosecution is not levied to determine guilt or innocence, but rather
to demonstrate the Judiciary as a “Beast of Burden System” over the heads of the
inhabitants resulting in a denial of fair and substantial Justice.

All language is subject to construction and the herein Plaintiff, who owns the
Infosuit, a.k.a. “The Mother of all Federal Lawsuits”, defines the proper
metaphysical interpretation of the legal cabal vs profession.

The following: All Law is Jewish Law, and All those who Practice the Law
are Practicing Jews subject to the Prosecution thereof.

Similar to guilt by association for every Esquire, Attorney, Lawyer. Counsel,
Solicitor, Barrister, Litigator, Attorney-at-Law.

Was it not the Ancient Hebrews, under the jurisdiction of Moses, that were
given the law of the “Ten Commandants?” Did not the same Ancient Hebrew

“scribes” (Teachers of the Law) expand the “10 Commandment Laws” over and
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 201 of 268

over again so that when the Messiah, Christ, arrived He found 613 laws on the
books. No man could keep the legion of laws in Ancient Israel created by the
Ancient Hebrew scribes, similar in motive to the massive volume of
unconstitutional United States IRS Laws manufactured by the hand of the Zionist
Elite to plunder a free and industrious people in North America unto economic
distress.

This massive increased volume of laws by the scribes (Teachers of the Law)
was introduced as a control device to command authority over the population and
to maintain job security since only the scribes could read or write.

‘LESSONS of GENESIS 18:26

So as it was in the days of Abraham and Lot his nephew, so it is today. The
Veterans today in these pleadings do ask God the creator, up front and personal, if
there be found fifty righteous Judges within the Judicial Branch of Pennsylvania,
will you save the entire J udiciary of Pennsylvania for the sake of the fifty righteous
judges? As in the past, because God is not a man that he should lie, if fifty righteous
judges are present in the judiciary then God will spare the entire Pennsylvania
Judiciary!

But suppose the fifty righteous judges lack five, will God still save the entire
judiciary? And the answer is the same as it was in the days of Abraham, yes, the
God of Abraham will save the entire Judicial Branch of Pennsylvania for the sake

of the forty five righteous judges.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 202 of 268

Then the question arises what if only forty righteous judges are present, will
you spare the entire Pennsylvania Judiciary because the Lord God is the same
yesterday, today, and forever and the answer is yes, God will spare the entire
Branch and not destroy it like the fig tree which bore no fruit.

Just suppose if only thirty righteous judges are found, will the God of
Abraham still spare the entire judicial branch and again the word of the Lord God
responded in the affirmative to save the entire judicial branch.

In hope against hope, suppose only twenty righteous judges were found,
would the God of all creation still spare all the judges in the Pennsylvania court
system? Still again it was a firm yes for salvation for all the judges in Pennsylvania.

The Veterans did ask God not to be angry for all the questions, but suppose
only ten of all the judges be righteous, will you still have mercy on the entire
Pennsylvania Judiciary? Then God spoke on account of the ten, I will not destroy
the Pennsylvania State Judiciary for the sake of the ten, but back in the days of
Abraham the ten represented Abraham's nephew Lot and his wife, his daughters
and their husbands, that together make up the ten righteous to be spared out of the
City of Sodom. But where is the ten today within the Pennsylvania State Judicial
Branch?

For there is not ten to be found, and as it was in the days of Abraham when
Lot and his family were safely removed from Sodom, that fire and brimstone

rained down to destroy the City of Sodom and it was no more.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 203 of 268

Who are the keepers of the law and law interpreters of today? What are their
collective sins over the nations today? Have the days of Sodom and Gomorrah
come again to American soil for a visitation? How did the Homosexuals gain
entrance to the alleged courts of right standing? Are the spirits of the actors of the
JFK, MLK, and RFK assassinations of the same spirit as the 9-11 actors?

What happens when one receives, accepts, or claims any tifle? ‘That person is
identified as a certain specific practitioner. As like one who is identified as a
member of Organized Crime, such as a Mafia figure, it matters little if that person
is just assigned to count the money for the Mob or is employed as a driver for bank
robberies or given over to the assassination work.

Also, on the topic of counting, what have we to do as a nation when it comes
to those who count the votes? Was it not in one established voting district in
America where the “total registration of voters” in that district totaled 6500+-
voters and how is it Barack Obama was able to obtain 20,000 votes in his tally of
votes when the highest possibility in that district could not exceed 6500 votes. In
the Sanctuary Sin City of Philadelphia in 2012 concerning votes cast. “In 59 voting
districts in the Philadelphia region, Obama received 100% of the votes, with not
even a single vote recorded for Romney. (A mathematical and statistical
impossibility? ) Better yet no one really has to show up to vote anymore, after all
what good is a City Machine if it can not make votes out of thin air.

Further, if a homosexual is identified in a nation such as Saudi Arabia, that
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 204 of 268

homosexual could be executed for his outed posture. Those identified in the legal
realm who participate in matters such as the Warren Commission or the 9-11
Commission are subject to complicity of massive crimes with imunity.

Throughout history from the days of the Ancient scribes, those whose hands
have been lent to all manner of legal interest are not positioned as of this Infosuit to
be civilly prosecuted only, but to be set up for capital prosecutions relevant to
treasonous and seditious acts and omissions to be addressed under the
NUREMBERG IL TRIALS. Understand, the herein civil prosecutions are a thin
veneer over the criminal NUREMBERG IH TRIALS.

Now comes the awakening that is recognized by the “Living American
Military Veterans” that have troop numbers (26 million strong ) under their wings
to give flight and carry substantive change to the nation in waiting.

This prevails because America's problems are remote and too deep for any
possible political solutions. The remedy can not arrive in a political format because
the Lawyers and Attorneys are in command and control of all possible political
solutions, or it would never have accumulated to this level of corruption.

That is to say Lawyers and Attorneys can not be trusted to maintain balance
in their ranks, which reeks of an understatement, because human nature is
recorded and known to be a constant hostile contest of self-interest prevailing over
fair and substantial justice.

Arlen Specter, Zionist “Attorney,” assumed the role of a major cover up
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 205 of 268

artist for the Warren Commission's JFK assassination probe in 1963. At the
recommendation of Representative Gerald R. Ford (POTUS #38), whe was then
one of the Warren Commissioners, Specter was selected to be Chief Investigator for
the Warren Commission.

A “Keystone” position in the cover up of the JFK assassination even though
Specter was born in Wichita, Kansas and not in the “Keystone” State of
Pennsylvania. Specter went to the West Philadelphia Yeshiva, “University of
Pennsylvania”, founded 1740 by Rabbi Benjamin Franklin of kite fame.

That exposure to Philadelphia schools seduced Specter, a Democrat, to return
to run for Philadelphia District Attorney as a Republican “switch hitters” because
the Democrats hated his guts and he did assume office in January 1966 -1974.
Specter did serve in the US Air Force (state side) in the capacity of an Officer in the
Air Force Office of Special Investigations during the Zionist created korea War.
North Korea after the alleged Truce remained an Israeli client state until President
Trump set the North Koreans free from the Zionist/CIA captives in 2018.

Specter graduated Yale with a Law degree in 1956, and was denied Skull and Bones
membership because of Zionist ties!

Among many things, “Attorney” Gerald R. Ford (POTUS #38) was present
in Dallas, Texas during the JFK assassination which in later life he finally confessed
to being there after denying his presence in Dallas. What was never confessed was

that along with Gerald Ford for that “Big Event” [JFK] was Richard M. Nixon
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 206 of 268

(POTUS #37), employed at the time with Pepsi Cola, along with then CIA, George
Herbert Walker Bush (POTUS #41) and his 17 year old dyslectic son George
Walker Bush (POTUS #43).

In support of every single Presidential Election in the Former United States
being absolutely rigged in advance since President Herbert Hoover's (POTUS #31)
election of 1928, suffer this: What would be the possibility of four men, with guilty
advance knowledge, to show up in Dallas, Texas on Friday the 22™ of November
1963, in an observation location watching the JFK assassination and later in life all
four men would graduate to become the President of the United States? The answer
is — another mathematical and statistical impossibility.

Back to the future: Arlen Specter did forward to FBI Director, J. Edgar
Hoover (LBJ referred to Hoover as his Faggot) in 1963 a list of 300 individuals who
had the misfortune of honestly volunteering to surrender a statement to the FBI of
what they observed on or about Friday 22 November 1963, the day when JEK was
eliminated in Dallas, Texas. |

The herein Plaintiff did employ the technology known as “Reverse Speech”
( Hidden Messages in Human Communication). The technology was utilized some
50 years after the fact of the JFK murder. The case opportunity surfaced in a
conversation between Lyndon Baines Johnson and J. Edgar Hoover.

The conversation was conducted in the White House over the phone lines of

that day. That exact conversation is still available in the LBJ Presidential Library

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 207 of 268

in Texas. With the Hoover “Reverse Speech”, one may clearly hear J. Edgar
Hoover state in the conversation to LBJ the following: “I Make You, I Kili Them
all”.

That amazing Hoover statement some fifty years later reveals a material fact
that escaped world exposure but surfaced in “Reverse Speech.” FBI, Hoover,
indeed did kill all 300 names on the Specter “HIT LIST.” This reverse speech is like
eaves dropping on the Presidential candidacy of Donald J. Trump with modern
technology which de facto President Obama did commit before and after the 2016
presidential election.

The results of Hoover's aggressive 300 murders to silence any and all
potential witnesses was a reward by LBJ to have a special White House Rose
Garden Celebration in May of 1964 for President LBJ to announce that Hoover
would be FBI Director for life by executive ORDER. Hoover died in May 2™ of
1972 at 77 years of age before his lover Clyde Tolson died, April 14 1975 who was
his life long partner and Deputy FBI Director under J. Edgar Hoover. (SEE: more
| hereinafter the forensic dissection of the FBI).

It is the people from the rank and file legal population, as it is written, that he
that sows the wind reaps the whirlwind. This herein “Infosuit” represents the
whirlwind and commingled with President Trump's “Storm” equates to Big, Big
trouble for the legal agents in government positions of control.

The out of control Judiciaries, State and Federal, were already suggested by

 

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 208 of 268

Thomas Jefferson who was one of the founding father authorities from 200 years
ago who knew the truth that would eventually need to be addressed.

To make matters most severe, the Communists who were cast out of modern
Russia, have set up shop in North and South America afresh.

A Career Communist activist, one of the sole remaining German Nazi agents
who still remains active from WWII, is George Soros. Even the Devil gives good
gifts to his children such as long life.

Zionist George Soros is bankrolling all Communist Cadre in North America
with elite Zionist Bernie Sanders (Pied Piper to the minds of our weak youth) and
tag team opportunist, Bernie's wife, Jane Sanders, taking up the rear guard post.

The Zionists are generating the orchestration of yet another world movement
by imbedding many conditioned zombies into the void that was created as
collateral damage by Trump's 2016 presidential campaign that laid waste to the
former Democratic Political apparatus.

Soros's neo-movement is seduce targeting some auxiliary elements of the
“Never Trumpers” menagerie to feed their collective resentment against the de
jure President, Donald J. Trump.

The Sores plan is to enslave North and South American inhabitants under
color of political activism and then reduce the general world population from 7
billion down to a manageable half billion in concert with Zionist Bill Gates and

Pedophile Warren Buffett of Rent-a-Boy Ranch fame in Texas.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 209 of 268

That Rent-a-Boy ranch is where Antonin Scalia's throat was slit from ear to
ear by a 12 year old boy tasked to serve as a pedophile circuit actor, but due to
Scalia's reputation as a rough rider pedophile, the 12 year old boy took exception to
Scalia's behavior and took him out.

Scalia was a high ranking Supreme Court Justice and mysteriously no
autopsy was performed, allegedly at Sealia's wife's request, and the death report
was given over the phone. There is no smoke apart from fire! Behold, the Pedophile
Kingdom at large in an effort to cover-up their sidebar tracks.

The “former America” where it's Military Veterans were always tricked into
fighting for what was, is, and is to become an elaborate ruse unless the “Living
American Military Veterans” wake up and consolidate their field of forces.

The 10" plank of the Communist Manifesto is “Free education for all children
in public schools.” The major premise of public schools was to introduce by
indoctrination training to young boys the need to fight for their country. A very
sinister plot, but it worked efficiently and currently remains active in many nations.

Since the days of British Israel agent, Abraham Lincoln Springstein, who in
1860 engineered the first American Civil War with the covert motive to recapture
the Americas back under British Israel rule and to return the profits of a vast
continent back into London's treasury.

In 2018, North America's general population by design is divided down the

middle to conquer the nation. Only the “Living Military American Veterans” have

 
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 210 of 268

the greatest personal stake in the land that constitutes sufficient motive to
consolidate an opposing power force to bring salvation to the Military Veterans and
their families and the rest of the inhabitants.

North America teeters on the cusp of armed conflict rolling towards a
tentative second Civil War. The overt Lawyer and covert Homosexual Zionist,
Abraham Lincoln Springstein, may be dead and gone but his spirit lives through
the image and likeness of the modern Great Zionist, Bernie Sanders, who took his
honeymoon trip to the Soviet Union and Communist Cuba.

No one rightly wants Civil War except the Communist interlopers posing
under the guise of Fake Socialism who have the thirst and the will to light the fuse
and run.

Many of their Manchurian candidates are trained to take hold of the vacuum
void of the former Democratic Liberal Party occupying dumpster space without an
expired license.

Stop - Examine the eyes of Alexandria Ocasio-Cortez and see for oneself and
behold the glaring image of the former manufactured fake candidate who seduced
the nations, Barry/BARACK Soetoro/OBAMA.

To correct the wounds of the past, the sins of the fathers must be exhumed to
the surface afresh. The JFK assassination must be put to the test to expose the
Judiciaries role in the massive cover up. MLK and RFK require a real forensic

autopsy to bring resolution.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 211 of 268

The Warren Commission and the 9-11 Commission must be subjected to
fresh prosecutions to quell the fires of contempt against the truth. The fake Warren
Commission, an assembly of treasonous attorneys that injured all Military Veterans
of which John FE. Kennedy served in the US Navy and was killed by his own.

The Warren Commission as the carbon copy of the 9-11 Commission, are
both fake operations stacked with Attorneys to bring injury to more Military
Veterans.

What should we say of the 1.6 million United States Engineers when only a
handful of them signed a petition to protest the fake conclusions of the 9-11
Commission? The majority of Architects and Engineers are conscious of the
substantial and credible evidence but remain frozen and static to protect their jobs
and pensions by remaining locked in the closet.

The vehicle to accomplish these outstanding subject matters is the hovering
NUREMBERG II TRIALS which are to convene in the City of Revolutions,
Philadelphia, Pennsylvania under the authority of the front and center “American
Living Military Veterans.”

The resurrection of NUREMBERG Jurisdiction is what is required to
remedy the injustice everyone knows is in place and festering. Only the “American
Living Military Veterans” have the resident force in hand to execute Command and
Control to provide the Military Tribunals with the ability to dispense Swift

Wholesale Justice.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 212 of 268

 

Mother Suit - Additional Defendants:

Carol Ann Mueller, Esquire

8 Hathaway Circle

Wynnewood, Pa. 19096

Email: carol.mueller2@verizon.net

Commonweaith Land Title Insurance Company
1700 Market Street, Suite 2110
Philadelphia, Pa. 19103 (Parcel No. :88-4-4626-00)

WAYNE SHADOW, LLC a Pennsylvania
limited liability company,

by its Managing Member

ASHLEY L. MUNZ

Property 3434-3456 Weymouth Street

Ms. Ashley L. Munz

423 Avondale Avenue
Haddonfield, NJ 08033

Email: ashleymunz@yahoo.com

Deborah C. Munz
423 Avondale Avenue
Haddonfield, NJ 08033

Patricia G. Munz

William C. Munz

Jean R. Carron

Frances Barford

Predrag Filipovic, Esquire
1735 Market Street, Suite 3750
Philadelphia, Pa. 19103

Tel:267 — 265 - 0520; Fax:215 - 974 -7744
PA BAR ID: 312568
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 213 of 268

Lee M. Shlamowitz, Esquire
Land Title Building

100 S. Broad Street, Suite 920
Philadelphia, Pa. 25110
Tel:267-908-5058
Fax:267-388-3780

Email: Lee@PillyBuzLaw.com
www.PhillyBizLaw.com
Member of PA & NJ BARS

EQC NINE PENN CENTER PROP
Mailing Address:

STE A400

1735 Market Street

Philadelphia, Pa.

19103

LIB LIMITED PTNSHIP
A51 MANAGEMENT
Suit 1300

100 S. Broad Street
Philadelphia, PA

19110

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 214 of 268

GERMANY

Julius Caesar
Gave the Name
'GERMANIA'

“DEUTSCHLAND UBER ALLES”
‘GERMANY ABOVE ALL

Introduction For Assignment of Blame on the German Government

My immediate parents consisting of my earth Father, Americo Vespucci
DiGianvittorio, married to his wife for a term of 49 years and representing the
herein Plaintiff's Mother, Elissa DiSalvatore/DiGianvittorio, were both descendants
of the Houschold of Rome under the Julian gens unto death as a result of pressure
from the Israeli Mossad. This pressure was applied to family members after a
lawsuit was lodged against William Jefferson Clinton on 22 September 1992 within
the United States District Court for the Eastern District of Pennsylvania.

The lawsuit traveled to the “current” United States Supreme Homosexual
Court. The lawsuit had impetus and threatened the removal of the de facto Clinton
administration from the presidential seat of power in 1992.

Every word written or expressed in the pleadings from the District Court, 3"
Circuit Court of Appeals, and to the “then” US Supreme Court was instructive
unto prophecy, but who could bear it.

However, the pedophile dominant and corrupt United States Federal

Judiciary saw fit to obstruct, hinder, and impede the merits of the case and
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 215 of 268

controversy to prevent Clinton's removal from office. The rest is reduced to history
until these pleadings are lodged to realign history.

Bill “Slick Willie” Clinton was the keystone for the success of the September
11, 2001 attacks. Israel was committed to keep Clinton in office so that Israel could
execute the 9-11 attacks against mankind and achieve their collective objectives.

It should be noted and recorded “HERE” that de facto United States
Attorney General, under the de facto Clinton Administration and Dade County,
Florida resident Bull Dike/ Alligator Wrestler/ third string choice for US Attorney
General, Janet Reno, coming in at six foot 2, eyes of blue and size 12 shoe.

The common theme in the herein “Infosuit” is that, “a man is always judged
by the woman he keeps.” If a man is a serial abuser of women, then he is compelled
to install or hire women in high positions. First to assuage his guilt over his abusive
nature against women in general, then to revel over the woman's downfall having
been subject to extensive pressure in a high demanding office inherently and
exclusively designed for a man to endure and survive.

This procedure was followed through by Janet Reno as a text book
demonstration. The suit against Bill Clinton in 1992 - DIGIAN vs CLINTON 92CV-
5494 J. Lowell Reed; was, for all in the land of the living first and foremost, under
the specific nomenclature defined as “private civil complaint”.

Clinton utilized Private Counsel (Schnader, Harrison, Segal & Lewis

[Alumni- Lewis “Scooter” Libby] at the U. 8. District Court for the Eastern

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 216 of 268

District of Pennsylvania during the entry level at Philadelphia, as would be
expected, employing private counsel for a private civil complaint.

That private counsel (hired by Bill Clinton) introduced to the court that the
case against Clinton was a case of first impression, which means it had never been
seen before of record and no case history was available. That first impression
factor, not being on any radar, worked in favor for Bill Clinton's defense and
against the moving party's prosecution with zero precedence to exhibit. Nada!

The private civil complaint was directed against a U. S. presidential
Candidate. The court pleadings asked for a declaratory judgment to prevent Bill
Clinton from continuing as a presidential candidate for the United States.

Much resistance was in play because the stakes were centered around the
German and Israeli investments in the September 11, 2001 attacks against “We the
People of America” and the “Living Military Veteran of America”.

Panic! The case was well introduced and had some teeth on merits sufficient
to draw blood, it had to happen! Not on account of any personal opinions,
hypothetical, abstract, or generalized grievances but on clearly established bedrock
law, 14" Amendment, section 3. The “happening” was to be postponed to a later
date to unleash an unimaginable reaction.

SEA CHANGE! When, by the moving party, the case was appealed to the 3"
Circuit Court of Appeals, guess who came to dinner? NO, not Sidney Poitier, he

was distracted and busy on some movie set!
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 217 of 268

It was the newly appointed US Attorney General, Janet “Bull Dike” Reno,
making an unlawful appearance in a “Private Civil Complaint” and using the
Department of Justice “DOJ” to handle the case for Clinton at tax payers expense.

Did the DOJ interlope in the “private civil complaint” of Paula Jones vs
Clinton case? Answer, NO!

That unlawful interlope by the Department of Justice in 1992 is a mere
forecast of the resident deep state corruption supported by the Federal Judiciary
that condoned Janet Reno to continue shielding Bill Clinton at any cost.

From that moment on, the case was taken over to an engineered conclusion
and complicit to favor Germany and Israel, the evil twin brothers, under the dome.

In hope against hope, DIGIAN vs RENO 93CV-3421 was lodged to dislodge
the absolutely corrupt Department of Justice (DOJ) as a reservoir of Zionist
occupation. The rest is history after the U. S. Supreme Court denied the writ of
Certiorari.

As the one door was slamming shut, The Newt of U. S. Congress (Gingrich)
was opening a new portal in the 1994 conquest of the U. S. Senate and U. S. House
of Representatives with his “Contract with America.” All the flurry of the events of
Arlen Specter rigging of the impeachment results before the actual impeachment
trial culminated in the Clinton Impeachment for naught. Gingrich did not want to
remove Clinton, the basis being that the Clinton scandals would continue to play

out in favor of more seats for the Republicans.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 218 of 268

The herein plaintiff is not through with Gingrich, for he caused many
problems for America and his behavior is directly attributable to his being raised in
a household where a lesbian sister was manufactured by his mother. Motives
stimulated by environmental conditions, within the family of origin, makes for
social deficits that chase after careers as high as the U. S. Speaker of the House.

IN search of a decent man in the entire Clinton Impeachment travesty, one
comes to mind who was open enough to have more serious crimes submitted to the
House Articles of Impeachment. His name was David P. Schippers of Chicago.
However, he was overruled because the U. S. House wanted to go home for
Christmas vacation! That put the Clinton matter into the “DEEP STATE” freeze.
Now comes the thawing of the habeas corpus; prepare for the ungodly stench.

Continuing and Further, It is well known that Ancient Rome did share a close
territorial frontier with the Ancient Germanic Tribes. Romans gave lift to
civilization as the Germanic Tribes were content to maintain and consent to a
barbarous status quo outside the loop of conformity towards developmental
progress.

The descendants of Roman authority and Germanic Tribes would morph into
a proficient modern people. Both cultures were composed of hard working and
industrious populations in all the sciences and innovations of designs and cultural
expanse.

The one weakness inherent within the German culture was the misfortune of

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 219 of 268

the inability to possess reasonable leadership over the culture for thousands of
years.

In ancient Rome it was the German slaves that separated from the main slave
body revolt under Spartacus, creating a divide and conquer episode first
introduced by Philip II of Macedon, Alexander the Great's Father, that destroyed
all of the Spartacus Slave rebellion in Rome, 71 BC.

Hereinafter below, other historic revelations expose the German perennial
matter of leadership up to and including, Chancellor of Germany, Angela Merkel,
and the rule of immigrant infestation unto chaos and division by design.

THE NUREMBERG H TRIALS LEAD HIGH CRIMES PROSECUTOR
AND THE HEREIN CIVIL COMPLAINT PLAINTIFF ARE DUAL
CHARACTERISTICS EXPRESSING ONE AND THE SAME anCHARGES
THAT:

At all times material to this information, the designated term of
“GERMANY” a.k.a “GERMANIC TRIBES” is to include the current ”Federal
Republic of Germany” whose principal place of existence remains in the modern
EUROPEAN Territorial Jand mass a.k.a. EUROPEAN CONTINENT;
EUROPEAN UNION | European Union - “If they can keep it.”....Samo, Samo that
Zionist, Rabbi, Benjamin Franklin stated after leaving deliberations of the secret
Constitutional Convention of 1787 when leaving Independence Hall in his native

Philadelphia, Pennsylvania and approached by Philadelphia resident, Mrs. Powel,

 
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 220 of 268

who ask Rabbi Franklin, “Well Doctor, what have we got, a republic or a monarchy?”
Franklin responded, “A republic, if you can keep it.” |

At all times material to this information, the herein dual (Criminal and Civil)
defendant, “Federal Republic of Germany”, was and remains a Zionist client state
for more than 1000 years, earth time, under the dome.

This dilemma was a result of the Germanic Tribes being the last man
standing as a non-state nation until 1871 when Germanic/Prussian Tribes
consolidated and capitulated into becoming a nation state.

[For 800 years plus, from the ghetto to the top of the dung pile, Zionists
gained power and wealth under the non-nation status of the Germanic/Prussian
Tribes. The Germanic territories served as a ”Zionist Incubation Hive” because
there was no central control of the Zionist expansion activities to enslave mankind.

In 1871 most of the German states unified under the Prussian-dominated
German Empire. After the German consolidation of 1871, it became apparent to
the Zionists living in Germany that it would become necessary to create plans for
World War I.

The war plans would provide the trip ticket to leave Germany proper and
start from scratch a new independent country. The Zionists actually betrayed their
host Germany by abandonment and jumped ship to come under contract with
Great Britain a.k.a. British Israel.

That Zionist transfer to the British was to lay the foundation for the future
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 221 of 268

sanctuary Nation of Israel since their base of operations was exposed unto daylight
in 1871 Germany.

Britain was the top gun world wide and had the right stuff to knock out the
Ottoman Turkish Empire Holdings throughout the middle east where Palestine was
situated and wherein which Israel was to become the Zionist's prize target.

The German Empire after World War I was transformed and replaced by the
parliamentary WEIMAR REPUBLIC 1919-1933 [“If you can keep it.”] The
WEIMAR REPUBLIC was systematically undermined by the Zionists who at that
zone of time were in control of International Finance which caused the German
folk to be eaten alive by man made hyperinflation combined with harsh World War
I Reparations Payments.

So much for leadership since no WW I adversaries of Germany were able to
set foot on German soil, and Germany came out with the short end of the stick
resulting in reparations combined with the afterburner of hyperinflation!

To rid the German people of their first republic, an “Austrian,” not a
German, took power in 1933 of the German Folk.

He is known as the third greatest Jew in World History, third to Moses of
Egypt, second to Jesus of Nazareth, and so Adolf Hitler of Austria became
Chancellor of Germany in 1933.

Simultaneously in 1933, Rabbi Franklin D. Rosenvelt became the United

States President to usher in Zionist/Socialism. Since 1932, General Elections in the

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 222 of 268

United States avoided, in part, the term “Communism” which had started to
acquire a bad connotation like a rotten taste in the mouth.

This required a reboot into the term Socialism unto the quagmire of
Liberalism which devolved downward to Political Progressive Liberalism.

Rabbi Franklin D. Rosenvelt became the second Zionist/Jewish President
after the first Zionist, Rabbi Abraham Lincoln Springstein in 1860.

Rabbi, Abraham Lincoln Springstein, worked directly for British Israel in
the United States. The scheme of 1860 was the third and last attempt by British
Israel to recover the lucrative American colonies since the initial quasi defeat of the
War of Independence in 1776. The second reboot to recover the American Colonies
was the War of 1812. After the American Civil War of 1860-1865 the efforts to
recover the American Colonies ceased because Rabbi Abraham Lincoln
Springstein's wife, Mary Todd, a devout drug addicted woman, pulled the trigger
that killed her husband and in turn caused the third and now final attempt to
recover the American Colonies.

Her role was to assign blame to her devoted drug pusher, John Wilkes Booth.
Two body guards stood positions to the exterior entrance to the staircase leading to
the second floor Presidential Box and another guard stood at the top of the stairs
outside the Presidential Box. Like Jack Ruby/Rubenstein, after John Wilkes Booth,
both men were well known to the guards and their passage through to their

destination was unimpeded, to say the least.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 223 of 268

Mary Todd needed her drugs and needed it now! Booth was assigned to be
Mary Todd's carrier for drug resupply. As soon as Booth entered the Box, Mary
pulled the trigger, and just as fast Booth realized the sting operation and jumped
for his life and yelled out to the General and his wife seated with the president and
his wife Mary Todd. That same general and his wife were placed in a mental
institution after the shooting incident for safe keeping, so as not to alter the
government narrative and so is the case in modern America with fabricated
conclusions of events.

The rest is the manufactured historical lies like JFK, RFK, MLK, George
Patton, 9-11, and on and on and when it stops nobody knows for sure.

Mary Todd had had enough of her husbands homosexual affairs at her
expense and made the plan to eliminate the cause of her addiction one way or
another!

GERMANY, THE ONGOING CONSPIRACY WITH ISRAEL

From in or about 740 AD the Khazia Empire was firmly situated and
commanding the foremost trading position of the medieval world. The empire had
almost everything, wealth, an army, and kept control of vast territories. The only
thing missing was a religion. One finds it possible that if you start out under the
spirit of an atheist, that spirit will reside in many generations and repetitiously
surface over time and half times unto the ninth and tenth generations.

The King of the Khazars sent out ambassadors into the world to find a

 
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 224 of 268

suitable religion so that the empire would not be found lacking any good thing.

Of all the religions available, the one religion that the Khazar King was
seduced into embracing was one from the lying tongue of a disassociated Rabbi in
need of money. The religion that befell the Khazar people was Rabbinic Judaism.

That so called conversion into Rabbinic Judaism has decimated tens of
millions of lives across the plains of time and half times. As Kingdoms shifted
powers, the White Russian became very powerful and they eventually adopted
Christianity. Between 965 and 969 the White Russians conquered the capital Atil
and effectively destroyed the Khazar state.

The Khazar fragments could only migrate to the west since they had plenty of
bad blood in the east since the days of plunder, rape and murder. The Great Wall of
China was constructed as a result of massive plunders by the former Khazar blood
decedents. With all that rape and plunder some of the evolved Khazars morphed
into the Ashkenazi Jews who possess all the known diseases of mankind in their
collective blood lines. A fitting tribute to mass murders.

The largest settlement of the migrating Khazars first landed in Poland and
became the largest consolidation of the migrants. The next or second largest
settlement settled in the land now called Germany. In the Germanic Tribal
territories there existed no central state until 1871.

This open culture of unconsolidated Germanic Tribes fostered expansion of

population and wealth for the future Zionist from about 1000 AD to 1871, just over

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 225 of 268

800 years of settlement in German territory proper. The amplification of rapid
wealth came out of the Jewish ghetto of Frankfurt am Main, Holy Roman Empire,
when Mayer Amschel Rothschild was born in 1744 in the Judengasse, the Jewish
ghetto of Frankfurt am Main, Holy Roman Empire.

The name Rothschild in Yiddish language means Red Coat as in the heraldic
Coat of arms. From Germany's interior a banking cabal spread that swallowed all
of Europe and then beyond via deceit and deception, the hall mark of Fake Jewish
presence in all matters great and small.

The Germanic Tribes could not do enough for the Ashkenazim cabal when in
1822 they created the “Emancipation Edict” that guaranteed “Fake Jews” in
German territory all the civil rights enjoyed by German Folk, providing a
sufficient leg up from the prevailing ghetto.

Now Suffer this: Germany was the only country in Europe which did not
place restrictions on the “Fake Jews,” ‘even extending them refuge' after they had
to flee Russia after their first 'Communist Coup' had failed in 1905.

That turn of the century ACT of dual criminal compliance alone dictates day
light COMPLICITY for all to observe. Stop, and contemplate this symbiotic
relationship going forward, unchecked, spanning the territorial world with
unparalleiled vindictiveness whose motive is but to come and rob, steal, and destroy
mankind, without ceasing.

The “New York Times” in 2018 gave celebration that its main beneficiary had

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 226 of 268

stated that with the anniversary of 100 years, Communism resulted in a wonderful
body count of 100 million souls murdered. The New York Times has only printed
everything that is unfit to print and remains the premier gray ghost of genocide.
(WWI, WWII, KOREA, VIETNAM, MIDDLE EAST, AFGHANISTAN ETC.)

With the likes of a most recent landing of a queen bee flying in the openness
of a strategic window of opportunity in Time at the Times, that is to say, one
Maggie Haberman.

Maggie had first to practice her art at other minor bee hives, the likes of
Zionist, Rupert Murdock's NEW YORK POST, (a 1976 acquisition of US $30.5
million), then a lateral transfer to equally yoked Zionist, Mortimer B. Zuckerman,
owner of the NEW YORK DAILY NEWS, then back to the NEW YORK POST,
then tripped into POLITCO for a season only to fly to CNN in 2014 to suffer the
title of political analyst. [Please forgive thou me, but typing “analyst” an epiphany
separated the plaintiff's cerebral Rolodex into uncharted reverse rotation space and
the extraction “anal” from analyst could be an interpolation identity not recognize in
modern NEWSPEAK. Maggie may now be deemed the forever NEWSPEAK Zen
master. The herein plaintiff shall be eternally indebted to the “Maggie” NEWSPEAK
Zen Master of the Journalist Universe for triggering the true unadulterated definition
of the term “analyst.” The plaintiff's humble thanks, Zen Master.|

Nevertheless, Maggie made the grade and warranted entrance into the Tower

of Babel, The New “Pork” Times, who just happened to set up a hive within the

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 227 of 268

gray ghost of genocide and a suitable place for her journalistic eggs to hatch.

Maggie's claim of other sources being sanctimonious remains a benchmark in
the fading Journalistic saga, which is to be written in granite stone at some
undetermined time and place similar to the stars imbedded in the sidewalks of
Hollywood with the exception of Donald Trump's damaged star!

The plaintiff embraces the following: One is better off to strike a relationship
with, and receive more honor together with a serial rapist and killer like Bill
Clinton or a mass exterminator like Bibi, (Benjamin) Netanyahu, than to associate
with a journalist. Bill and Bibi as bad as they are, only impact small sectors of
people, whereas the journalist can impact seven(7) billion people with mere words.

Since arriving in the neighborhood of the NEWSPEAK forum, the Jewish
male journalist comprises one reasonable strata level of deceit and deception. But
when a Jewish female journalist enters into that journalistic craft, she becomes
seven (7) times the hell the Jewish man could ever become. After all, who raises
Jewish men to manufacture the “Jew Deep” phenomenon found under the dome?
If you ventured to indicate their Jewish Mothers, you would be correct, accept two
stars on your paper and sit back down at the back of the class.

NEXT, BACK TO THE FUTURE: What is observed here at random times,
consistent with the first law of Quantum Mechanics, is the definitive ongoing
incestuous relationship between the supportive German host and the parasitic

“Fake Jews ” in order to conquer all of mankind and bind them into perpetual
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 228 of 268

mindset slavery, or shall one address it as NEWSPEAK under Orwell's 1984!

As it is written, the Leach has two daughters, their names are give and give.
Shame on the German Folk who repetitiously consent to conform to such outrage
by its Leadership and including, as exhibited in 2018 by Chancellor Angela Merkel,
an immigration policy to infiltrate and weaken Europe's strength, without ceasing.

J ust as a leopard can never change it's spots, nor can an Ethiopian change his
color, neither can Merkel change as she was raised a Communist in East Germany
and is alleged to have been given the frozen sperm of Adolf Hitler for her
conception, which shall be addressed in these proceedings in order to quash all
rumors of such, or have them cemented for review and judgment in the future. You
may take the East German out of East Germany but one can not remove the Stasi
in her.

Obama & Merkel see eye to eye, but the world is politically blindsided or
blurred as to what Frankenstein like source created them to roam the earth for
public consumption in the first instance.

Under the herein plaintiff's “Cannibal Doctrine,” it is clairvoyant to accept
that Cannibals can and do recognize other cannibals in crowded rooms.

At all times material to this information, experience shows and history
proves, German and Fake Jew relationships are part of the world terror landscape
and their commingled efforts rain harm to all who breathe.

At all times material to this information, Germany did manufacture 5 to 6

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 229 of 268

stealth submarines for Israel. Who buys shoes and then does not at least try them
on? Israel is smoking up all seven seas with immunity blowing up oil tankers under
the provision of a “No Fault Crime” spree as their manifesto.

At all times material to this information, German ectoplasm remains stuck as
Israel's CLIENT STATE, just as Lee Harvey Oswald, unbeknownst, was a Client
State to the CIA, only to be accused in history as the killer of John F. Kennedy. Two
wrongs can never make “one” right.

At all times material to this information, LET the jury eat the herein meal,
provided by the plaintiff, made from the solid meat of self-evident facts presented
on the table of the court's banquet. LET the jury have their collective stomachs be
full of the presented substantial and credible evidence that Germany and the
Zionist/Ashkenazim Jews have and are cemented into a life long relationship. And
that relationship is causal to all of the immediate and long term injuries and
damages consisting of, in part, Hate Crimes, Crimes against Humanity, and
Conspiracy against Peace unleashed against the herein Plaintiff for the last twenty
five (25) calender years.

The Plaintiff's claim is replete with being specifically denied any remnant of
due process and has rightly transferred assignment of blame to the State and
Federal Judiciaries which shall suffer much for their many deeds.

The capacities of the State and Federal Judiciary are to perform on demand

as gatekeepers when called upon to rig a nefarious act on behalf of their Zen

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 230 of 268

masters, the Zionist “DEEP STATE.”

The current appraisal of the term 'DEEP STATE” as of this “Infosuit” filing
was promulgated by Secretary of State, Mike Pompeo. Pompeo is not a Holocaust
denier, is not of record a Birther Movement denier, but ranks number one as a
“DEEP STATE” denier. Reasonably, can any one deny anything that they are not
intimately a party to?

The real deal comes from the Plaintiff's claim of being denied loss of
property, papers, and effects devoid of any just compensation whatsoever. The
known right to due process is clearly established and written in the Fifth
Amendment occupying the perennial and unchanging Constitution for the United
States of America, To Witness: nor shall private property be taken for public use,
without just compensation.

At all times material to this information, The herein plaintiff introduces yet
another Doctrine already named “THE SHEKEL DOCTRINE.” The core
connection or linkage as nexus of intense relevance arrives within the term Money.
Money or the love of money remains the root of all evil. The Zionists have aquired
a monopoly interest in the love of money to a detrimental fault.

The Zionists are lovers of money, and it is the money, in continuity of
finances going from one place to another place to achieve a particular result which
is material to prove the connection for the assignment of blame to Germany and

Israel.
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 231 of 268

Now comes, “THE SHEKEL DOCTRINE,” the terms and the protocol
provisions are outlined as follows: One Shekel = Complicity; Two Shekels =
Conspiracy; and Three Shekels = Gotcha, Your out of here!

That is to say, even if a miniscule amount of money is transferred and that
money is traced to a criminal operation or Criminal Act, then the supplier of the
money, in the first instance, is guilty and complicit to the recorded and registered
crime as in a chain conspiracy where each link is assigned guilt in the operational
scheme.

At all times material to this information, the bedrock expression that
represents the crux of the material facts resides in the manner and means of the
conspiracy that provided the money to execute and conduct the crimes at a great
distance from Germany and Israel into the North American Continent.

At all times material to this information, the major premise of the overt
ACTS against the herein Plaintiff's civil claims for loss of private property, papers
and effects and more are reverse engineered to the Genesis or Fountainhead of all
manner and means of violations against mankind to include the herein Plaintiff.

The German Folks have had to endure and suffer under their various and
sundry leaders for no less that seventy two (72) years. The number 72 commences
the end of the Zionist World War II saga and then commences the payment of WW
II War Reparation a fresh. The War Reparations extracted from the pockets of the

German Folk are extended to the hands of the Zionists in waiting. The 72 years of
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 232 of 268

German distribution of monetary resources has, in part, provided money for the
Zionists to corrupt the governments the whole world over, and to export terrorism
on every continent for profit.

At all times material to this information, one must suffer to have the plaintiff
introduce the forensic detailed autopsy examination unlike the John F. Kennedy
autopsy matters or the Vince foster autopsy matters and so on and so forth, but a
true, correct, and complete autopsy in the nature of an affidavit type discovery
supported by a declaration of facts on the signed off record.

At all times material to this information, now to peel back, not the humble
onion which would be an easy task, but instead the dominant and authoritative
mighty artichoke. The artichoke is most resistant to give up its leaves without a
fight. Likewise and even more resistant is the tag team of Germany and Israel.

At all times material to this information, On or about 17 July to 2 August
1945 the Allied Forces gathered at Potsdam Conference concerning the
unconditional surrender of Germany.

Then the Paris Peace Treaties in 1947 opened the discussion about War
Reparations. The results demonstrated that Germany was to pay reparations to
Israel and the World Jewish Congress for confiscated Jewish property under
Nuremberg laws. “However, no reparations were paid for killed Jews during the
Holocaust. Why would that be?

At all times material to this information, it is said that all! world history is

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 233 of 268

cyclical. The cycle has come full circle to commence all over again. The herein
Plaintiff in these pleadings is claiming War Reparations from both Domestic States
within the purview of Continental United States and Foreign Alien Countries, in
particular Germany and Israel, for utilizing military ordinance on private property
within the Continental United States at 6924-28 Woodland Avenue and 707 East
Atlantic Street both locations in Philadelphia, Pennsylvania.
THE DIRTY-TRICKS DEMOLITION HIT ORDERED BY HILLARY CLINTON

The times and places are as follows: Saturday, 12" of October 1996, Israeli
Mossad Agent, “Fast Eddie” Rendell, a devout pedophile, homosexual and
accomplished cross-dresser, originally from New York State but summoned to
Pennsylvania by Zionist Mossad Agent, Arlen Specter to violate Pennsylvanians.

The major handler for Zionist Israel was none other than Arlen Specter in
the John F. Kennedy “Big Event” assassination; RFK, MLK, and the 11 September
2001 Attacks to name just a few massive criminal operations against the peace and
dignity of “We the People” inhabitants of North America and the people of South
America.

THE OBJECT OF THE SCHEME AND ARTIFICE

The plaintiff has lived and relived this event a thousand times in an effort to
attempt to recover loses and regain stolen or destroyed wealth, and as surely as the
sparks fly upwards, it shall not bode well for all the individuals and governmental

agencies complicit in these massive crimes since President Donald J. Trump has

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 234 of 268

introduced his Executive Order 13818 on 21 December 2017 TITLED : Executive
Order Blocking the Property of Persons Involved in Serious Human Rights Abuse
or Corruption. This Executive Order will be employed to take all property and
assets from all the entities that violated the herein Plaintiff to include
Pennsylvania, New Jersey, and New York.

The three(3) aforementioned States are dominant “Zionist Territories” on the
East Coast and New Jersey represents the North American Mossad Headquarters
with in excess of 20,000 operatives roaming around with fake identities plundering
here, there, and everywhere. The same was utilized during the 9-11 Attacks nation-
wide, coast to coast, and north and south, to include assassination squads consisting
of two men and one woman. The Executive Order 13818 is part and parcel of the
“STORM” about to be unleashed worldwide.

COMMENCE THE SCHEME

On Saturday, the 12" of October 1996, Fast Eddie Rendell was the City of
Philadelphia Mayor. On the day in question under Mayor Rendell's administration,
the City of Philadelphia was caught red handed in the Criminal Act of attempting a
Dirty-Tricks Demolition “HIT” without a demolition permit and undercover,
because no NOTICE of due process was ever given. How does one demolished an
abundantly sound structure? Only in a covert manner as executed by the City of
Philadelphia under “Fast Eddie”’Rendell at 6924-28 Woodland Avenue,

Philadelphia, Pennsylvania 19142.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 235 of 268

And every reader of these pleadings, SUFFER THIS, only a Jewish person
would risk heaven and hell to pull off a criminal act that had no chance of ever
succeeding. The entire rotten scheme has been magnified 55 million times over
since 1996. That magic number of 55 million represents the number of expulsions
required to fix America.

Even after the City was officially shut down in Federal Court by Senior
Judge, Donald Van Artsdalen with a recorded restraining ORDER against the City
of Philadelphia on 15 October 1996 (SEE DiGianvittorio vs City of Philadelphia
1996 CV-6974), Lo and behold, only a Jewish person of low intrigue would be so
contemptuous as to defy a federal judge's ORDER on the same day, 15 October |
1996, as it was issued.

This behavior from the Jewish Community at large bears witness why the
Jews have been expelled 121 times through world history and North America will
top out at 122 expulsions.

That Demolition “HIT” scheme was hatched and incubated by Mother
Superior, Hillary Rodham Clinton. On or about early October 1996, before the
1996 general election for Bill Clinton's second term for president, Hillary used an
unsecured phone in her White House residence in Washington, DC. to place a call
to Mayor of Philadelphia, “Fast Eddie” Rendell. The call was intercepted by Israeli
intelligence since at that time Bibi Netanyahu, similar to Barack Obama, had the

entire White House wired against its occupants with impunity.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 236 of 268

The intents and purposes of the call was to stop the herein plaintiff by what-
ever means necessary because the herein plaintiff continued to attempt to remove
Bill Clinton from the office of president and was concurrently visiting the United
States House of Representatives in order to seek out the Speaker, Newt Gingrich to
assist with in depth Articles of Impeachment against Bill Clinton.

The City of Philadelphia has established the known 12th Police district
located at 6448 Woodland Avenue, Philadelphia, Pennsylvania 19142. That is only
five(5) blocks up the street from the designated Israeli Target Site at 6924-28
| Woodland Avenue 19142, registered and owned by the herein plaintiff.

The Philadelphia Police Report 96-12-66934 and the Philadelphia Fire
Report #963000039 Alarm #1776, Arson. All bear witness that the herein plaintiff
is the registered owner of 6924-28 Woodland Avenue, Philadelphia, Pennsylvania.

On a fresh fall Saturday morning, the 12° of October 1996, the herein
Plaintiff and a process server, Robert Daniels, traveled from a suburban office
location of LAWTECH, at 318 South Fairview Avenue, Upper Darby, Pennsylvania.
19082, to the new LAWTECH offices at 6924-28 Woodland Avenue 19142.

The new offices were still under current renovation construction. Upen
arriving at the 6924-28 Woodland Avenue location the herein plaintiff and process
server, Robert Daniel, were shocked and taken aback by what was found at the
Woodland Avenue location.

The new installed security cyclone fence around the parking lot was cut down

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 237 of 268

and a 50 ton truck crane was rolled on the new repaved parking lot. Upon
processing the visual trauma unfolding, the plaintiff attempted to yell at the
twenty(20) man plus demolition crew fo get off the property immediately or the
police would be summoned, but to no avail whatsoever, as though they owned the
property.

Next, the plaintiff rushed to the massive front door assembly only to observe
that the door was cut open with chain saws. After negotiating and passing through
the chopped up main front door debris, the Plaintiff managed to rush up to the 2"
floor to secure one of the newly installed phones only to find that the phones had
been removed and believed stolen.

The next instinctive move by the plaintiff was to run down to the corner
Getty Gas station located at 69th and Woodland Avenue. The Getty Gas station was
known to have pay phones on the premises. After reaching the pay phone the
plaintiff called the City of Philadelphia police and stated what had occurred.
Because the plaintiff was an officer in the Army, the plaintiff requested the officer
of the day or the ranking officer in charge to be notified that his presence was
deemed a necessity because of the criminality unfolding.

The Philadelphia Police responded to the authoritative request and a Police
ranked Captain arrived at the incident with an additional five(5) squad patrol
vehicles.

Reasonably, when the Police arrived at about midday, they were found at a
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 238 of 268

loss by the plaintiff's description of events. One could endeavor to step back and
look at the situation and first imagine that the construction crew were just working
on a Columbus Holiday Weekend to get a jump start on the week's activities.

Reason could arise in the police's personal mindset: could it be what the
plaintiff has claimed and that it is his property and it is about to be demolished
without consent of the owner? Why won't the Police weigh in favor of the property
owner? The other factor to contemplate would be: is it possible that a nefarious
crime was being undertaken in broad daylight as a distraction ploy? The entire
matter was laced with suspicion from the police's point of view as to what move
would be the right move. One can always temporarily postpone a demolition, but
allowing the wrong move and demolish something, who pays for the
reconstruction?

Another factor set up by the criminal Jewish mindset of “Fast Eddie”
Rendell, was that on a Saturday, the government offices are closed for the weekend.
The Police could not get a verification as to the status of the demolition one way or
another. But on a three day Holiday weekend like Columbus Day Holiday,
everybody is at a great distant away. Even if the City is on Fire no one is leaving
their short vacation time.

The entire time from the initial arrival of the plaintiff and process server to
the location, the demolition crew did not miss a beat and kept on keeping on. The

crew was preoccupied with the purpose of assembling a 150 foot of a crane boom

 

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 239 of 268

attachment. The crane had to leverage a steel ball to hit a 100 foot high rise
structure for demolition since they obviously had no access to nano-thermite which
was employed by the Israeli’s at the World Trade Towers destruction.

Interestingly enough, the Israeli's having been caught removing by theft the
nano-thermite from a Naval supply depot in Seattle, Washington some 3000 miles
away is incorporated here into these pleadings. In 1996 the World Trade Towers
were already scheduled to come down, in New York, a mere five(5) years down the
road, almost to the month on the 11" of September of 2001 Attack.

The entire remaining day was fraught with the plaintiff trying to persuade
the Police captain to shut down the demolition crew. The Captain was not fully
embracing the plaintiff's constant badgering to stop the attack on private property
and at one point threatened the plaintiff that if he didn't shut up he was going to
place him in the squad car. The situation was tense and the Police were static and
immobile to render a decision one way or another.

Then, on or about 5:15 pm in the late afternoon of that bright clear fall
Saturday, the plaintiff acquired one of those epiphanies that spoke to him and said,
“Ask the demolition crew foreman sitting on the truck crane if he had in his
possession a demolition permit issued from the City of Philadelphia.”

The epiphany was transferred to reality and the plaintiff shared details with
the Captain in charge and the officer stated that was a good one, as the plaintiff

and the Captain march over to the foreman sitting on his throne atop the truck

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 240 of 268

crane.

When the Captain demanded to see the demolition permit from the foreman,
‘t was then that the foreman rendered a sheepish smile and stated, “Don't have a
permit.” With that good news for the Plaintiff and the bad news for the Foreman
the Captain yelling, “Get the hell down from the equipment and close down this
operation immediately.” Saved by the bell!

That evening the plaintiff's own construction crew was called in to close up
the front door section to prevent entry and the plaintiff stationed armed guards to
prevent looting.

That Saturday evening of the 12" of October, will be a day that will forever
live in infamy and forever change the mindset of the plaintiff's planning for future
events. Then on the same evening of the 12", the Plaintiff started making a lawsuit
to file in federal court asking for a temporary restraining order (TRO).The next
day, the 13" of October, the plaintiff called his neighbors who had two row homes
attached to the high rise building that housed the Gentile Holocaust Museum on
the first floor of the structure. The plaintiff convinced the two brothers, who both
owned separate row homes, to join in the lawsuit as co-plaintiffs. The brothers
agreed and provided the deeds to their homes to show proof of ownership for the
court papers. The plaintiff prepared the lawsuit all day and night from Saturday
evening through all day Sunday the 13" and all day and night on the Columbus

Holiday of the 14" of October.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 241 of 268

On Tuesday, the 15" of October 1996, the first day the courts were open after
the Columbus three day Holiday weekend, the plaintiff arrived at the Federal
Court House at 6" and Market Street Philadelphia, Pennsylvania with his staff and
the two brothers listed as co-plaintiffs .

The plaintiff arrived early as the clerks were just arriving. The clerks were
familiar with the Plaintiff because of the lawsuit activities against Bill Clinton since
September 22" of 1992 that started the ball rolling. The constant pressure over the
years by the plaintiff over the years which caused Hillary to eventually claim that
there was a vast right wing conspiracy trying to remove her husband from the
office of the president. The herein Plaintiff was behind most of Hillary's verbal
claims but the plaintiff was not right-wing or vast in his capacity and not
conspiratorial because everything was done above board in plain sight of the courts
that were charged with recording the events. The problem with Hillary was that
she understood the merits of the case against her husband, de facto President Bill
Clinton. The subject matter would some day come home to roost.

On or about 8:00 am the plaintiff put down the $125.00 money order as per
the local court rules stipulated for the filing fee. The paper work was filled out and
signed. The clerk of Court 's placed a call at the counter so that the plaintiff could
hear the conversation with the City of Philadelphia solicitors office and informed
them that they had a lawsuit asking for a temporary restraining order(TRO) and

that if they were not down at the federal court house within the hour the court

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 242 of 268

would issue the TRO.

The next process was the City Solicitors’ arrival in a tour de force of some
seven men and one woman. All parties of interest were informed that they would be
taken to the assigned senior Judge, Donald Van Artsdalen conference room.

On or about 9;30 am, the parties arrived inside the large conference room
and everyone was positioned to take a seat at a very large long conference table.
The judge was way down one end of the table. The City Solicitors were seated
opposite the plaintiff with one co-plaintiff on each side of the plaintiff.

Once the judge formally opened the discussion, it became apparent the City
of Philadelphia wanted to argue to have the case remanded down to the state court.
That would be the equivalent to having the judge send a young man accused of
murder home to his father for punishment.

The conversation was to reveal that the City got caught red handed trying to
execute a dirty-tricks demolition “Hit” on private property while using a federal
holiday for cover, without due process; plane and simple enough, and no permit is
issued of course when doing something unlawful. You are not going to pull a
traceable piece of paperwork such as a demolition permit.

The plaintiff's claim was supported by a City of Philadelphia Police report
that confirmed the facts of the incident. The cause that permitted the plaintiff to
enter the federal court was based on the federal question of due process found in

the 5 amendment. You need to give due process NOTICE if you are going to

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 243 of 268

demolish a private property structure, and a day in court to show cause why
demolish a perfect sound building should be destroyed.

The City slicker Solicitors desperately wanted the judge to move the case out
of Federal jurisdiction to the Philadelphia state Court of Common Pleas. They
argued that this case was better suited in state court and not in federal court. What
the Solicitors were unaware of was that one greater than their seven man staff had
been raised up and was sitting across the table from them.

Now, the judge was a senior judge and had been around the court many times
and by assessing the conversations the case was starting to really smell bad of real
collusion apart from any Russian collusion. The stench is such that the judges body
language was thinking, why should I get in the cross fire of a politically charged
contest? He could say,' I want easy cases, I am a senior judge for God sakes.’

In one instance, the City out of desperation had the solicitors forward one
License and Inspection personnel to show a photo of the building which showed
that at the very top of the building, which appeared according to the L&I person,
to have one loose brick, if that! The judge viewed the photo and stated the building
looked in good shape to him. Next, the same L&I person stated that there were
taxes due on the property in question. The coherent judge snapped at the L& I
person and stated, 'You mean to tell me the City of Philadelphia demolishes
pbuilding because taxes are due?’ That shut down the L&I person for the rest of the

conference as he slumped in his chair.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 244 of 268

The conference was going round and round and the moving party plaintiff
was not any sort of card player but it became apparent the judge was getting
restless and fidgeting in his seat and could very well give the City what it wanted,
which was to remand the case to the state court and that would end up in a formal
dismissal of the claim.

In 1994 the herein plaintiff just happened to represent Orenthal James
Simpson in federal court in Les Angeles for 13 weeks during O. J. Simpson's trial
of the century. The one thing the plaintiff came away with was the art of playing
the race card! Was it mentioned heretofore that the two co-plaintiffs just happened
to be black co-plaintiffs and they just happened to be seated on the plaintiff's, right
and left side making the perfect Oreo cookie? So much for lasting impressions at
court. It did not escape the plaintiff that white federal judges are very uptight when
possibly being inferred to as not being balanced enough when issues of race are
present in the court room.

The plaintiff's evaluation was to strike and strike swiftly at the heart of the
matter. With that calculation the plaintiff got up out of his seat with the two black
co-plaintiffs who remained mute throughout the conference and remained seated
while the plaintiff physically pointed the finger of judgment at the senior judge way
down at the end of the long conference table and made a statement that was
prepared before the foundations of the earth were formed.

Statement: Your Honor, you know as I know that the City of Philadelphia has

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 245 of 268

a pattern and practice of going into minority neighborhoods and plundering their
property rights without due process, to witness the Move Fire Bombing incident on
Mothers Day 1985 that the entire world watched on TV. Well everybody present in
the conference room observed the blood rush away from the senior judges face.
When he recoverede his composure the Judge stated, “Your right Mr DiGian” and
then stated, “You have your restraining ORDER against the City of Philadelphia.”
He then immediately wrote down in his notebook and further stated that we will
hear this case on Friday the 18" of October in open court. That was like an instant
replay only three days after the conference decision and the case was assigned for
court. Then the judge made every Solicitor present repeat his ORDER that the City
of Philadelphia is not to touch the plaintiffs properties. The solicitors all stated yes
your honor, we understand the City is not to touch or damage the properties. The
conference ended later in the afternoon after about six hours of non stop arguments
and no pit stops for anyone.

Needless to say the plaintiff walked down the terrazzo floors inside the
federal court house physically whistling Dixie with the two black co-plaintiff at the
side heading for the freedom door with the TRO in hand and completely wiped out
from precious little sleep for three days. But is was all worth the extreme effort to
keep the devil from crouching at the door.

The plaintiff reached home base ready for a restful and well deserved

slumber. The plaintiff was just about to hit the bed when a call came in and it was

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 246 of 268

from one of the Co-Plaintiffs, who was a school teacher and stated, ‘Your not going
to believe this but the demolition crew just hit your building punching a 15 foot
hole in the side of the 100 foot high rise and slicing one corner of the building from
top to bottom.’

Trauma on top of trauma without ceasing. The plaintiff dragged him self out
the door and drove down to the damaged building to see the damage just as was
reported over the phone. Then the plaintiff drove down to the Federal court house
where six hours were spent working out the settlement, and was now back at the
same location, but the judge had left for the day according to his clerk who also
stated the case was scheduled for Friday and there was nothing to be done that late
afternoon.

On the 18" of October, a Friday, the TRO case was scheduled and the City of
Philadelphia under Mayor “Fast Eddie” Rendell now claimed the building was in
imminent danger of collapse, but at the time it was not known that the Clinton's
had already threatened the senior judge not to proceed with the case, or else. It was
later discovered that Rendell himself, in contempt of the federal judges ORDER
not to touch the buildings, ordered the building to be “HIT” and to willfully
render the building in imminent danger of collapse for the case in federal court.

From the 15" of October till the 22° of October the City of Philadelphia
Police Department stood guard while the entire contents of the high rise property

was stolen using tractor trailers day by day with the full protection of the Police.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 247 of 268

After the building was emptied, The then Fugitive Billionaire Mare Rich
purchased, then acquired three missiles from Israel to have them launched at the
private property of the herein Plaintiff on or about the evening of the 22" of
October 1996.

When the alarm at the 12 District was sounded in the evening on or about the
22" of October, relating to the explosion followed by fire at 6924-28 Woodland
Avenue. In which the Fire Department had guilty knowledge and knew in advance
what and when the explosion was going to be ignited. Time to explore and expose
just how criminal the “Sanctuary” City of Philadelphia concept really is.

THE LIVE FIRE MISSILE ATTACK TEST
FOR THE WORLD TRADE TOWERS

On the evening of the explosion, guess who was the good neighbor next to the
plaintiffs private property at 6924-28 Woodland Avenue. When the plaintiff
purchased 6924-28 Woodland Avenue the good neighbor sold electricity until the
new electric service was installed in the high rise structure.

This is too hard a question to ever determine because it is outside the loop of
conventional thought. The answer is a “North” Vietnamese Colonel. South
Vietnamese, yea, but a “North Vietnamese” and a former military officer to boot.
Don't ask, don't tell how the hell he passed through immigration officials, and
ended up in the Woodland Avenue area in America!

Maybe, as it is written, politically nothing happens by accident. Well he was

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 248 of 268

more than welcomed because as a North Vietnamese soldier he was no doubt an
expert on missile technology. The expertise develops after being ruthlessly bombed
over and over again without ceasing by missiles, bombs, and artillery because the
United State Military when the herein plaintiff was there in 1967-68 during the
North Vietnam Tet offensive before and after the offensive the American military
used massive amounts of missiles on North Vietnam. It was that expertise that
determined that a total of three(3) missiles were launched at the high rise structure
on Woodland Avenue.

The missiles similar to artillery rounds have distinctive sound frequencies
and a trained ear can discern incoming as opposed to outgoing. It just happened
that the location were the only high rise structure resided became the immediate
zone of interest of missile impact.

The first missile fell short and landed at ground level but hit he construction
truck crane and destroyed an expensive piece of construction equipment. It
completely blew the engine and transmission attached clear out of the chassis a
great distance. Some say clear across the four lane roadway of Woodland Avenue.

According to the in-house missile expert imported from North Vietnam the
remaining two missile hit the building on the top floors and after the massive
explosion the structure erupted in flames of fire then converted into great balls of
fire.

Missile experts are hard to come by in West Philadelphia these days and his

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 249 of 268

report was conclusive. There are no secrets in the intelligence trade, the missiles
were known to be supplied by Israel and purchased by Zionists Fugitive billionaire,
Marc Rich on request by Hillary Rodham Clinton. The same man Marc Rich who
married in 1966 singer and song writer Denise Rich.

The motive was a reasonable one for Mare Rich who desperately needed a

presidential pardon from the lowest of the low and de facto President, at that, one
Bill Clinton at you service for a sizable donation to the foundation was all ears and
open pockets.
(Just as when # 41. George Herbert Walker Bush and his dyslexic 17 year old son
#43. George W. Bush, #37. Richard M. Nixon and #38. Gerald R. Ford Jr. had
guilty knowledge and knew in advance JFK was going to be assassinated on
November 22, 1963 in Dallas, Texas. How else would all four men know to be in a
room observing a president being murdered and then compute how the same four
men would end up being U.S. President.) Yes, the Fire Department arrived in a
flash, only five short blocks away, But then the order was given to the firemen to
charge the hoses with water but do not put any water on the blaze and do a burn
baby burn.

What happened next as witness by many neighbors, was while the firemen
were standing around and singing KUMBAYA and dancing at the curb side waiting
for the building to burn to the ground in a free fall of ashes. Think how similar to

what was designed to occurred at the base of the World Trade Towers where a 1100

 
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 250 of 268

foot in elevation structure composed of dense construction materials were reduce in
free fall seconds to dust. Nikolo Tesla Technology at work for sure!

Behold, yea, even the The World Trade Towers are also incorporated into
these pleadings for resolution and judgment of the guilty parties, for they are
Legion, and there are many guilty to be judged.

Whenever something is going down unlawfully it is typical that criminal
complicity eventually backfires. The Fire Department were looking for a cheap way
out to degrade a private property building in perfect shape that they had no
business bombing in the first instance. In order to reduce it to ashes and thereby
reducing the cost of removing the volume of debris.

What with all the deliberate and minutia criminal planning and scheming by
the City of Philadelphia Administration under “Fast Eddie” Rendell and his co-
conspirators in the Fire Department and eventually the Police capitulated.

Nevertheless, the building turned into a massive 100 foot towering blast
inferno because God himself intervened and in His anger stirred up the wind
because that particular building was in fact dedicated to God the creator.
Everyone knows the story, sow to the wind, reap the whirlwind.

The building was over a 100 foot above street grade. The exterior was solid
brick walls and who ever ordered that structure to be built specified and paid extra
good money to have bar sand transferred, back in the day, from New Jersey sand

pits and cross the wide Delaware River by barge because there were no bridges yet

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 251 of 268

across the Delaware River.

The Ben Franklin bridge was the first major bridge that opened on July 1“ of
1926 followed three years later by the “lesser” bridge that opened on August 14,
1929 called the Tacony-Palmyra Bridge.

With that bar sand aggregate any contractor will tell you it makes a strong
bond forever. Take a look at any Roman aqueducts that have not had the stones
removed by plunder. Many of those aqueducts were built some 2500 years ago and
still solid and in place. The mortar joints at 6924-28 Woodland Avenue were very
strong but could not compete with the extreme temperature heat. The interior was
all wood construction from the basement up to the roof. The basement vertical
timbers were a whopping 36 inches square. Hard to come by timber that size in
more modern times, those tree sizes were cut down a long time ago.

With the towering inferno raging the Fire department had to make an
emergency call to the Philadelphia Police because they were very worried that the
fire was going to get out of control and take out the entire residential blocks around
the fire location.

The Police came in that night, as witnessed by the immediate neighbors who
conveyed the events to the herein plaintiff the following day, and the Police had to
go door to door evacuating woman and children for fear of losing the entire
neighborhood. (Total recall: 1985 “Mother Day” May 13" of 1985 the “Move

Incident” in West Philadelphia. The City of Philadelphia bombed the roof of the

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 252 of 268

Move Compound and the World Wide News watched in horror as the City of
Philadelphia suffered a burn baby burn! The body count was 11 dead men, women,
and children. Who pray tell was the District Attorney in Philadelphia in 1985, if
you guessed “Fast Eddie” Rendell, you guessed right. “The City that bombs you,
Philadelphia!” |

(A friend of the herein plaintiff was on a cruise ship in the Pacific Ocean in
the mid to late 1980's and they met a couple on board from Australia. As the two
cruising couple got acquainted over meals the friend of the plaintiff casually stated
that they were from the Philadelphia area. When the Australian woman heard that
they were from Philadelphia, the woman almost accidentally jumped ship from the
information and excitement. Evidently the World at large stood up and was
impacted by the massive fire at Osage Avenue and the incident went around the
world.)

As the Towering Inferno was whipped into a frenzy the City officials on the
scene were also very up tight about the strong wind escalations because according
to eye witnesses great balls of fire as big as basket balls were shooting out of the top
of the inferno. Witnesses reports claimed had the wind been blowing toward the
Schuylkill River and the oil refineries along the river the oil refineries would have
been lost. As it was the Philadelphia Airport was suffering massive smoke black
outs for incoming planes

One has to wonder what would provoke a reasonable fireman or policeman

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 253 of 268

for that matter to become complicit to wrong doing on orders from superiors. The
answer is very simple and the Jewish culture has worked it to a shine. One only
needs to be threatened with lost of employment and denied a future pension to
bring the masses down to corrupt behavior all for he sake of job security and let it
not be forgotten who is it that has the masses in massive debt?

None other than our brother s from the Jewish Money Lending culture.

The city managed to save the neighborhood from their collective criminal
activities and spared the City another mad hat bombing but the real reaction is just
beginning because the game changer of all game changers has arrived on the scene
and the new paradigm is known to many as the “AGE of TRUMP.”

When these pleadings are distributed across the country to all the
“American Living Military Veterans” the herein Plaintiff does exceedingly shake
and even though being born a raised in Pennsylvania, the plaintiff's is not even

remotely a Quaker.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 254 of 268

Consolidated - Governmental Reparations
JUDGMENTS

Southern Border

Reparation Payments Wall Project Fund
10% of Reparations

PARTI - Foreign “Matching Funds”
GerMaN]........cccreerees 125 Billion in Petro Dollars.............. 12.5 Billion

PART II - Foreign
Tsrael......ccccccscsscseeesenes 25 Billion in Petro Dollars................ 25 Billion

PART II - Domestic

“Sanctuary City”

of Philadelphia......... 25 Billion in Petro Dollars................ 2.5 Billion
Court Judgment 1996 $176, 392, 450.97

Pennsylvania State...25 Billion in Petro Dollars................ 2.5 Billion

PART IV - Domestic
New Jersey State......25 Billion in Petro Dollars............... 2.5 Billion

PART V - Domestic

 

New York City.......... 12.5 Billion in Petro Dollars.............. 1.25 Billion
New York State......... 12.5 Billion in Petro Dollars............. 1.25 Billion
Domestic & Foreign

Reparations Total.....125 Billion

“Matching Funds”...125 Billion Southern Border

Complete Total......... 250 Billion @ 10%=Wall Fund Total..25 Billion

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 255 of 268

PRAYER FOR JUST COMPENSATION - AFTER A 22 YEAR WAIT

Wherefore, the herein Patient Plaintiff prays for Judgment in the most
Complex Litigation as Foliows:
The Tripartite Defendants are Identified in no Chronological Sequence but are
reiterated here for final clarity and the Tripartite Defendants are:

“The Federal Republic of Germany”

“The Nation of Israel”

“The Sanctuary” City of Philadelphia

On Saturday, the 12th of October 1996 at 6924-28 Woodland Avenue,
Philadelphia, Pennsylvania; City of Philadelphia was Actor through Agents
whereby City of Philadelphia was caught “RED HANDED” by the herein Plaintiff
and caught Directly on Location of Incident and in Support by the City of
Philadelphia's “own” Police Department Officers; while the City did conduct the
Criminal Act identified as a “Dirty-Tricks Demolition HIT;” while under cover ofa
three Day Federal Recognized Holiday known as the Columbus Day Holiday; as
further supported by The Police Incident report 96-12-66934; City of Philadelphia
Judgments further supported by the original 1996 claim in the “Case” of
DiGianvittorio vs. City of Philadelphia 96CV-6974 Said “Case” Record Exhibits
$55 Million for High Rise Structure Replacement in 1996 @ 6% compounded over
22 years calculates to $205,212,113 in July of 2018 and Contents Stolen at the hands

of the City of Philadelphia Agents, Officers, or Employees utilizing Track Trailers

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 256 of 268

until Building was Emptied of Plaintiff's private property, papers and effects
contents; Plaintiff paid out of pocket expense of Thousands for a 1996 Engineers
Cost Evaluation Price Structure to estimate replacement cost of original size High
Rise Structure; still further in above listed “Case” 96CV-6974 for 1996, where
herein Plaintiff prevailed against the City of Philadelphia and the Plaintiff was
granted a Temporary Restraining (TRO) ORDER on the 15" of October 1996
against the City of Philadelphia or on the first day the court was open after the
Holiday Weekend Incident of the Demo -”HIT”; That the federal Judge told the
City of Philadelphia Solicitors repeat after me what was instructions are and the
Solicitors repeated what the Judge's instructions stated that the City will not touch
or damage the plaintiff's private property building; On the same day of the Federal
Judge, Donald Van Artsdalen, issued a (TRO) ORDER, Mayor Rendell, in
contempt of the Federal Judges ORDER, told the Demolition Crew at the 6924-28
location to “HIT” the building and render it in imminent danger of collapse for the
court hearing scheduled on Friday, the 18" of October before Federal Judge,
Donald Van Artsdalen court room at 6" & Market Street. Once the building was
emptied of contents the structure was ready to be destroyed by the per-planned
Missile Attack that Materialized on 22™ of October of 1996 and the explosion
almost destroyed the surrounding residential homes when the fire was deliberately
permitted to burn without water being placed on the fire at hand as witnessed by

many neighbors.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 257 of 268

This portion, in part, of the Judgment(s) reflects Property Damages from
1996 Missile Attack, supported by the City of Philadelphia's own “Fire Report
Local #963000039 Alarm #1776, Arson”; As reflected above the original claim of
1996 was $55,000,000.00 @ 6% compounded over 22 years from 1996 to 2018 at
which time no payments were made and all attempts to recover losses were blocked
by the City of Philadelphia and include three(3) murders of two Attorneys and one
attorney's wife; The Philadelphia Attorney was Malcolm Waldron Jr., the Chadds
Ford Attorney was Miles Warner and his wife Mary; all three(3) murders were
claim as suicides or murder suicide in Chadds Ford. Bill and Hillary Clinton are
responsible for all the crimes and their PET political confidant, Fast Eddie rendel
carrie dout the crimes using tax payer money to murder Attorneys working directly
with the herein Plaintiff on the Clinton eligibility supported by Court Filing that
reflects the Plaintiff's attorney of record. Seven Billion people on earth and the two
attorneys and one wife of an attorney end up committing suicide that are working
with the plaintiff! This the classic Clinton profile of record and even with all the
crimes committed and documented the Clinton are still skating free until President
Trump's “Storm”comes a calling.

In conclusion with all the government records in the archives supporting all
the official reports the City of Philadelphia's overdue Judgment remains as of July
2018 for building damages and contents of building by Missile Attack not unlike

the 9-11 Attacks except this was a local orchestrated operation by the City of

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 258 of 268

Philadelphia that knowingly, willfully, and corruptly executed and resulting in a
judgment payment due totaling after 22 years @ 6% of blocking is $205,212,113.

Because the City of Philadelphia was caught using Military Ordinance
consisting of three(3) Israeli sponsored missiles purchased by Fugitive billionaire,
Marc Rich in exchange for a Presidential Pardon by de facto President Bill Clinton
to which Mare Rich did arrange and for fill his promised Missile Deliver to
Philadelphia, with an unknown launch device platform but missiles did launch as
witnessed by destruction of three(3) separate incoming missiles and witnessed by
neighbors hearing Three(3) Distinct and Palpable Separate Explosive “HITS”
against plaintiff's Structure as Targeted ona Domestic United States Territory in
the State of Pennsylvania within the City of Philadelphia on or about 22" of
October 1996.

The evidence of Military Ordinance triggers “War Reparation” consistent
with Nuremberg Laws at the end of World War II and this current claim against
the City of Philadetphia for a duration of 22 years pertaining to “War Reparations”
in the amount of Twenty Five Billion Petro Dollars or Federal Reserve Notes as the
going price for 'Acts of War” on Domestic American Soil supported by President
Donald J. Trump in keeping with his promise to support Military Veterans which
his administration has been advised of the progress of this Lodged Suit.

The herein Case and Controversy is identified as “OPERATION INSOLVENT” in

the opening “Unabridged Judicial NOTICE.”

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 259 of 268

For the “City of Philadelphia” a level of Insolvency is the price of getting
caught with an attempted Demo-HIT and finishing off with a Missile Attack that
Jeopardized the lives of people similar the the 1985 Osage Avenue Bombing on
Mothers Day in May of 1985 The total Judgment are as defined as herein below:

For “War reparations”......5555 $25,000,000,000.00 Billion since 1996

For property destruction,

For building & Contents....... $ _205,212,113.00 Since 1996
Total Judgment of course...... $25,205,212,113.00

“The Federal Republic of Germany and “The Nation of Israel's” Judgments”
For “The Federal Republic of Germany” and “The Nation of Israel” Willful Direct
Complicity with the City of Philadelphia, Pennsylvania, In Acts of Hate Crimes,
Acts of Crimes against Humanity, and Acts of Conspiracy against Peace in
Philadelphia, Pennsylvania USA against the Property Damages and Complete Total
Destruction of the herein listed Plaintiff of Record to Include Property damages.
Destruction to papers and effects and the death of three(3) herein above listed legal
associates the “War Reparations” for each defendant is $25 Billion, the going rate
for said Criminal Acts and Omissions pertaining to “WAR REPARATIONS

consistent with NUREMBERG LAWS.

R. Caesar Augustus DiGianvittorio

Tuesday, 31 July 2018

 
Case 2:19-cv-04532-MSG Documenti1-1 Filed 10/01/19 Page 260 of 268

NUREMBERG II TRIALS Code Name: “MOTHER of all Civil Lawsuits” 2018
707 East Atlantic Street

Philadelphia, Pennsylvania

Zone Improvement Plan (ZIP) 19134

267-205-6153 (Primary)

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

R. Caesar Augustus DiGianvittorio : CIVIL ACTION

Unincorporated, 12 January 1946 - Capricorn : Jury Trial Demanded
US Army Infantry Officer, Vietnam - 1968
Commission, Act of US Congress

Plaintiff, in Fiduciary - Under Oath : Case Number:

os se

vs. Assigned Judge:
ROBERT SWAN MUELLER III & Estate
Incorporated, 7 August 1944 - Leo

US Marine Infantry Officer, Vietnam — 1968 ;

Commission, Act of US Congress

ee of

ANNE CABELL STANDISH MUELLER & Estate +
[You judge a man by the woman he keeps.|

 

SPECIAL NOTICE:

Defendants(s) : To Clerk, Please be advised

: All Judges commissioned under the
Notice to U,S. Court or Military Tribunals-
Massive Defendant List, : Following Presidents:1992-2016
Calculated In the Millions, : #42, Bill Clinton,
To Accommodate High Volume : #43.George W. Bush
Requires Defendant Exhibition Section : #44.Barack Obama

NOTE:Suit to requires Many Amendments
Must Recuse because all three
Presidential Administrations
are under challenge in this suit being
Subject to be retroactive nullifie

VERIFICATION

I, R, Caesar Augustus DiGianvittorio, declare under penalty of perjury that the herein above and
below pleadings are TRUE, CORRECT, and COMPLETE.

Executed on 31 July 2018

 

R, Caesar Augustus DiGianvittorio

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 261 of 268

‘
i
i
i
|

:

 

EXHIBITS
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 262 of 268

EXECUTIVE ORDERS

Executive Order Blocking the Property of Persons
Involved in Serious Human Rights Abuse or
Corruption

aoe LAW & JUSTICE

issued on: December 21, 2017

sewn ¥ * * se nena

By the authority vested in me as President by the Constitution and the laws of the United States of
America, including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)
(IEEPA), the National Emergencies Act (50 U.S.C. 1601 et seq.) (NEA), the Global Magnitsky Human
Rights Accountability Act (Public Law 114-328) (the “Act”), section 212(f} of the Immigration and
Nationality Act of 1952 (8 U.S.C. 1182(f}) (INA), and section 301 of title 3, United States Code,

{, DONALD J. TRUMP, President of the United States of America, find that the prevalence and
severity of human rights abuse and corruption that have their source, in whole or in substantial
part, outside the United States, such as those committed or directed by persons listed in the Annex
to this order, have reached such scope and gravity that they threaten the stability of international
political and economic systems. Human rights abuse and corruption undermine the values that
form an essential foundation of stable, secure, and functioning societies; have devastating impacts
on individuals; weaken democratic institutions; degrade the rule of law; perpetuate violent
conflicts; facilitate the activities of dangerous persons; and undermine economic markets. The
United States seeks to impose tangible and significant consequences on those who commit serious
human rights abuse or engage in corruption, as well as to protect the financial system of the United

States from abuse by these same persons.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 263 of 268

I therefore determine that serious human rights abuse and corruption around the world constitute
an unusual and extraordinary threat to the national security, foreign policy, and economy of the

United States, and | hereby declare a national emergency to deal with that threat.

| hereby determine and order:

Section 1. (a) All property and interests in property that are in the United States, that hereafter
come within the United States, ar that are or hereafter come within the possession or control of any
United States person of the following persons are blocked and may not be transferred, paid,

exported, withdrawn, or otherwise dealt in:

(i) the persons listed in the Annex to this order;

(ii) any foreign person determined by the Secretary of the Treasury, in consultation with the

Secretary of State and the Attorney General:

(A) to be responsible for or complicit in, or to have directly or indirectly engaged in, serious

human rights abuse;

(8) to be a current or former government official, or a person acting for or on behalf of
such an official, who is responsible for or complicit in, or has directly or indirectly engaged

in:

(1) corruption, including the misappropriation of state assets, the expropriation of
private assets for personal gain, corruption related to government contracts or the

extraction of natural resources, or bribery; or

(2) the transfer or the facilitation of the transfer of the proceeds of corruption;
(C) to be or have been a leader or official of

(1) an entity, including any government entity, that has engaged in, or whose

members have engaged in, any of the activities described in subsections (ii}(A}, (ii}(B)

(1), or (ii)(B)(2) of this section relating to the jeader’s or official’s tenure; or

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 264 of 268

(2} an entity whose property and interests in property are blocked pursuant to this

order as a result of activities related to the leader’s or official’s tenure; or

(D) to have attempted to engage in any of the activities described in subsections (ii) (A), (ii)

(B)(1), or (ii)(B)(2) of this section; and

(iii) any person determined by the Secretary of the Treasury, in consultation with the Secretary

of State and the Attorney General:

(A) to have materially assisted, sponsored, or provided financial, material, or technological

support for, or goods or services to or in support of:

(1) any activity described in subsections (ii) (A}, (ii) (B) (1), or (i7}(B)(2) of this section

that is conducted by a foreign person;

(2) any person whose property and interests in property are blocked pursuant to this

order; or

(3) any entity, including any government entity, that has engaged in, or whose
members have engaged in, any of the activities described in subsections {ii)(A)}, {ii}(B)

(1), or (ii)(B)(2) of this section, where the activity is conducted by a foreign person;

(B) to be owned or controlled by, or to have acted or purported to act for or on behalf of,
directly or indirectly, any person whose property and interests in property are blocked

pursuant to this order, or

(C) to have attempted to engage in any of the activities described in subsections (ili){A) or

(B) of this section.

(b) The prohibitions in subsection (a) of this section apply except to the extent provided by statutes,
or in regulations, orders, directives, or licenses that may be issued pursuant to this order, and
notwithstanding any contract entered into or any license or permit granted before the effective

date of this order.

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 265 of 268

Sec, 2, The unrestricted immigrant and nonimmigrant entry into the United States of aliens
determined to meet one or more of the criteria in section 1 of this order would be detrimental to
the interests of the United States, and the entry of such persons into the United States, as
immigrants or nonimmigrants, is hereby suspended. Such persons shall be treated as persons
covered by section 1 of Proclamation 8693 of July 24, 2011 (Suspension of Entry of Aliens Subject to
United Nations Security Council Travel Bans and International Emergency Economic Powers Act

Sanctions).

Sec. 3. | hereby determine that the making of donations of the types of articles specified in section
203(b}(2) of IEEPA (50 U.S.C. 1702(b)(2)) by, to, or for the benefit of any person whose property and
interests in property are blocked pursuant to this order wouid seriously impair my ability to deal
with the national emergency declared in this order, and | hereby prohibit such donations as
provided by section 1 of this order.

Sec, 4. The prohibitions in section 1 include:

(a) the making of any contribution or provision of funds, goods, or services by, to, or for the benefit

of any person whose property and interests in property are blocked pursuant to this order; and
(b) the receipt of any contribution or provision of funds, goods, or services from any such person.

Sec, 5. (a) Any transaction that evades or avoids, has the purpose of evading or avoiding, causes a

violation of, or attempts to violate any of the prohibitions set forth in this order is prohibited.
(b) Any conspiracy formed to violate any of the prohibitions set forth in this order is prohibited.
Sec. 6. For the purposes of this order:

(a) the term “person” means an individual or entity;

(b) the term “entity” means a partnership, association, trust, joint venture, corporation, group,

subgroup, or other organization; and

(c) the term “United States person” means any United States citizen, permanent resident alien,

entity organized under the laws of the United States or any jurisdiction within the United States

 
Case 2:19-cv-04532-MSG Document1-1 Filed 10/01/19 Page 266 of 268

(including foreign branches), or any person in the United States.

Sec. 7. For those persons whase property and interests in property are blocked pursuant to this
order who might have a constitutional presence in the United States, | find that because of the
ability to transfer funds or other assets instantaneously, prior notice to such persons of measures to
be taken pursuant to this order would render those measures ineffectual. | therefore determine
that for these measures to be effective in addressing the national emergency declared in this order,

there need be no prior notice of a listing or determination made pursuant to this order.

Sec. 8. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby
authorized to take such actions, including adopting rules and regulations, and to employ all powers
granted to me by IEEPA and the Act as may be necessary to implement this order and section
1263(a) of the Act with respect to the determinations provided for therein. The Secretary of the
Treasury may, consistent with applicable law, redelegate any of these functions to other officers
and agencies of the United States. All agencies shall take all appropriate measures within their

authority to implement this order.

Sec. 9. The Secretary of State is hereby authorized to take such actions, including adopting rules
and regulations, and to employ all powers granted to me by IEEPA, the INA, and the Act as may be
necessary to carry out section 2 of this order and, in consultation with the Secretary of the
Treasury, the reporting requirement in section 1264(a) of the Act with respect to the reports
provided for in section 1264(b)}{2) of that Act. The Secretary of State may, consistent with applicable
law, redelegate any of these functions to other officers and agencies of the United States consistent

with applicable iaw.

Sec. 10. The Secretary of the Treasury, in consultation with the Secretary of State and the Attorney
General, is hereby authorized to determine that circumstances no longer warrant the blocking of
the property and interests in property of a person listed in the Annex to this order, and to take

necessary action to give effect to that determination.

Sec. 11. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby
authorized to submit recurring and final reports to the Congress on the national emergency
declared in this order, consistent with section 401(c) of the NEA (50 U.S.C. 1641(c)) and section
204(c) of IEEPA (50 U.S.C. 1703(c)).
Case 2:19-cv-04532-MSG- Document 1-1 Filed 10/01/19 Page 267 of 268

Sec. 12. This order is effective at 12:01 a.m., Eastern Standard Time, December 21, 2017.

Sec. 13. This order is not intended to, and does not, create any right or benefit, substantive or
procedural, enforceable at law or in equity by any party against the United States, its departments,
agencies, or entities, its officers, employees, or agents, or any other person.

DONALD J. TRUMP

THE WHITE HOUSE,
December 20, 2017.

ANNEX

1. Mukhtar Hamid Shah; Date of Birth (DOB) August 11, 1939; alt. DOB November 8, 1939;

nationality, Pakistan

2. Angel Rondon Rijo; DOB July 16, 1950; nationality, Dominican Republic

3. Dan Gertler; DOB December 23, 1973; nationality, Israel; alt. nationality, Democratic Republic of

the Congo

4, Maung Maung Soe; DOB March 1964; nationality, Burma

5. Yahya Jammeh; DOB May 25, 1965; nationality, The Gambia

6. Sergey Kusiuk; DOB December 1, 1966; nationality, Ukraine; alt. nationality, Russia

7, Benjamin Bol Mel; DOB January 3, 1978; alt. DOB December 24, 1978; nationality, South Sudan;

alt. nationality, Sudan

8, Julio Antonio Juarez Ramirez; DOB December 1, 1980; nationality, Guatemala

9. Goulnora Islamovna Karimova; DOB July 8, 1972; nationality, Uzbekistan

 
Case 2:19-cv-04532-MSG Document 1-1 Filed 10/01/19 Page 268 of 268

10, Slobodan Tesic; DOB December 21, 1958; nationality, Serbia

11. Artem Yuryevich Chayka; DOB September 25, 1975; nationality, Russia

12. Gao Yan; DOB April 1963; nationality, China

13. Roberto Jose Rivas Reyes; DOB July 6, 1954; nationality, Nicaragua

 
